ACCEPTED
                                                                          01-15-01009-CR
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                     12/1/2015 9:41:50 AM
                     01-15-01009-CV                                 CHRISTOPHER PRINE
                                                                                   CLERK

               NO.      - 15 -          - CV


IN THE COURT OF APPEALS FOR THE            DISTRICT OF TEXAS



                                                            FILED IN
           IN RE RICHARD STEPHEN CALKINS               st
                                                      1 COURT OF APPEALS
                                                          HOUSTON, TX
                                      Relator             DEC 1, 2015
                                                      CHRISTOPHER A. PRINE,
                                                             CLERK




         Original Proceeding from Cause No. 441,165
            as continuation of Cause No. 378,993
                In Probate Court at Law No. 2
                    Harris County, Texas


         PETITION FOR WRIT OF MANDAMUS



                                 Susan C. Norman
                                 Texas Bar No. 15083020
                                 Law Offices of Susan C. Norman
                                 P . O. Box 52518
                                 Houston, Texas 77052
                                 713-882-2066 (Phone)
                                 713-229-8328 (Facsimile)
                                 suenorman@suenormanlaw.com

                                 COUNSEL FOR RELATOR




            ORAL ARGUMENT REQUESTED
             IDENTITY OF PARTIES AND COUNSEL


1.   Relator:                    Richard Stephen Calkins,

     Trial and Appellate Counsel:
     Susan C. Norman
     Law Offices of Susan C. Norman
     P. O. Box 52518
     Houston, Texas 77052
     713-882-2066 (Phone)
     713-229-8328 (Facsimile)
     suenorman@suenormanlaw.com


2.   Respondents:

     The Honorable Christine Butts
     Probate Court No. 4, Suite ***
     201 Caroline, 7th Floor
     Houston, TX 77002

3.   Real Party in Interest:
     Carolyn James

     Trial Counsel:
     G. Wesley Urquhart
     P. O. Box 272928
     Houston, Texas 77277




                                      -i-
                                    TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL. . . . . . . . . . . . . . . . . . . .                                             i

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii - iv

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . v - vi

APPENDICES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi - vii

STATEMENT OF THE CASE.. . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 1 -2

STATEMENT OF JURISDICTION. . . . . . . . . . . . . . . . . . . . . . . . .                                        3

ISSUES PRESENTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5 -10

A.     This case is a continuation of the 2008 guardianship case from which
       Hon. Butts voluntarily recused herself in 2011, a case in which Hon.
       Mike Wood was disqualified in 2009 from presiding over these
       parties... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5 - 6

B.     No other judge was presiding over the [failed]
       guardianship case when Mary Olive Calkins died and
       probate of her Last Will and Testament was filed. . . . . . . . . . . . . . . . 6

C.     Probate of Mary Olive Calkins’ Last Will and Testament
       fell into a court in which the judge had
       voluntarily recused herself in 2011 . . . . . . . . . . . . . . . . . . . . . . . . . 6 - 8

D.     Tex. Gov’t. Code 25.00255, et seq. changed Sept. 1, 2015,
       leading to void order from Hon. Butts, which was used to
        issue orders by Hon. Herman, and Hon. Burwell,
       and potentially, Hon. Wood. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8 - 10

       D-1. Hon. Butts waited until the statute changed
            on Sept. 1, 2015, to issue a
            void “amended order of recusal.”.” . . . . . . . . . . . . . . . . . . . . . . . 8

       D-2. Hon. Herman used Hon. Butts’ void

                                                       -ii-
               “amended order of recusal” to issue orders
               after the statute changed which could not have
               been issued before it changed.. . . . . . . . . . . . . . . . . . . . . . . . . . . 9

       D-3. Hon. Herman issued a void order assigning Hon. Burwell,
            ONLY to hear a motion to recuse
            Hon. Wood, not a disqualification motion.. . . . . . . . . . . . . . . . . 9

       D-4. On Nov. 20,2015, Hon. Burwell issued another
            void order denying Hon. Wood’s disqualification
            with no assignment, no notice, and no hearing.. . . . . . . . . . . 10

       D-5. On December 1, 2015, there is a hearing set before disqualified
            judge, Hon. Mike Wood, which will allow him to resume
            jurisdiction over parties and cases over which he was
            disqualified in 2009 from presiding... . . . . . . . . . . . . . . . . . . . 10

SUMMARY OF THE ARGUMENT. . . . . . . . . . . . . . . . . . . . . . 11 - 13

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13 - 26

A.     Standard of review.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13 - 14

B.     Hon. Butts’ Sept, 2, 2015, void order
       violates due process.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

C.      Hon. Butts failed to comply with the
       rules governing recusal... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14 - 16

D.     Even Hon. Butts’ plenary power
       expired by August 29, 2015.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

E.     Hon. Butts’ Sept. 2, 2015, void order cannot authorize subsequent
       void orders by Hon. Herman and Hon. Burwell that
        permit a disqualified judge to
       resume jurisdiction of cases and parties... . . . . . . . . . . . . . . . . . . 17 - 18

F.     Hon. Herman’s orders based on Hon. Butts’
       void order, are void, as well, as are Hon. Burwell’s
       orders void when based on Hon. Herman’s orders... . . . . . . . . 18 - 19


                                                  -iii-
G.     All the void orders violate Fourteenth Amendment
       due process protection to Richard Stephen Calkins
       and Mary Olive Calkins and/or her estate.. . . . . . . . . . . . . . . . . 19 - 20

H.     Once recused or disqualified,
       a judge may not re-enter the case.. . . . . . . . . . . . . . . . . . . . . . .        20 - 22

I.     The byzantine, cascading series of void orders
       started with Hon. Butts’ Sept. 2, 2015, order... . . . . . . . . . . . . . 23 - 24

J.     Using the void orders, disqualified judge,
       Hon. Wood, is resuming jurisdiction of the cases.. . . . . . . . . . . 24 - 25

K.     One of the fundamental goals of the American
       legal system is equal justice to all under the law.. . . . . . . . . . . . . . . . 25

L.     Mandamus is the only adequate remedy for Richard Stephen Calkins
       when challenging a void order... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

       1.      Mandamus is the proper remedy for challenging
               a judge’s resumption of jurisdiction
               after disqualification and /or recusal... . . . . . . . . . . . . . . . . . . 26

       2.      Mr. Calkins will suffer immediate and irreparable harm.. . . . 26

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26 - 27

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   27

CERTIFICATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . 28

CERTIFICATE OF SERVICE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29




                                                 -iv-
INDEX OF AUTHORITIES
Cases                                                                                             Page

In re Alpert, 276 S.W.3d 592, 599-600
      (Tex. App.–Houston[1st Dist.] 2008, r’hg denied... . . . . . . . . . . . . . 16

Browning v. Placke, 698 S.W.2d 362, 363 (Tex. 1985).. . . . . . . . . . . . . . . 18

Ex Parte Eastland, 811 S.W.2d 571 (Tex. 1991). . . . . . . . . . . . . . . . . . . . . . 19

In re Hecht, 213 S.W.3d 547, 565, 2006 Tex. Lexis 1340. . . . . . . . . . . . . . 27

McGrew v. Heard, 779 S.W.2d 455, 457
    (Tex. App.--Houston [1st Dist.] 1989, orig. proceeding).. . . . . . . 13, 26

Moody v. Simmons, 858 F.2d 137, 142 (3d Cir. 1988).. . . . . . . . . . . . . . . . 21

In re Murchison, 349 U.S. 133, 136 (1955). . . . . . . . . . . . . . . . . . . . . . . 14, 20

In re Nitla S.A. de C.V., 92 S.W.3d 419, 422
      (Tex. 2002) (orig. proceeding).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

In re Susan C. Norman, 191 S.W.3d 858, 861
      (Tex. App.–Houston[14th Dist.) 2006 Tex. App. Lexis 3292. . . . . . 16

In re Prudential Ins. Co. of Am.,
       148 S.W.3d 124, 135-136 (Tex. 2004).. . . . . . . . . . . . . . . . . . . . . 13, 14

In re Southwestern Bell Tel. Co., 35 S.W.3d 602, 605,
      3 Tex. Sup. Ct. J. 1005 (Tex. 2000) (per curiam).. . . . . . . . . . . . 13, 26

State Bar v. Heard, 603 S.W.2d 829 (Tex. 1980)
      1980 Tex. Lexis 363.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

In re Union Pac. Res. Co., 969 S.W.2d 427, 428,
      41 Tex. Sup. Ct. J. 591 (Tex. 1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Urbish v. 127th Judicial Dist. Court, 708 S.W.2d 429, 431,
      29 Tex. Sup. Ct. J. 202 (Tex. 1986). . . . . . . . . . . . . . . . . . . . . . . . 13, 26
Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992); 1992 Lexis 14... . . . 14

                                                   -v-
Statutes                                                                                             Page

Fourteenth Amendment to United States Constitution.. . . . . . . . . . . . . 19,20

 TEX. CONST. art. V, § 11.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Tex. Gov’t. Code 25.00255, et seq.. . . . . . . . . . . . . . . . 8, 11, 12, 15, 17, 22, 23

Tex. R. Civ. Proc. 306a.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Treatises                                                                                             Page

1997 B.Y.U. L. Rev. 423, 450,
      citing In re Murchison, 349 U.S. 133, 136 (1955). . . . . . . . . . . . . . . 14

Donald Nugent, Judicial Bias, 42 Clev. St. L. Rev. 1, 17, 1994... . . . . . . .                           25


Appendices

Appendix 1               Feb. 02, 2009, First Amended Motion Disqualify Judge
                         Wood on Constitutional Grounds

Appendix 2               March 05, 2009, Rep Record Motion to Disqualify Mike
                         Wood on Constitutional Grounds

Appendix 3               March 05, 2009, Order Granting Motion to Disqualify
                         Mike Wood on Constitutional Grounds

Appendix 4               Orders of Voluntary Recusal & Disqualification of Harris
                         County Probate Judges

Appendix 5               08-10-11 - Excerpt Rep Rec 378993 - James Listed Hon.
                         Sebesta Name First

Appendix 6               03-01-2013 - Hon Weiman Order Dismiss 2012-51725
                         Due James Lack Standing




                                                    -vi-
Appendix 7     Dec. 03, 2012, Hon. Sebesta Voluntary Recusal from
               Calkins Cases

Appendix 8     07-29-15 - James Motion Recuse Hon. Butts & Motion
               Consolidate wi Guardianship Cases.

Appendix 8.1   July 30, 2015 Judge Butts' Recusal at James Request

Appendix 9     11-02-15 - Harris County Clerk Docket 441165 as of 11-00
               A.M.

Appendix 10    Hon. Butts Sept. 2, 2015 Amended Order of Recusal

Appendix 11    Sept. 8, 2015 - Judge Herman Minute Order 15-065 Order
               Clerk to Transfer Case to Probate Ct. 2

Appendix 12    Calkins by Libby Motion Recuse and-or Disqualify Hon.
               Wood

Appendix 13    Sept. 15, 2015 - Judge Wood Refer Motion to Recuse
               and-or Disqualify

Appendix 14    Sept. 28, 2015 - Judge Herman Assign Judge Burwell
               Hear ONLY Motion to Recuse not Disqualify

Appendix 15    Oct. 16, 2015 - Judge Burwell Order Deny Motion to
               Recuse and Disqualify

Appendix 16    Signed Order on Motion Re-Urging Constitutional
               Disqualification of Judge Mike Wood




                                -vii-
                      STATEMENT OF THE CASE

Nature of the case:

      This probate case is a continuation of [failed, never completed]
guardianship litigation [Mary Olive Calkins as proposed ward] begun by
Carolyn James in 2008, involving Mary Olive Calkins, Carolyn James,
Richard Stephen Calkins, and Michael Easton, in which the Honorable
Mike Wood was constitutionally disqualified in 2009, and which now
continues as probate of Mary Olive Calkins’ Last Will and Testament.
Richard Stephen Calkins asserts that the 2009 order granting of the motion
to disqualify the Hon. Mike Wood on constitutional grounds precludes
Hon. Mike Wood from sitting on any case in which Mary Olive Calkins or
her estate, Carolyn James, and Richard Stephen Calkins are parties.

Respondent:

     Respondent is Honorable Christine Butts.

Respondent’ s actions:

     Hon. Butts voluntarily recused herself in 2011 from the Mary Olive
     Calkins guardianship involving all the above parties, supra, without
     ever having conducted any hearing in which testimony and evidence
     were presented. On July 15, 2015, Hon. Butts held a hearing in which
     she made statements about Mary Olive Calkins’ prior capacity and
     concluded she did not need to re-recuse herself from the probate
     matter.

     After Carolyn James filed a motion to recuse Hon. Butts and a motion
     to consolidate with the guardianship case on July 29, 2015, Hon.
     Butts voluntarily recused herself by order issued July 30, 2015, and
     did not refer the case pursuant to Tex. Gov’t. Code §25.00255, et seq.

     Hon. Butts took no further action to refer the case pursuant to Tex.
     Gov’t. Code §25.00255, et seq for thirty-three (33) days until after she
     issued her “amended order of recusal” on September 2, 2015, after
     the Tex. Gov’t. Code §25.00255, et seq., statute changed on
     September 1, 2015, then referred the case to Hon. Herman to effect
     transfer which he did on September 8, 2015, transferring it to Probate
     Court No. 2 [Mike Wood presiding].

                                    -1-
Relief sought:

Respondent Hon. Christine Butts:

     Relator asks this Court to issue a writ of mandamus directing Hon.
     Christine Butts to:

           1. vacate her September 2, 2015, “Amended Order of Recusal;”

           2. As required on July 30, 2015, after her order of [re-] recusal,
           notify the clerk who serves the statutory probate courts of
           Harris County to immediately notify the presiding judge of the
           administrative judicial district and request that the presiding
           judge of the administrative judicial district assign a judge
           pursuant to Section 25.002201 as required on July 30, 2015.




                                    -2-
                   STATEMENT OF JURISDICTION

      This Court has jurisdiction under Texas Government Code Section

22.221(b) to issue a writ of mandamus against a judge of a district or

county court in its district. Because this is an original proceeding

challenging the erroneous actions of a statutory probate judge in Harris

County in issuing a void order which led to a series of additional orders

based on it, this Court has jurisdiction to issue a writ of mandamus under

well-established Texas precedent.




                                     -3-
          STATEMENT OF ISSUES PRESENTED

1.    Whether after Hon. Butts entered her order of voluntary [re-
      ]recusal on July 30, 2015 [following her voluntary recusal in
      2011], she was required to follow Tex. Gov’t. Code
      § 25.00255(g)((1)(B), subject to subsection (l) in effect on July
      30, 2015;


2..   Whether after Hon. Butts entered her order of voluntary [re-
      ]recusal on July 30, 2015, she was precluded from making any
      further orders in the case, including a sua sponte “amended
      order of recusal” thirty-three (33) days later, after the Tex.
      Gov’t. Code §25.00255, et seq., statute changed, and referring
      the case to Hon. Herman to transfer;

3.    Whether Hon. Butts’ void order of Sept. 2, 2015, could confer
      any legitimacy on the two orders based on that order entered by
      Hon. Herman and by the two orders entered by Hon. Burwell,
      thus permitting the cases to be transferred back to Probate
      Court No. 2, disqualified judge Hon. Mike Wood presiding;

4.    Whether a disqualified judge, Hon. Mike Wood, can later
      resume jurisdiction of the parties and cases;




                               -4-
                        STATEMENT OF FACTS

     A.    This case is a continuation of the 2008 guardianship
           case from which Hon. Butts voluntarily recused
           herself in 2011, a case in which Hon. Mike Wood was
           disqualified in 2009 from presiding over these parties.

     In 2008 Carolyn James filed a [now-failed and never completed]

guardianship case [Cause No. 378,993] over Mary Olive Calkins which fell

into Probate Court No. 2, Hon. Mike Wood presiding. Richard Stephen

Calkins, individually and as agent-in-fact for Mary Olive Calkins, opposed

the guardianship. Michael Easton was made a party to the guardianship by

the Honorable Mike Wood when he sought sanctions against both Mr.

Easton—although at the time motion for sanctions was filed, Mr. Easton

had not appeared as a party—and Susan Norman, counsel for Richard

Stephen Calkins

     Thereafter, in 2009, a motion to disqualify the Honorable Mike Wood

on constitutional grounds was filed. App. 1. The Honorable Olen

Underwood assigned himself to hear the First Amended Motion to

Disqualify the Honorable Mike Wood on Constitutional Grounds, holding

a hearing on March 5, 2009, App. 2, and after finding that Carolyn James

joined in the motion, the motion was granted App. 3.

     Thereafter the Honorable Mike Wood did not further preside over the

case, and the other statutory probate court judges in Harris County


                                    -5-
voluntarily recused themselves (Hon. Christine Butts, Hon. William

McCullough, and Hon. Rory Olsen, Hon. Loyd Wright). App 4, orders of

recusal.

      B.    No other judge was presiding over the [failed]
            guardianship case when Mary Olive Calkins died and
            probate of her Last Will and Testament was filed.

      Subsequently, after James’ request and the agreement of all parties

the Hon. Olen Underwood assigned the Honorable Patrick Sebesta to the

guardianship case, which had been re-assigned to Probate Court No. 4 in

2011. App 5, RR Cause No. 378,993. After Ms. James sued the Honorable

Olen Underwood and the Honorable Patrick Sebesta in September, 2012 in

district court for “not doing their job,” Ms. James’ case was dismissed due

to her lack of standing to sue and the judicial immunity of both judicial

officers. App. 6. See, James v. Underwood, et al, 438 S.W.3d 704

(Tex.App.–Houston [1st Dist.] 2014, r’hg denied). Subsequently, the Hon.

Patrick Sebesta voluntarily recused himself from all Calkins cases on

December 3, 2012, App. 7, and there was no judge subsequently assigned to

the guardianship case.

      C.    Probate of Mary Olive Calkins Last Will and
            Testament fell into a court in which the judge had
            voluntarily recused herself in 2011

      Mary Olive Calkins was a proposed ward who died July 8, 2015, with

no guardian appointed. The probate of Mary Olive’s Last Will and

                                     -6-
Testament is a continuation of the litigation involving both Richard

Stephen Calkins and Carolyn James, children of Mary Olive Calkins. Local

Rules mandate that a new application to admit will to probate be filed in

same court as the guardianship cases.

     After the competing applications to probate Mary Olive’s Last Will

and Testament were filed, on July 29, 2015, Ms. James filed Motion to

Recuse the Honorable Christine Butts and Motion to Consolidate With the

Guardianship Cases, App. 8 the judge of Probate Court No. 4, the

Honorable Christine Butts, [re-]recused herself on motion by Carolyn

James, issuing her order of recusal on July 30, 2015. App. 8.1.

Pursuant to the local rules, the probate case was required to be

consolidated with the still-pending, failed guardianship case.

            Local Rules of Harris County Probate Courts

     2.2   Case Numbering - New Matters. All new estate
           administrations, guardianships, trust matters (including
           testamentary trusts when the underlying estate has been
           closed) that are filed in the Probate Courts of Harris
           County shall be assigned to a court in accordance with
           Section 25.1034 of the Government Code. Each case shall
           be assigned a docket number sequentially. All matters
           relating or appertaining to an estate or guardianship that
           has not been closed as provided in the Probate Code,
           including proceedings upon trusts created by a decedent's
           will, shall remain in such court subject to an order of
           transfer as with any case, and shall retain the original
           docket number with an appropriate sub-file number.

           Each subsequent matter filed involving the same decedent or

                                     -7-
            proposed ward shall be filed in the original file, under the same
            docket number and in the same court as the original filing. . . .
            Those matters that are principally concerned with the
            administration of the estate are "core matters" and should be
            filed under the main cause number.

      2.5.1 Probate of wills, issuance of letters testamentary,
            administration and guardianship;

      2.5.3 Contest to will, heirship, administration (before and after
            the grant of letters).

      Between July 30, 2015, and August 31, 2015, the Clerk’s Record App.

9, P 5 - 6 demonstrates an absence of Hon. Butts’ request to the probate

clerk to follow the statute in effect on July 30, 2015, that the probate clerk

take the actions mandated by Tex. Gov’t. Code § 25.00255(l) to:

      . . . immediately notify the presiding judge of the
      administrative judicial district [on July 30, 2015, the Hon. Olen
      Underwood] and request that the presiding judge of the
      administrative judicial district assign a judge under Section
      25.002201.

D.    Tex. Gov’t. Code 25.00255, et seq. changed Sept. 1, 2015,
      leading to void order from Hon. Butts, which was used to
      issue orders by Hon. Herman, and Hon. Burwell, and
      potentially, Hon. Wood

      D-1. Hon. Butts waited until the statute changed on Sept. 1,
           2015, to issue a void “amended order of recusal.”

      On September 2, 201t, thirty-three (33) days after her July 30, 2015,

voluntary [re-]recusal order, and after Tex. Gov’t. Code § 25.00255

changed on September 1, 2015, Hon. Butts issued an “Amended Order of

Recusal,” App. 10, referring her order of recusal to the Hon. Guy Herman.

                                      -8-
     D-2. Hon. Herman used Hon. Butts’ void “amended order
          of recusal” to issue orders after the statute changed
          which could not have been issued before it changed.

     On September 8, 2015, the Hon. Guy Herman ordered the Harris

County Clerk to transfer the probate case to Probate Court No. 2

[disqualified jurist, Hon. Mike Wood presiding]. App. 11.

     On September 15, 2015, [Joseph Libby, now-former] counsel for Mr.

Calkins filed Motion for Recusal and/or Disqualification of Judge Mike

Wood Pursuant to Sec. 25.00255 of the Texas Government Code. App. 12.

     On September 15, 2015, Hon. Wood referred the Motion for Recusal

and/or Disqualification of Judge Mike Wood Pursuant to Sec. 25.00255 of

the Texas Government Code to Judge Herman. App. 13.

     D-3. Hon. Herman issued a void order assigning Hon.
          Burwell, ONLY to hear a motion to recuse Hon. Wood,
          not a disqualification motion.

     On September 28, 2015, Hon. Herman issued a void order of

assignment of Hon. Gladys Burwell to hear only a motion to recuse

Hon. Wood, not disqualification. App. 14.

     On October 16, 2015, Hon. Burwell denied motion to recuse and

disqualify by her void written order. App. 15.




                                    -9-
     D-4. On Nov. 20,2015, Hon. Burwell issued another void
          order denying disqualification with no assignment, no
          notice, and no hearing.

     On November 2, 2015, Calkins through current counsel filed Motion

Re-Urging Constitutional Disqualification of Judge Mike Wood, Based On

the Prior, March 5, 2009, Disqualification of Judge Mike Wood In Case

Involving Mary Olive Calkins, Carolyn James, and Richard Stephen

Calkins, In Which Hon. Olen Underwood Found Carolyn James Joined in

the Motion for Disqualification. (“Motion Re-Urging Constitutional

Disqualification”) App. 12.

     With no new [void] assignment to “review” a matter of

disqualification of Hon. Wood 9even under the first void assignment on

Sept. 28, 2015,) the Hon. Gladys Burwell “reviewed” the Motion Re-Urging

Constitutional Disqualification, without notice and without holding a

hearing, issued another void order denying the it on November 20, 2015.

App. 16

     D-5. On December 1, 2015, there is a hearing set
          before disqualified judge, Hon. Mike Wood, which
          will allow him to resume jurisdiction over parties and
          cases over which he was disqualified in 2009 from
          presiding.

     A hearing by Ms. James to appoint a temporary administrator is set

in Probate Court No. 2, Mike Wood presiding, for December 1, 2015.



                                   -10-
                   SUMMARY OF THE ARGUMENT

      Parties are entitled to due process in all aspects of a trial, and the

most basic consideration is a fair trial before an impartial judge.

      Mandamus is appropriate when a trial court enters a void order and

sets up a cascading series of void orders based on it which appear to be

designed to permit a disqualified judge, Hon. Mike Wood, to resume

jurisdiction of a case or over parties over whom he formerly presided.

      Once a judge is disqualified or recused, that judicial officer cannot

later take action in the case or on a continuation of the case involving the

same parties.

      After the March 5, 2009, hearing in which the Hon. Olen Underwood

found that Ms. James joined in the motion, he granted the motion to

disqualify the Hon. Mike Wood on constitutional grounds.

      Because the Hon. Mike Wood was constitutionally disqualified in

2009 from the guardianship case with these same parties, and the probate

case continues with the same parties, the provisions of the 2009 Tex. Gov’t.

Code § 25.00255, et seq., are still applicable to this case, and these parties.

      As of March, 2011, the remaining three (3) statutory probate judges,

including the Hon. Christine Butts, had voluntarily recused themselves

from the guardianship case. As a result, all four (4) statutory probate

judges in Harris County stand recused or disqualified for the continuation

                                      -11-
of the continuation of the guardianship litigation as the probate of the last

will and testament of the decedent who was the proposed ward.

      Once Hon. Butts [re-]recused herself on July 30, 2015, her mandated

course of action was under the then-current Tex. Gov’t. Code § 25.00255, et

seq. Hon. Butts could take no further action in the case other than request

the clerk serving the statutory probate courts to request the presiding judge

of the administrative judicial district to assign a judge under Section

25.002201 to preside over the case.

      Hon. Butts’ “Amended Order of Recusal” entered thirty-three (33)

days after her [re-]recusal order of July 30, 2015, was void, and did not

authorize further action by anyone.

       Hon. Herman could not use her void “Amended Order of Recusal” of

September 2, 2015, to take action he was precluded from taking before the

September 1, 2015, Tex. Gov’t. Code § 25.00255 statute changed.

      Hon. Burwell’s assignment is void and her orders are void.

      Hon. Mike Wood still stands disqualified in the case.

      The Tex. Gov’t. Code § 25.00255, et seq., which was effective on July

30, 2015, controls this case and the the presiding judge of the

administrative judicial district must assign a judge under Section

25.002201 to preside over the case.



                                      -12-
      Mandamus is proper because Richard Stephen Calkins has no

adequate remedy by appeal to contest the void orders entered by Hon.

Butts, and subsequently by Hon. Herman and Hon. Burwell, and

prospectively, by Hon. Wood. Richard Stephen Calkins will suffer

immediate and palpable harm if the disqualified judge, Hon. Wood, is

permitted to resume jurisdiction over the cases and parties.

                                  ARGUMENT

A.    Standard of review.

      Because Hon. Butts’ order of September 2, 2015, is void, mandamus

will issue to correct a void order of a trial court. 1 Further, the Texas

Supreme Court has held that relator need not show that he lacks an

adequate appellate remedy if an order challenged by writ of mandamus is

void. 2

      Mandamus is available to correct a trial court’s clear abuse of

discretion when there is no other adequate remedy available by appeal. 2

When a trial court fails to apply the law correctly or fails to apply the law to


      1
         Urbish v. 127th Judicial Dist. Court, 708 S.W.2d 429, 431, 29 Tex. Sup.
Ct. J. 202 (Tex. 1986); McGrew v. Heard, 779 S.W.2d 455, 457 (Tex.
App.--Houston [1st Dist.] 1989, orig. proceeding).
      2
        In re Southwestern Bell Tel. Co., 35 S.W.3d 602, 605, 43 Tex. Sup. Ct. J.
1005 (Tex. 2000) (per curiam).
      2
          In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-136 (Tex. 2004).

                                        -13-
the facts, it abuses its discretion.3 A trial court abuses its discretion if it acts

in an arbitrary or unreasonable manner, without reference to any guiding

rules or principles. 4 Mandamus is also available when a trial court either

(1) violated a duty imposed by law or (2) clearly abused its discretion. 5

      B.      Hon. Butts’ Sept, 2, 2015, void order violates due
              process.

      One of the most fundamental tenants of due process is that every
                                                                           6
litigant is entitled to a fair trial before an unbiased decision maker.

      C.      Hon. Butts failed to comply with the rules governing
              recusal.

      Although she had already voluntarily recused herself in 2011, when

requested to do so again by Carolyn James the Honorable Christine Butts

re-recused herself on July 30, 2015, after hearing in which she resumed

jurisdiction over the cases and parties.

      Once Hon. Butts entered her voluntary recusal—for the second

time—she could take no further action in the case and her next actions were

governed by § 25.00255(g)((1)(B) — subject to subsection (l). Hon. Butts


      3
          Id. at 135.
      4
       In re Nitla S.A. de C.V., 92 S.W.3d 419, 422 (Tex. 2002) (orig.
proceeding).
      5
Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992); 1992 Lexis 14.
      6
          1997 B.Y.U. L. Rev. 423, 450, citing In re Murchison, 349 U.S. 133, 136
(1955).

                                        -14-
was required to first adhere to Tex. Gov’t Code § 25.00255(g)((1)(B)(1-2):

      (g) A judge who recuses himself or herself:
             (1) shall enter an order of recusal and:
                    (B) subject to Subsection (l), if the judge serves a
                   statutory probate court located in a county with more
                   than one statutory probate court, request that the clerk
                   who serves the statutory probate courts in that county
                   randomly reassign the case to a judge of one of the other
                   statutory probate courts located in the county; and
             (2) may not take other action in the case except for good cause
             stated in the order in which the action is taken.

Then, Tex. Gov’t Code § 25.00255 subsection (l) took effect because all

statutory probate judges in Harris County were either recused or

disqualified, App. 4, supra:

      (l) If a clerk of a statutory probate court is unable to reassign a
      case as requested under Subsection (g)(1)(B) or (i-3)(2) because
      the other statutory probate court judges in the county have
      been recused or disqualified or are otherwise unavailable to
      hear the case, the clerk shall immediately notify the presiding
      judge of the administrative judicial district and request that the
      presiding judge of the administrative judicial district assign a
      judge under Section 25.002201 to hear the case.

      The Hon. Christine Butts did not follow the mandates of Tex. Gov’t

Code § 25.00255, et. seq., after her July 30, 2015, re-recusal at any time

prior to August 31, 2015, the last day the 2009 version of Tex. Gov’t Code

§ 25.00255, et. seq., was still in effect. The clerks’ record, App. 9, P 5-6,

also contains no order from Hon. Butts sending her voluntary recusal order

to the presiding judge of the administrative judicial district as she was

required to do.

                                      -15-
      Since 2008, the procedure a recused judge was mandated to follow

was made clear in the Alpert 7 mandamus, and on July 30, 2015, the

procedure was still valid:

      We hold that the authority to reassign cases after a party has
      moved for recusal vests with Judge Underwood as the regional
      administrative presiding judge, and not Judge Herman, as the
      presiding judge of the statutory probate courts. TEX. R. CIV. P.
      18a. Accordingly, the minute orders are void, and we direct
      Judge Herman to vacate them.

      We hold that Texas Rule of Civil Procedure 18a vests the
      appropriate regional presiding administrative judge, not the
      [*600] presiding administrative judge for the statutory probate
      courts, with the duty to reassign probate [**19] cases once a
motion to recuse has been granted. Accordingly, the orders in question are
void, and we direct the presiding administrative judge for the probate
courts to vacate them. Alpert @ 599-600

      Coincidently, one day after Tex. Gov’t Code § 25.00255, et. seq.,

changed, some thirty-three (33) days after her order of recusal, instead of

following the statute, Hon. Butts issued a new, void order of amended

recusal and forwarded it to Hon. Guy Herman. Because Hon. Butts failed

to comply with the rules governing motions for recusal, all her subsequent

action, including her order are void. 8




      7
       In re Alpert, 276 S.W.3d 592, 599-600 (Tex. App.–Houston[1st Dist.]
2008, rh’g denied.
      8
         In re Susan C. Norman, 191 S.W.3d 858, 861 (Tex. App.–Houston[14th
Dist.) 2006 Tex. App. Lexis 3292.

                                     -16-
D.    Even Hon. Butts’ plenary power expired by August 29, 2015.

      Even, arguendo, if the mandate of Tex. Gov’t. Code § 25.00255, et.

seq., were not controlling—which it is—under the most generous extension

of time for a court to act on its orders, Hon. Butts’ plenary power only could

only extend for 30 days after the order was entered, making her

amendment to her order also void under the Rules after August 29, 2015.

Tex. R. Civ. Proc. 306a.

E.    Hon. Butts’ Sept. 2, 2015, void order cannot authorize
      subsequent void orders by Hon. Herman and Hon. Burwell
      that permit a disqualified judge to resume jurisdiction of
      cases and parties.

      Because the order entered by Hon. Butts on September 2, 2015, is

void due to her failure on July 30, 2015, to comply with the rules governing

motions for recusal, ie., Tex. Gov’t. Code § 25.00255, et. seq., her failure

renders void all actions and orders based on that order, including the two

Minute Orders entered by Hon. Herman and the two orders entered by

Hon. Burwell. When an order is void, it simply means the order in question

never existed and is not capable of being revived, waived, ratified, amended

or fixed. An order is void when it is apparent that the court rendering the

order had no jurisdiction of the parties, no jurisdiction of the subject

matter, no jurisdiction to enter the judgment, or no capacity to act as a




                                     -17-
court. 9. The order is not merely invalid or voidable; it is void from its

inception. See Cook v. Cameron, 733 S.W.2d 137, 140 (Tex. 1987). A void

order is entirely null within itself; it is not susceptible to ratification or

confirmation, and its nullity cannot be waived. See In re Guardianship of

B.A.G., 794 S.W.2d 510 (Tex. App.-Corpus Christi[13th Dist.] 1990) (void

judgment) (citing Easterline v. Bean, 49 S.W.2d 427, 429 (1932); American

Universal Ins. Co. v. D.B.&B., Inc., 725 S.W.2d 764, 766 (Tex. App.-[13th

Dist.] 1987, writ ref'd n.r.e.).

F.    Hon. Herman’s orders based on Hon. Butts’ void order, are
      void, as well, as are Hon. Burwell’s orders void when based
      on Hon. Herman’s orders.

      The initial effect of the void order of Hon. Butts is to give authority to

Hon. Herman to transfer the case to Probate Court No. 2, to Hon. Mike

Wood, a disqualified judge, presiding.

       When Hon. Herman’s Sept. 8, 2015, order of transfer to Probate

Court No. 2 was challenged on Sept. 15, 2015, Hon. Herman used the void

order of Hon. Butts to enter yet another void order assigning Hon. Burwell

to hear the July 15, 2015, motion to recuse / disqualify. Assuming

arguendo, there could possibly have been any validity to the order

assigning Hon. Burwell, the void order of assignment only assigned her to



      9
          Browning v. Placke, 698 S.W.2d 362, 363 (Tex. 1985)

                                       -18-
hear a motion to recuse, not disqualify. If Hon. Burwell’s order of Oct.

16, 2015, were not void already, it would be void because she was not

assigned to consider disqualification. 10

      Finally, after Richard Stephen Calkins re-urged Hon. Wood to accept

his 2009 disqualification on Nov. 2, filing the Motion Re-Urging

Constitutional Disqualification, on November 20, 2015, with no notice of

hearing and opportunity to respond, Hon. Burwell entered yet another void

order denying the motion, apparently based on her prior void assignment

by Hon. Herman.

G.    All the void orders violate Fourteenth Amendment due
      process protection to Richard Stephen Calkins and Mary
      Olive Calkins and/or her estate.

      The final outcome of the cascade of void orders beginning with Hon.

Butts’ Sept. 2, 2015, void order is to place Richard Stephen Calkins, Mary

Olive Calkins and/or her estate, and Carolyn James in Probate Court No. 2,

with a constitutionally disqualified judge, Hon. Mike Wood, presiding over

the cases from which he was constitutionally disqualified in 2009. TEX.

CONST. art. V, § 11. Once it is determined that a judge is constitutionally

disqualified from sitting in a case, the judge is without authority to act and




      10
           Ex Parte Eastland, 811 S.W.2d 571 (Tex. 1991)

                                        -19-
the judge's rulings are void. 11

      More than 50 years ago the Supreme Court held that”

      [U]nder the Due Process Clause no judge "can be a judge in his own
      case [or be] permitted to try cases where he has an interest in the
      outcome." 12

Due process as protected by the Fourteenth Amendment to the United

States Constitution and the Texas Constitution forbids a disqualified judge

from re-entering the case.

      The Supreme Court has stated . . .that a fundamental
      requirement of due process is that a litigant is entitled to "[a]
      fair trial in a fair tribunal." Murchison, 349 U.S. at 136. In
      order to fulfill this constitutional requirement, the Court has
      held that it violates the Fourteenth Amendment "to subject [a
      person's] liberty or property to the judgment of a court the
      judge of which has a direct, personal, substantial, pecuniary
      interest in reaching a conclusion against him in his case."
      Tumey v. Ohio, 273 U.S. 510, 523 (1927). Likewise, due process
      mandates that no judge "can be a judge in his own case [or be]
      permitted to try cases where he has an interest in the outcome."
       Murchison, 349 U.S. at 136. Although the interest cannot be
      defined with precision, the test is whether the situation "would
      offer a possible temptation to the average man as a judge... not
      to hold the balance nice, clear and true." Id. (quoting Tumey,
      273 U.S. at 532). 1997 B.Y.U. L. Rev. 423, at 438.

H.    Once recused or disqualified, a judge may not re-enter the
      case.

      Once a judge is recused as Hon. Butts is—a lower standard than the


      11
         In re Union Pac. Res. Co., 969 S.W.2d 427, 428, 41 Tex. Sup. Ct. J. 591
(Tex. 1998).
      12
           In re Murchison, 349 U.S. 133, 136 (1955).

                                        -20-
constitutional disqualification of Hon. Wood here—she is always recused

from a case. 13

      Whether the order says “recused,” or “disqualified,” is not

determinative; the motion heard by the Hon. Underwood only requested

that Hon. Mike Wood be disqualified on constitutional grounds, and the

prayer for relief only requests disqualification on constitutional grounds;

the word, “recuse” does not appear in the prayer for relief. The courts look

to the substance of a plea for relief to determine the nature of the pleading,

not merely at the form of title given to it; the prayer for relief in the motion
                                           14
requesting disqualification, controls.

      The ministerial act exception, ie., non-discretionary actions a court

can take that do not involve exercising judicial discretion or actions that

affect the rights of a party, allow a court to act in the case. The non-

discretionary, ministerial act required to be taken by Hon. Butts was to

follow the mandate Tex. Gov. Code § 25.00255(g)((1)(B)—subject to

subsection (l)—that Judge Butts request that the clerk who serves the

statutory probate courts in Harris County randomly reassign the case to a

judge of one of the other statutory probate courts located in the county.


      13
        Moody v. Simmons, 858 F.2d 137, 142 (3d Cir. 1988) ("Once a judge has
disqualified himself, he or she may enter no further orders in the case.").
      14
           State Bar v. Heard, 603 S.W.2d 829 (Tex. 1980) 1980 Tex. Lexis 363.

                                         -21-
Because, however, all judges in Harris County were either voluntarily

recused or disqualified, the clerk who serves the statutory probate courts in

Harris County was then mandated to follow the statute, Subsection (l) of

Tex. Gov. Code § 25.00255:

      Tex. Gov. Code § 25.00255(l) If a clerk of a statutory probate
      court is unable to reassign a case as requested under Subsection
      (g)(1)(B) or (i-3)(2) because the other statutory probate court
      judges in the county have been recused or disqualified or are
      otherwise unavailable to hear the case, the clerk shall
      immediately notify the presiding judge of the administrative
      judicial district and request that the presiding judge of the
      administrative judicial district assign a judge under Section
      25.002201.

      Instead, the clerk’s record, App. 9, P 5-6, supra, demonstrates no

compliance by Hon. Butts with the statute on July 30, 2015, or at any time

up through August 31, 2015, the last day before the statute, Tex. Gov. Code

§ 25.00255, et seq., changed on September 1, 2015. Hon. Butts had no

discretion to refuse to make the request supra, to the clerk as set out above.

By her void order thirty-three (33) days after her order re-recusing herself,

Hon. Butts put into motion a series of void orders that now place these

parties back in Probate Court No. 2, with disqulalified Hon. Mike Wood

presiding over the same parties from whom he was disqualified from

presiding over on March 5, 2009.




                                    -22-
I.   The byzantine, cascading series of void orders started with
     Hon. Butts’ Sept. 2, 2015, order.

     What the clerk’s record does demonstrate is that:

     1.    coincidently, one day after the Tex. Gov. Code § 25.00255
           changed on September 1, 2015, Hon. Butts issued her void
           order of September 2, 2015, referring the case to Hon. Herman
           instead of having followed the statute at any time prior to
           September 1, 2015;

     2.    using Hon. Butts’ void order, Hon. Herman issued a void order
           on September 8, 2015, Minute Order 2015-065, which ordered
           the probate clerk of Harris County to transfer the probate
           matter to Probate Court No. 2 [disqualified judge Hon. Mike
           Wood presiding]. (The Minute Order was not made a part of
           the records of the case until October 19, 2015, forty-one (41)
           days after action based on that Minute Order was taken.)

     As a result of the void Minute Order 2015-065, Richard Stephen

Calkins [now-former] counsel filed a Motion to Recuse and/or Disqualify

Judge Mike Wood, App. 12, supra, based on the 2009 disqualification of

Judge Mike Wood. When that motion was presented to him, Hon. Wood

referred it to Hon. Herman, allowing the following void orders to be

entered:

     3.    again using Hon. Butts’ void order, Hon. Herman issued a
           second void order on September 8, 2015: Minute Order
           2015-070 in which he assigned Hon. Gladys Burwell to hear the
           Motion to Recuse, only, of Hon. Wood. Even as a void order,
           Hon. Burwell was not assigned to hear a Motion for
           Disqualification. (The Minute Order was not a part of the
           records of the case until October 19, 2015, three days after
           action based on that Minute Order was taken.)



                                   -23-
     4.    in a void assignment based on a void order, using a void order,
           and although only assigned by Hon. Herman to hear the Motion
           to Recuse, of Hon. Wood, not assigned to hear a Motion for
           Disqualification, Hon. Burwell entered her own void order
           denying recusal and/or disqualification of Hon. Mike Wood
           on October 16, 2015.

     As a result of that void order by Hon. Burwell, Calkins, through

current counsel, filed on November 2, 2015, Motion Re-Urging

Constitutional Disqualification of Judge Mike Wood, Based on the Prior,

March 5, 2009, Disqualification of Judge Mike Wood In Case Involving

Mary Olive Calkins, Carolyn James, and Richard Stephen Calkins, In

Which Hon. Olen Underwood Found Carolyn James Joined in the Motion

for Disqualification (hereafter “Motion Re-Urging”). Based on that

motion,

     5.    On November 20, 2015, with no [new, void] order of
           assignment to have done so and with no notice to the parties of
           a hearing set to do so, Hon. Burwell “reviewed” and issued yet
           another void order denying Richard Stephen Calkins’
           November 2, 2015, Motion Re-Urging Constitutional
           Disqualification of Judge Mike Wood, Based on the Prior,
           March 5, 2009, Disqualification of Judge Mike Wood In Case
           Involving Mary Olive Calkins, Carolyn James, and Richard
           Stephen Calkins, In Which Hon. Olen Underwood Found
           Carolyn James Joined in the Motion for Disqualification.

J.   Using the void orders, disqualified judge, Hon. Wood, is
     resuming jurisdiction over the parties and the cases.

     After Hon. Wood’s 2009 disqualification, as a result of the five (5)

void orders set out above, by setting this case for the appointment of a


                                    -24-
temporary administrator for December 1, 2015,, Hon. Wood is now

attempting to reassume jurisdiction in this case involving the same parties

and attempting to enter dispositive orders by appointing a temporary

administrator, all in an effort to affect this case.

K.    One of the fundamental goals of the American legal system
      is equal justice to all under the law. 15

      There can be no equal justice under the law if a recused judge [Hon.

Butts] is permitted to resume jurisdiction in order to enter a void order

which appears to be done so that other void orders affecting the parties and

the case can be entered.

      There can be no equal justice under the law if the void order issued by

Hon. Butts can be used for Hon. Herman to issue other void orders which

could not have been issued but for Hon. Butts’ void order.

      Finally, there can be no equal justice under the law if the serial void

orders permit a disqualified judge—Hon. Mike Wood—to resume

jurisdiction of the parties and cases in the continuation of a case from

which he was constitutionally disqualified.




      15
           Donald Nugent, Judicial Bias, 42 Clev. St. L. Rev. 1, 17, 1994.

                                          -25-
L.   Mandamus is the only adequate remedy for Richard
     Stephen Calkins when challenging a void order.

     Mandamus relief is proper in this case because the orders Mr.

Calkins challenge are void, giving him no other adequate remedy. 16

     1.       Mandamus is the proper remedy for challenging a
              judge’s resumption of jurisdiction after
              disqualification and /or recusal.

     The serial void orders seem to be designed to re-establish the Hon.

Mike Wood as the judge presiding over these parties and cases, even

though he was disqualified in 2009 from presiding over the case involving

these same parties.

     2.       Mr. Calkins will suffer immediate and irreparable
              harm.

     It appears that all the void orders beginning with Hon. Butts’ Sept. 2,

2015, order have but one direction: that of enabling the disqualified Hon.

Mike Wood to resume jurisdiction over the parties and case he was

disqualified from in 2009.

                                  Conclusion

     Due process requires that Mr. Calkins be able to conduct his case

before a judge who has not already been constitutionally disqualified or

who has not already been recused, twice, and yet both resume jurisdiction



     16
          Urbish, supra; McGrew, supra, In re Southwestern Bell, supra

                                      -26-
over the same cases and same parties.

      The case of In re Hecht is instructive for the conduct of this

continuation of the 2008 litigation involving the same cases and parties,

over which Hon. Butts and Hon. Wood have previously presided:

      [O]ur judicial system is based upon the cornerstones of
      integrity, impartiality, fairness, and independence. In
      discharging judicial responsibilities, the judge must be
      governed by the Rule of Law, conduct a fair and impartial
      hearing, and dispense justice as well as equity under the law,
      according to the particular facts and circumstances presented in
      each individual case. In re Hecht, 213 S.W.3d 547, 565, 2006
      Tex. Lexis 1340.

                                   PRAYER

      For all of the above reasons, Richard Stephen Calkins respectfully

requests that this Court:

      1. Call for a response to this petition and set a briefing schedule;

      2. Grant oral argument;

     3. Grant mandamus relief and vacate Hon. Butt’s Sept. 2, 2015,
order;

      4. Order Hon. Butts follow Tex. Gov’t. Code § 25.00255 in effect on
July 30, 2015, by serving the county clerk serving the statutory probate
courts of Harris County with her order of recusal so that the county clerk
may follow the mandates of the Tex. Gov’t. Code § 25.00255(l) in effect on
July 30, 2015; and

      5. Grant all other relief he is entitled to receive.




                                      -27-
                                    Respectfully submitted,

                                    /S/ Susan C. Norman
                                    Susan C. Norman
                                    State Bar No. 15083020
                                    P. O. Box 52518
                                    Houston, Texas 77052
                                    713-882-2066
                                    713-229-8328 facsimile

                            CERTIFICATION

      I certify that I have reviewed this petition and concluded that every
factual statement in the petition is supported by competent evidence
included in the record or in the appendix to the petition.

                                    /S/ Susan C. Norman
                                    Susan C. Norman


                   CERTIFICATE OF COMPLIANCE

     This document complies with the typeface requirements of Tex. R.
App. 9.4(e) because it has been prepared in a conventional typeface no
smaller than 14-point for text and 13-point for footnotes.

     The undersigned certifies as follows: This brief complies with the
word-count limitations of TEX. R. APP. 9.4(i) because it contains 6,067
words, excluding all parts exempted by Tex. R. App. P. 9.4(i)(1).

                                    /S/ Susan C. Norman
                                    Susan C. Norman




                                    -28-
                          Certificate of Service

      I hereby certify that on December 1, 2015, a true and correct copy of
this document was served on the following counsel and respondent:

The Honorable Christine Butts                             Via Hand Delivery
Probate Court No. 4
201 Caroline, 7th Floor
Houston, Texas 77002
Telephone: 713-368-7171
Respondent


G. Wesley Urquhart                                            Via Texas Efile
P. O. Box 20415575
Houston, Texas 77235-5520
713-582-0803
Attorney for Carolyn James


Phillip Calkins Strauss                                            Via email
phillip.strauss@gmail.com .


Courtesy Copy to:

The Honorable Mike Wood                                   Via Hand Delivery
Probate Court No. 2
201 Caroline, Suite 680
Houston, Texas 77002
Telephone: 713-368


                                   /S/ Susan C. Norman
                                   Susan C. Norman




                                    -29-
                                                               APPENDIX 4




                                                                              No.378,993


                                                                                        §                 PROBATE COURT

                          MARYOLIVE             K.~!                                    §                 NUMBER FOUR f                                                             APPENDIX 4



                                                                                            ~:.:,.i;:i ;:;\IX
                                                                                            PICK ue THrS oarm

                 t1~!:l   ESTATE OF
                                                                   CAUSE NO. 378,993


                                                                             I              IN mE PROBATE COURT
                                                                                                                   PROBATE COOftf':4


                                                                             §
                                                                             f
                          MARY OUVE CALKINS,                                §               NUMBER ONE OF
                                                                             §
                                                                             §
                          AN INCAPACITATED PERSON                            §              HARRIS COUNTY, TEXAS


                                                                   ORDER OF RECUSAL




                          above-referen&d Cli~,~ctlo~;,tmP,. all associated sub..cJockets, including 378,993·401, pursuant
                                                ... --   -    '<


                           to   Tex. Govt. Code § 25.0025~~.
                                    IT IS THEREFORE ORDEit!m:that 1iWis          ma~be randomly reassigned by          the county
                                                                       _, .:·t:. _ (>- 'i:t _{;;:·
                           clerk to a judge of one of the other Hanis eo;I.iy,mfu~ .~ate courts pursuant to Tex.. Govt.

                           Code§    25.00255(gXlXB).                                                  A''i!liul;w
                                                                                                      ii~
                                    IT IS FURTHER ORDERED that all costs Incident to this order are ~f!l~Y
                                                                                                      ,,    ,,~;




                                                                         SIGNED this~ day of March, 2011




     Confidential information may have been redacted from the document in compliance with the Public Information Act.


A Certified Copy
Attest: 10/30/2015
Stan Stanart, County Clerk
Harris County, Texas
                                Appendix 4, Orders Recusal & Disqualification
                                                Page 2 of 4
                                                                    APPENDIX 4




           h.

                                                                                       No.378,993                         PAOBATE COURT 114


                          INRE:                                                              §           PROBATE COURT
           ·'"
           ,,·;


                          MARY OLIVE CALKINS,                                                §           NUMBER FOUR

                          AN ADULT lNCAPAOTATED PERSON                                       §           HARRIS COUNTY, TEXAS

                                                                                   RECVSAL ORDER

                                                  day, the Court on its own motion finds that it is in the best interest of the
                                                     ~use        and all related litigation for the Court to recuse himself. It is
                                   ,~·-::".         t~~~:r.
                          therefoJ.'!'~;; .              :!;i,
                                             ~:)t 1
                                        "' ,ii,
                                   ORDBRE!i>.1tfult the Honorable William C. McCulloch recuses himself from
                                                                        6!~;...,
                          Cause No. 378,993 together wiili't!l·subdockets, if any; and it is further
                                                                            ~;_ ..;


                                   ORDERED that the H , f ;.:··                             :C. McCulloch will take no further action
                          in this cause except to refer this ca('{fl•                       p~jding statutory probate judge for the
                          State of Texas.
                                   Pursuant to Section 25 of the Texas                                       the undersigned hereby
                          requests that the presiding statutory probate judg~ fq~ ~$tate of Texas, the Honorable
                          Guy Iierman. assign a statutory probate judge to p~~~~l


                                   Signed Augyst                              .2010.




                                                                                   William C McCuUoch, judge
                                                                                   Harris County Probate Court No. 4




                                                                                                                                      EXHIBIT
                                                                                                                              I C

         -·~------------------------------·----------------------------------------------




     Confidential information may bave been redacted from tbe document in compliance witb the Public Information Act.


A Certified Copy
Attest: 10/30/2015
Stan Stanart, County Clerk
Harris County, Texas
                              Appendix 4, Orders Recusal & Disqualification
                                              Page 3 of 4
                                                                 APPENDIX 4

                            --·
                    I
                        'j
           f'\'*,
           ,,~
                                                                                                                        • "\i' • :r~ COURT 12
                                                                                                                     • •... :.Ji
           [J           I
                                                                                          -;1g,q~:;
           ()
           ~~
                    I
                        ).                                                  CAUSBN0.~3
           Ci~
                        !.
                                      JNRE:                                                                          JNTHBPROiJATB
           r::          )                                                                §
                                                                                         §
           i:l                        MARY OUVB CAULKJNS                                  §                          COURT #20F
                        .I                                                               §
                                                                                          §
                                                                                                           HARRIS COUNTY, TBXAS
           W"!
                        I
           (;)
           r~           rl                                         ORDER ON MOTION TO RECUSE
           en
           l\J
                        I\                                                   APTER Hli:ARING
           ~'~>
           c;           'l
                        I   I                 On March S, 2009 came on to be heard, the Motion to Recuse filed pursuant lo TRCP ISa
                        I


                    I   .\            in the above captioned cause. 'The Court has considered the Motion, aU attachments thereto, and

                        J.            oil evidence presented, all citations of authority and arguments of~UIII!el.

                        ~I~ :r.              Therefore, IT IS ORDERED that the Motion to Recuse be and is hereby GRANTJID.
                                             IT IS FURTHER ORDERED !hat the Clerk of the Court shall forward a certified copy of


                        :·I~
                                      this Order to:
                            .I                              Presiding Judge
                                                            Scoond Adminlstnltive Judicial Region ofTCJtas
                                 'f                         207 West Phillips, 3111 Floor .
                        ;        ~                          Conroe, TCltas 71301
                                                            Pax No. 409 538-8167
                        I
                        I   I~                SIGNED this 5111 ofMarcll, 2009.




                        :I   I




                                                                                                                                   EXHIBIT
                                                                                                                             If)

         ---------------------------------------------------------------------------




     Confidential information may have been redacted from the document in compliance with the Public Information Act.


A Certified Copy
Attest: 10/30/2015
Stan Stanart, County Clerk
Harris County, Texas
                                      Appendix 4, Orders Recusal & Disqualification
                                                      Page 4 of 4
             Appendix 3




Appendix 3, Order Grant Motion DQ Wood
              Page 1 of 1
                            Appendix 2                                  1
                        Motion to Disqualify
                            Mrir~h   S   /(Jn9
1                         REPORTER'S RECORD
                        VOLUME 1 OF 2 VOLUMES
2               TRIAL COURT CAUSE NO. 275123 & 378993

3    IN RE:                                           IN HARRIS COUNTY,

 4                                                    TEXAS

 5   DICK C. CALKINS

 6

 7

 8                     MOTION TO DISQUALIFY

 9

10

11       On the 5th day of March, 2009, the following

12   proceedings came on to be held in the above-titled and

13   numbered cause before the Honorable OLEN UNDEWOOD, Judge

14   Presiding, held in Houston, Harris County, Texas.

15       Proceedings reported by computerized stenotype

16   machine.

17

18

19

20

21                          Edna Thornton
                        Deputy Court Reporter
22

23

24

25




                                         Appendix 2, Reporter's Record March 5 2009
                                                                        Page 1 of 13
                           Appendix 2                                    2
                       Motion to Disqualify
                           Mri rrh   C)   ?nn q
 1                          APPEARANCES

 2   Michael Easton
     P. 0. Box 646
 3   Richmond, Texas 77406
     Telephone:   281 415 8655
 4   Attorney for    (Pro Se)

 5   Susan Norman
     SBOT NO. 15083020
 6   Attorney at Law
     P. 0. Box 806
 7   Richmond, Texas 77406
     Telephone:   281 232 7574
 8
     Sharon Gardner
 9   SBOT NO. 02877400
     Attorney at Law
10   1401 McKinney, 17th Fl.
     Houston, Texas 77010
11   Telephone:  713 658 2323

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                          Appendix 2, Reporter's Record March 5 2009
                                                                         Page 2 of 13
                                         Appendix 2                                                     3
                                    Motion to Disqualify
                                            rvr~   rrh   s   ?nn g
1

2                                                  VOLUME 1

3                                    Motion to Disqualify

 4   March 5, 2009

 5                                                                                          PAGE VOL.

 6   Eric Andel                                                Direct            Cross         V.Dire
        By Mr. Easton                                            4 v1
 7
     Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5     1
 8
     Court's Ruling . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8           1
 9
     Reporter's Certificate . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9 1
10   Andel, Eric                                  4 v1
     Movant's 1  Amended Motion                         4 vl                4 v1 Record
11
     Movant's 2             Motion to Quash                             4 vl              4 v1        Record
12
     Movant's 3             Order                                       4 vl              4 v1        Record
13
     Movant's 4              Response                                   4 vl              4 v1        Record
14
     Movant's 5              Letter                                     4 v1              4 v1        Record
15
     Movant's 6              Letter                                     4 v1              4 v1        Record
16

17

18

19

20

21

22

23

24

25




                                                              Appendix 2, Reporter's Record March 5 2009
                                                                                             Page 3 of 13
                              Appendix 2                                        4
                         Motion to Disqualify
                             M.:=Jrrh    Ci     ?nng
1                     THE COURT:     275123, and 378993.

2                     MR. EASTON:       Movant would offer Movant's 1

3    through 6, without objection from opposing counsel.

4                     THE COURT:     Admitted.

5                     MR. EASTON:       I would like to call one

 6   witness, ask him one question and let him go.

 7                    THE COURT:     Okay.

 8                    MR. EASTON:       Eric Andel.

 9                            ERIC ANDEL,

10   having been first duly sworn, testified as follows:

11                         DIRECT EXAMINATION

12       Q    Justice Andel, handing you what has been marked

13   Exhibit 2.     The title of the document is Motion to Quash

14   Subpoena and it's on behalf of Judge Mike Wood, Probate

15   Court Two.     At the bottom Judge Wood requests that there

16   be an admonishment.

17       A    I see that.

18       Q    Signed by his attorney.

19                    Is an admonishment a sanction, yes or no?

20                    MS. GARDNER:            I'm going to object to him

21   asking an opinion.     You're the Judge presiding over this

22   case.

23                    THE COURT:        Sustained.

24       Q        (By Mr. Easton) From your personal knowledge

25   then, not as a legal question, is an admonishment a




                                                 Appendix 2, Reporter's Record March 5 2009
                                                                                Page 4 of 13
                              Appendix 2                                    5
                       Eric Andel - March 5, 2009
                    TJirPrt P.xfiminfltinn hv Mr     Ef!.stnn
1    sanction?

2       A        In what context?    It's contextual.

3        Q       If you're a party to a lawsuit or before

4    official proceeding or judicial proceeding, is an

 5   admonishment a sanction?

 6                    MS. GARDNER:     Object again.        Mr. Easton

 7   knows that his lay opinion isn't relevant.

 8                    THE COURT:     Sustained.

 9                    MR. EASTON:      That's all I have.

10                    THE COURT:     Any questions?

11                    MS. GARDNER:     No.

12                                ARGUMENT

13                    THE COURT:     Thank you.       You are excused.

14                    Argument?     Anybody else have anything to

15   offer?

16                    MS. GARDNER:     I do not, your Honor.

17                    MS. NORMAN:     I join the Motion.

18                    THE COURT:     Okay.

19                    MR. EASTON:     Exhibits 1 through 6, very

20   narrow issue here.      In January -- sorry -- February,

21   2008, as Easton Exhibit 3 demonstrates, you signed an

22   order disqualifying Judge Wood for filing a Motion for

23   Sanctions in the same case where he was presiding as

24   Judge.   Judge Wood, as shown in Easton Exhibit 4, went

25   on in great detail to define what a sanction was and,




                                             Appendix 2, Reporter's Record March 5 2009
                                                                            Page 5 of 13
                             Appendix 2                                    6
                        Argument by Mr. Easton
                             MArch S      /()()9
1    interestingly enough, quoted the codified section 10.004

2    of the Civil Practices and Remedies Code, a Court may

3    "impose a sanction on the person, a party represented by

4    the person, or both," leading all the way up to

5    contempt.    He then goes on in the pleadings in Easton

 6   Exhibit 4 to quote this Court's order and he states that

 7   Judge Underwood, when you ruled, got it wrong, that the

 8   motion for sanctions he filed against the parties was

 9   not in Federal Court but actually in the probate court.

10   He's correct on that.    Exhibit 3 would be your order

11   granting on the same identical grounds.            And in Judge

12   Wood's pleading, which has been identified and admitted

13   into evidence, he once again requests that sanctions be

14   imposed against Ms. Norman and in the same case where

15   he's sitting as the judge.

16                   From the viewpoint of what the law is, in

17   the case of Thomas versus Capital, the Court writes the

18   least severe sanction should be the first sanction

19   imposed.     Judges are free to admonish or reprimand

20   attorneys.     It's part of the sanctions.         You can

21   admonish.    Bradt versus West backtracks that language.

22                    Once a request is made for any type of

23   sanction, "any orders or judgments rendered by a judge

24   who is constitutionally disqualified are void and

25   without effect.     In Re Union Pacific Resources."            That




                                           Appendix 2, Reporter's Record March 5 2009
                                                                          Page 6 of 13
                              Appendix 2                                  7
                      Argument by Mr. Easton
                          Mr~rrh s  ?nnq
1    is reported at 969 Southwest 2d 427.

2                     Civil Practice and Remedies Code also

3    defines admonishment as a sanction -- Chapter 10.004

 4   which allows the Court the lesser sanction of

 5   admonishment.

 6                    The final case, In Re Whatley, which is

 7   the case that says as to disqualification, the motion

 8   alleges Judge Wood is constitutionally disqualified

 9   because he filed a motion to quash identification to

10   what he did hear, requested sanction.           It is a

11   memorandum called In Re Whatley.         Date is August 8,

12   2006, as reported in West Law 2257399.           Identical

13   conduct.   Recusal, disqualification.          The Court of

14   Appeals said it could never be waived and every order

15   signed thereafter, if constitutionally disqualified,

16   would be void.

17                    Without any further delay, I would ask the

18   Court to grant this motion because I didn't file a

19   motion to recuse.     It's two different animals according

20   to In ReUnion Pacific Resources, 969 Southwest 2d 427.

21   I'm asking to disqualify based on constitutional grounds

22   for having filed a case against me and Ms. Norman.

23   You've granted that once.      Your order, which was Easton

24   3, went to great pains        if you recall it, your

25   Honor -- went to great pains to describe his conduct to




                                           Appendix 2, Reporter's Record March 5 2009
                                                                          Page 7 of 13
                              Appendix 2                                      8
                         Argument by Mr. Easton
                             M.::~rrh   ll    ?nnq
1    be neutral, unbiased, everything else, but it said once

2    he asked for the sanctions and placed himself in an

3    adversarial posture, however inadvertent, he was recused

4    from the case.     The Court of Appeals says you can't do

5    that.     That's a request for sanctions, disqualifies you

 6   from sitting on the case.          It's not a personal attack.

 7   I don't need a witness.        The Exhibits speak for itself.

 8                    I want to thank you for coming to Harris

 9   County.

10                    THE COURT:     Ms. Gardner.

11                    MS. GARDNER:       She is not taking a position

12   as to whether Judge Woods should be recused.                 She just

13   wants an expeditious trial.             We just need to get to

14   trial.     I have a ward who is elderly.            We don't know

15   what her health, physical               my client is extremely

16   concerned.

17                    THE COURT:     You join the motion.            Motion

18   granted.

19                    MR. EASTON:       Thank you, sir.

20

21

22

23

24

25




                                               Appendix 2, Reporter's Record March 5 2009
                                                                              Page 8 of 13
                             Appendix 2                                     9
                        Motion to Disqualify
                             Mr:J rrh   s   ;:wn g
1    STATE OF TEXAS

2    COUNTY OF HARRIS

3

4        I, Edna Thornton, Deputy Court Reporter in and for

 5   the Project Court No. 2 of Harris, State of Texas, do

 6   hereby certify that the above and foregoing contains a

 7   true and correct transcription of all portions of

 8   evidence and other proceedings requested in writing by

 9   counsel for the parties to be included in this volume of

10   the Reporter's Record in the above-styled and numbered

11   cause, all of which occurred in open court or ln

12   chambers and were reported by me.

13       I further certify that this Reporter's Record of the

14   proceedings truly and correctly reflects the exhibits,

15   if any, offered by the respective parties.

16       I further certify that the total cost for the

17            .
     preparatlon      . Reporter's Record lS
                 of thls                  .  $ I 07--
                                                   L"ta
                                                        and

18   was paid/will be paid by

19

20
                                 Edna Thornton, CSR
21                               Texas CSR 1306
                                 Deputy Court Reporter
22                            Project Court No. 2
                                 Harris County, Texas
23                               1201 Franklin
                                 Houston, TX 77002
24                               Telephone:  713-248-0745
                                 Expiration: 12/31/2009
25




                                             Appendix 2, Reporter's Record March 5 2009
                                                                            Page 9 of 13
                               Appendix 2
                                                                         1
                              EXHIBITS
                                  c; ?nnq
                             Mr~rrh

1                         REPORTER'S RECORD
                        VOLUME 2 OF 2 VOLUMES
2               TRIAL COURT CAUSE NO. 275123 & 378993

3    IN RE:                                   IN THE DISTRICT COURT

 4                                           HARRIS COUNTY, TEXAS

 5   DICK C. CALKINS

 6   MARY OLIVE CALKINS

 7

 8

 9

10                              EXHIBITS

11

12

13       On the 5th day of March, 2009, the following

14   proceedings came on to be held in the above-titled and

15   numbered cause before the Honorable OLEN UNDERWOOD,,

16   Judge Presiding, held in Houston, Harris County, Texas.

17       Proceedings reported by computerized stenotype

18   machine.

19

20

21

22

23                            Edna Thornton
                          Deputy Court Reporter
24

25




                                            Appendix 2, Reporter's Record March 5 2009
                                                                          Page 10 of 13
                         Appendix 2
                                                                     2
                            EXHIBITS
                         M~    s ;;nnq
                               rrh
 1                        APPEARANCES

 2

 3   Michael Easton
     P. 0. Box 646
 4   Richmond, Texas 77406
     Telephone: 281 415 8655
 5   Attorney for   (Pro Se)

 6   Susan Norman
     SBOT NO. 15083020
 7   Attorney at Law
     P. 0. Box 806
 8   Richmond, Texas 77406
     Telephone: 281 232 7574
 9
     Sharon Gardner
10   SBOT NO. 02877400
     Attorney at Law
11   1401 McKinney, 17th Fl.
     Houston, Texas 77010
12   Telephone: 713 658 2323

13

14

15

16

17

18

19

20

21

22

23

24

25




                                      Appendix 2, Reporter's Record March 5 2009
                                                                    Page 11 of 13
                                Appendix 2
                                                                             3
                                   EXHIBITS
                                Mr:Jrrh   s   ?nnq
1

2                                  VOLUME 1

3                             Motion to Recuse

4    March 5, 2009

5                                                                   PAGE VOL.

 6                                                   OFFERED        ADMITTED

 7   Movant's 1      Amended Motion                  4 v1         4 v1    Record

 8   Movant's 2      Motion to Quash                 4 v1          4 v1   Record

 9   Movant's 3      Order                           4 v1          4 v1   Record

10   Movant's 4      Response                        4 v1          4 v1   Record

11   Movant's 5      Letter                          4 v1          4 v1   Record

12   Movant's 6      Letter                          4 v1          4 v1   Record

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              Appendix 2, Reporter's Record March 5 2009
                                                                            Page 12 of 13
                              Appendix 2
                                                                          4
                                EXHIBITS
                             M;:,rch s     2n09
1

2    March 5, 2009

3                                                                PAGE VOL.

4                                                 OFFERED       ADMITTED

5    Movant's 1      Amended Motion               4 vl         4 v1    Record

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                           Appendix 2, Reporter's Record March 5 2009
                                                                         Page 13 of 13
                                                                 Appendix 1
                                                                                                         PROBATE COURT iJ2
      ..   '




                              ()(')-

                       IN RE:                                                           IN THE PROBATE COURT

                       DICK C. CALKINS                                    §                   NUMBER TWO (2) OF
                       TESTAMENTARY TRUSTS
                                                                          §             HARRIS COUNTY, TEXAS



                                                               CAUSE NO 378,993

                       IN RE:                                             §             IN THE PROBATE COURT

                       MARY OLIVE CALKINS                                 §                   NUMBER TWO (2) OF
Ui
Ul                                                                        §             HARRIS COUNTY, TEXAS
~                                                      FIRST
flj                                 AMENDED MOTION TO DISQUALIFY MIKE WOOD ON
J~                                          CONSTITUTIONAL GROUNDS
~
 j                     TO THE HONORABLE JUDGE OF SAID COURT:
Q~
~~                             Comes now, Michael Easton, Intervenor in both cases who moves that Mike
~
                       Wood disqualify himself in both these cases and in support he would show as

                       follows via this amended motion to disqualify:                                           ...
                                                                    .                                            ~(     ~
                                    THIS MOTION IS FILED IN LIGHT OF ADDITIONAL                           Fi,GT~:\ ~
                                                                                                           ~g"1.,      m
                                        THAI CAME TO LIGHT ON FEBRUARY 12TH 200~~                                ~     N       ;::


                                               I. THIRD PARTY ENTRY BY WOOD                                ;~ 1<1:\< ~ r~
                                                         .                                                 ~          N
                                                     1
                                                                                                                      ......
                       1.      On September 24 h 2008, Judge Wood filed what he attempted to'pass off as

                       a motion to quash a subpoena. See Exhibit "A" annexed hereto and du)y incorporated




                    Confidential information may have been redacted from the document in compliance with the Public Information Act.

                                       Appendix 1, First Amended Motion Disqualify Judge Wood
               A Certified Copy                        on Constitutional Grounds
               Attest: 10/30/2015                            Page 1 of 84
               Stan Stanart, County Clerk
               Harris County, Texas
                                                      Appendix 1


.
             herein by reference as if set forth verbatim.

            2.      This alleged motion to quash did more than ask the Court to quash a subpoena,

             it actually went on to insult counsel, impugn her integrity, and deliver arguments as

            to why the previous motion to recuse filed by Calkins should not be granted. In

            addition, this motion filed by Judge Wood also requested that Calkins counsel be

            sanctioned, and that a third party, specifically, Michael Easton who had no

            connection to the case be sanctioned as well for "filing" the motion to recuse.

            Wood also attached a Houston Press                     "article~'   and adopted the piece as his

            argument opposing the recusal, and also attached a memorandum from U.S.

            District Court, replete with factual inaccuracies that he both provoked when Wood

            as the Trial Judge in cause No. 355095 In re Whatley, filed a motion to remand a case

            that had been removed to federal Court. 1
                                                                    J



            3.      Realizing now what he has done, if given additional time, Wood will now be

            heard to say that the instrument that he filed was really a "deed- of- trust", and that

            it was not an opposition to the recusal at all. However, the law reaches no such

            result, for it is well settled law in Texas that it is not the title or style of the pleading

            that controls, it is the substance and content, not the label ( i.e. motion to quash)



            The Court read correctly, a trial judge who files motions to remand as the trial judge
            m case.

                                                               2




         Confidential information may have been redacted from the document in compliance with the Public Information Act.

                           Appendix 1, First Amended Motion Disqualify Judge Wood
    A Certified Copy                       on Constitutional Grounds
    Attest: 10/30/2015                           Page 2 of 84
    Stan Stanart, County Clerk
    Harris County, Texas
                                                    Appendix 1




          affixed by the draftsman that controls. Bryan v. G.E. 553 S.W.2d. 415 (Tex. App.

          1977); Mercer v. Band 454 S.W.2d.833 (Tex. App. 1970); Smith v. City a,(Dallas 404

          S.W.2d. 839 (Tex. App. 1966). Se.e also Buckholts State Bank v. Thall man 196

          S.W.2d. 687 n.w.h. Squyres v. Rasmussen 296 S.W.2d. 977 n.w.h., Smith v. Kraft 9
S.W. 2d. 472 n.w.h. Thus, a motion, no matter what it is called is to be judged and

          determined not by its title or caption, but by its actual content and finally, its prayer

          for relief. State Bar ofTex. v. Heard, 603 S. W. 2d 829,833 (Tex. 1980);Criton Corp.

          v. Highlands Ins. Co., 809 S.W.2d 355, 357 (Tex. App. Houston [14th Dist.J 1991,

          writ denied).

                                 II. EASTON'S NON-INVOLVEMENT

          4.      The reason why Wood filed this purported motion to quash was in fact to

          contest the motion to recuse, as there was no need to drag Easton into the controversy

          as Easton was not a party to the suit, was not involved in the suit, and had no bearing

          on it until Wood and Keys made him a party by seeking the sanction of

          admonishment against him.             Indeed, as Exhibit "B" annexed hereto and duly

          incorporated herein by reference shows, Easton has made the decision not to get

          involved in either of these cases. Sensing that this was not good enough, and just

          like his previous motion to remand in Whatley, see exhibit "C" annexed hereto and

          duly incorporated herein by reference, and his motion for sanctions as the Trial Judge

                                                            3




"-------------~--------------------------                                                                                 --·--




       Confidential information may have been redacted from the document in compliance with the Public Information Act.

                         Appendix 1, First Amended Motion Disqualify Judge Wood
  A Certified Copy                       on Constitutional Grounds
  Attest: 10/30/2015                           Page 3 of 84
  Stan Stanart, County Clerk
  Harris County, Texas
                                                       Appendix 1




             in the Whatley case against Mrs. Whatley, Wood could not resist holding back as a

             litigant in these cases, and made the deliberate decision to enter the case, oppose

             recusal, and seek sanctions. Thus, no matter how inadvertent Wood and Keys may

             now claim their actions were, Judge Olen Underwood recused Wood on these very

             same grounds on February 5111 2008, when Wood requested sanctions in a case where

             he was sitting as the trial Judge.

             5.      Although Judge Underwood's Order annexed hereto as exhibit "D" and duly

             incorporated herein by reference states that Wood filed this motion for sanctions in

~            federal court, Wood promptly corrected that error when in the l25'h district Court
~
'~           Wood clarified that Judge Underwood had gotten the venue wrong, that the motion
I
~~           for sanctions was actuaiJy filed in the same probate case where Wood was sitting as
~
b            the Judge. See Exhibit "E" annexed hereto and duly incorporated herein by reference.
~,
0~           Here, the action is the same, and the result is the same; Wood is Constitutionally

             disqualified for ( l) entering the case, (2) actively opposing recusal, and (3),

             requesting sanctions against Counsel, and a then non-party who intervened on

             equitable grounds based on Wood's request for sanctions. 2




                     2

              The sanction of admonishment is the lesser of all sanctions that trial Court can
             impose upon being requested to do so.

                                                                4




          Confidential information may have been redacted from the document in compliance with the Public Information Act.

                            Appendix 1, First Amended Motion Disqualify Judge Wood
     A Certified Copy                       on Constitutional Grounds
     Attest: 10/30/2015                           Page 4 of 84
     Stan Stanart, County Clerk
     Harris County, Texas
                                                  Appendix 1




                                   III. JUDICIAL PARTICIPATION

        6.      In the purported motion to quash, Wood's participation goes one step further,

        when Wood raises the affirmative defense of judicial immunity to the motion to

        recuse. Although this affirmative defense would have no practical application to a

        motion to quash as there is no immunity from testifying when summoned-- as

        articulated by the United States Supreme Court in United States v. Mandujano

        (Absent a claim of the privilege, the duty to give testimony remains absolute.) 425
U.S. 564, 96 S. Ct. 1768, 48 L Ed. 2d 212 ( 1976), Wood's invocation of judicial

        immunity goes beyond the efforts to quash a subpoena, it resists the recusal, and as

        the law makes clear, if the Judge participates and resists the recusal itself, then he

        stands disqualified as a matter of law. Blanchard v. Krueger 916 S.W.2d. 15. (Tex.

        App. [ P1 Dist.] 1995) (Orig. Proceeding). (Active participation by the trial judge in

        opposing recusal can lead only to disqualification.) In this case, just like in

        Blanchard, it is not whether Judge Wood would have received the sanctions he

        requested, it was the fact that he, by written pleading requested sanctions, and thus

                                                            3
        acquired a personal interest in the case.               In addition, only a defendant would, or

                3

        There is no such thing as judicial immunity from testifying, and in fact the United
        States Supreme Court has indicated that a Judge when subpoenaed must testify absent
        a legally recognized privilege. See: Dennis v. Sparks l 0 l S. Ct. 183, 449 U.S. 24,
        ( 1980). i.e. 51h Amendment, Attorney/Client, Spousal, Physician/Patient. There is no

                                                           5




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                           Page 5 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                  Appendix 1




        even could, raise an affirmative defense to any type of a request for relief, as

        judicial immunity is an affirmative defense as a matterof law. Guerrero v. Refugio

        County, Texas, 946 S. W.2d. 558, (Tex. App. ( l3 1h Dist] 1997). Thus, not content with·

        resisting the recusal only, Wood enters the cases, insults everyone he does not like,

        participates in the process, third party's in a non-party, raises affirmative defenses to

        the recusal, and then requests sanctions. If simply asking for sanctions in Whatley
                                       ,.
        was enough to disqualify Wood, then Wood has exceeded all expectations in

        Calkins by filing his purported motion to quash. 4 In addition, Wood publicly stating

        that he was going to call Judge Underwood in advance of a motion to recuse hearing

        undermines the very purpose of why the Texas Legislature changed the law and took

        recusals out of th.e hands of probate Judges. It was the evidence of Wood's use of



        creature known to law as the "judge cannot testify" privilege except in Mike
        Stafford/Fred Keys/ County Attorney folklore.
                4

        Because Judge Underwood did not specify on what grounds he was or was not
        granting the motion to quash as prayed for by Wood, the Court of Appeals will see
        the motion in its entirety with the knowledge that it was "granted", notwithstanding
        the body of case law that says it should have never been granted on any the grounds
        advanced by Wood. See Ludlow v. Deberry 959 S.W. 2d. 265 (Tex. App. [Dist.l4]
        1997) ("On August 17, 1995, this panel issued an order sustaining point of error
        three holding it was error to refuse to allow the testimony of Judge Chambers.
        Accordingly, we abated the appeal and ordered the trial court to hold another
        hearing on appellant's motion to recuse during which appellant could question
        Judge Chambers.)

                                                           6




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                           Page 6 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                  Appendix 1




        the telephone, among others, presented to the Texas                 ~egislature    that prompted a

        change in the law that is being circumvented by Wood using the telephone to once

        again do what the law was intended to prevent.

                          IV. FALSE TESTIMONY INDUCED BY WOOD?

        7.      Annexed hereto as exhibit "F" and duly incorporated herein by reference is

        Deputy Chung Gee's motion to quash asserting a new "privilege" created not at

        common law, but at County Attorney "school" called the "bailiff privilege" under

        "Rule 605". Thus, while a deputy sheriff who is taught at the academy how to testify

        in court when summoned-- should he become a bailiff and witness an event; the

        County Attorney now posits that Gee is entitled to the "bailiff privilege."

        Notwithstanding the sheer frivolity of Keys and his minions, the testimony of Gee

        is most disturbing for when asked on direct examination on September 25 1h 2008, if

        Judge Wood had directed him to seize the telephone of Calkins' attorney, Gee

        responded "NO" that he had done so ofhis own vo1ition. 5 Thus, the motion to quash

        filed by the County Attorney was either false and frivolous; Gee perjured himself of

        his own volition; or, Wood directed him to mislead the recusal Judge. In either

        scenario, Wood is involved in that either Gee testified falsely, Wood directed it, or


                5

        He further stripped himself of all derived judicial immunity by his testimony.
                                                           7




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                           Page 7 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                          Appendix 1




              the County Attorney violated the same rules that all litigants must observe in Court

              by filing the motion to quash that contradicted Gee's own testimony. Indeed, as

              Exhibit "G" annexed hereto and duly incorporated herein by reference shows, Wood

              told Internal Affairs (of the Sheriffs Office) one story, while Gee, under oath told

              another. However, one thing is very clear, someone is not telling the truth. Thus,

              because Wood's testimony is crucial is discovering who committed a crime, his

              testimony must be had.

              8.      Annexed hereto as exhibit "H" and duly incorporated herein by reference is
N
iJj           the e-mail sent by Marilyn Lewis, another subordinate of Mike Wood. On September
f~
?cl           25 1h 2008, Lewis on direct examination, and again at the direction of Wood, testified
I
IJj
 ·            falsely that she was contacted by the UPLC ( The Texas Unauthorized Practice of
~
 l
~             Law Committee). This too is false, as Easton was serving under the district 4 chair
tn
~             of that same Committee at the time, and became aware of Wood and Lewis'

              involvement when Lewis contacted the Committee, and in addition Lewis followed

              up with a fax on Mike Wood's stationary. Thus, Wood is not only hiding his own

              misconduct, he is directing         th~lt   his employees swear falsely when summoned to

              Court. Accordingly, if the judiciary is to remain and honorable institution, Mike




                                                                 8




           Confidential information may have been redacted from the document in compliance with the Public Information Act.

                             Appendix 1, First Amended Motion Disqualify Judge Wood
      A Certified Copy                       on Constitutional Grounds
      Attest: 10/30/2015                           Page 8 of 84
      Stan Stanart, County Clerk
      Harris County, Texas
                                                        Appendix 1




              Wood should disqualify himself and prevent any further inquiries in this case. 11

                                             V. VOID PROCEEDINGS

              9.     In both criminal and civil cases, a judge's disqualification arising from a

             constitutional o r statutory provision                 "affects jurisdiction"     and renders the

              proceeding a nullity. Davis v. State, 956 S.W.2d 555, 558 (Tex. Crim. App. 1997);

             Lopez v. State, 57 S.W.3d 625, 627 (Tex. App. Corpus Christi 200 l, pet. ref d); see

             Buckholts lndep. Sch. Dist. v. Glaser, 632 S.W.2d 146, 148 (Tex. 1982) ("The

             constitutional prohibition has long been held to make any order involving judicial
m
~            discretion by a constitutionally disqualified judge absolutely void,' a nullity."').
~~
~            Further, even if the parties consent, there can be no waiver of constitutional or
b
~            statutory disqualification provisions. Ex parte Vivier, 699 S.W.2d 862, 863-64
I
Oj           (Tex. Crim. App. 1985); Lee v. State, 555 S.W.2d 121, 124 (Tex. Crim. App. 1977);
U1
0'                                                                     1
             see Buckholts, 632 S.W.2d at 148) ( [D}isregard of the constitutional

             disqualification is error that can be raised at any point in the proceeding 11) . No judge

             shall sit in any case wherein the judge may be interested, or where either of the


                     6

             It is obvious to the public-at-large- that Wood and his entire staff take the "Leona
             Helmsley" approach to the law which is: "'Only the little people are compelled to
             obey it-not us." See United States v. Helmsley, 941 F.2d 71 (2nd Cir. 1991) (''Only
             the little people pay taxes ...)"


                                                                9




          Confidential information may have been redacted from the document in compliance with the Public Information Act.

                            Appendix 1, First Amended Motion Disqualify Judge Wood
     A Certified Copy                       on Constitutional Grounds
     Attest: 10/30/2015                           Page 9 of 84
     Stan Stanart, County Clerk
     Harris County, Texas
                                                          Appendix 1




                parties may be connected with the judge, either by affinity or consanguinity, within

                such ·a degree as may be prescribed by law, or when the judge shall have been counsel

                in the case. Tex. Cons!. Art. V. II.            In addition on information and belief and as

                will proved up at hearing Judge Wood concedes that he had no jurisdiction in this

                case based on the failure of Crain, Caton & James to serve the proposed ward before

                dividing up the Estate.

                                                   VI. CONCLUSION

                10.     On September 24 1h 2008, and despite not having any reason to do so, Judge
If.
 t.Jj           Wood entered these cases by (I) invoking an affirmative defense to the motion to
 ~~
 ~              recuse, (2) bringing a third party into the case, (3) maligning and disparaging counsel
 I
 ~              and making false statements in his pleadings, (4) seeking sanctions, and (5)
  f
 Oj ·           participating in the recusal. Thus, no matter how deliberate or inadvertent these
 ~~·
 ~·             actions w~re, he took an ad versa rial posture and position in a case where his personal

               ·lawyer, and his Jaw firm, Crain, Caton and James were involved. Accordingly he

                stands disqualified as a matter of law.

                        WHEREFORE, PREMISES CONSIDERED, Movant prays that Mike Wood

                enter an order disqualifying himself from any further involvement in these cases.




                                                                  10




             Confidential information may have been redacted from the document in compliance with the Public Information Act.

                              Appendix 1, First Amended Motion Disqualify Judge Wood
        A Certified Copy                      on Constitutional Grounds
        Attest: 10/30/2015                         Page 10 of 84
        Stan Stanart, County Clerk
        Harris County, Texas
                                                  Appendix 1




                                                                         Respectfully Submitted,
                                                                        /s/M ichael Easton
                                                                        P.O. Box 646,
                                                                        Richmond, Texas 77406
                                                                        281-415~8655
                                                                        EastPrQLaw@msn.com


                                        CERTIFICATE OF SERVICE

               On this the 12th Day of February 2009, I certify that I served all parties
         including Mike Wood with a true and correct copy of this motion.

                                                                               Is/ Michael Easton




                                                          I1




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 11 of 84
Stan Stanart, County Clerk
Harris County, Texas
I
                                                        Appendix 1

!




                                                        VERIFICATION
               STATE OF TEXAS
               COUNTY OF FORT BEND

                     Before me, personally appeared Michael Easton, who after being placed under
               oath did afflrm·that he bas read the amended motion to disqualify Mike Wood and
               that all the statements contained therein are true and correct to the best of his
               infonnation, knowledge and belief.             ~          ~


                                                                           ~N
                         Sworn. and subscribed to me on this the 121h day ofFebn1ary 2009.




                                      RHONDA M ClARIC
                                                                       ·~~,~~levu{._
                                    MV Cornmlsllon Expires                 NOTARY PUBLIC
                                       Augusf 30, 2009




                                                              12




         Confidential information may have been redacted from the document in compliance with the Public Information Act.

                           Appendix 1, First Amended Motion Disqualify Judge Wood
    A Certified Copy                       on Constitutional Grounds
    Attest: 10/30/2015                          Page 12 of 84
    Stan Stanart, County Clerk
    Harris County, Texas
                                                       Appendix 1
   $EP-24·Z008 09:35AM    FROM-Harris County Atty's Offica                     +                          T-056    P.OOl/019       F-25D




                                          FACSIMILE TRANSMISSION

               TO:               Sharon Oamder                                           Fax# (713) 658-1921
                                ·susan Nonnan                                            Fax# (281) 605-1822
                                 S~zanne P. Kornblit                                     Fax# (713) 524-2423

               FROM:             Fred Keys                                               Fax# (713) 755-8924

              ·DATE:             September 24t 2008

               RE:               Cause No. 378,993; Mary Olive Calldns; In Probate Court No. 2, Harris
                                 County, Texas

                                 Cause No. 275,123; Dick C. Calkins, Testamentary Trusts; In Probate
                                 Court No. 2, Hams County, Texas

                PAGES:            18 + Transmittal Sheet




                                                                NOTICE
                         'This facsimil!! contains CONFLDINTIAL INFORMATION which may also be LEGALLY
                          PRMLEGED and which Is Intended only for the use of the Addressee(s) named above. If you
                         are not the intended recipient of lhis facsimile, or the employee or agent responsible for the
                         dcliver!11g or copying of this facsimile is sttictly prohibited. lf you have received this facsimile in
                         error, please immediately notify us by telephone and return the original facsimile to us nt the
                         address listed below via the Postal Service.



                                                                                                                       Exhibit A
                                                                                                                    Page 1 of 19




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                         Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                         on Constitutional Grounds
Attest: 10/30/2015                            Page 13 of 84
Stan Stanart, County Clerk
Harris County, Texas
r----------------- - - -1- - - - - - - - - - - - - - - - · - ·
                 Appendix
      SEP-24-2008 09:35AM    FROM-Harris County Atty's Offica                 +                T·056   P.002/0i9    F-250




                                                                No. 378 993

             INRE:                                                §      IN PROBATE COURT No.2
                                                                  §
                     MARY OLIVE CALJQNS                           §      HARRis CoUNTY, TEXAs
             -----------------~------------


                                                                No. 275123

             INRE:                                                §      IN PROBATE COURT No.2
                     DrCI\: C. CALKJNS                            §
                     TESTAMENTARY 'l'llllSTS                      §      HARRIS COUNTY, TEXAS




                                            MOTION TO QUASI·J WITNESS SUBPOENA



                     To the Honorable Olen Underwood, Presiding Judge Second Administrative ·
                     Judicial Region;

                     The Honorable Mike Wood, Judge in Harris County Probate Court No.2, moves to quash

             the witness subpoena issued by Susan C. Norman on behalf of Richard S. Calkins.                       The

             subpoena purports to command Judge Wood to appear to testify in his O'Yn recusal hearing set on

             September 25, 2008, at 1201 Franklin, Project Court No.2, Harris County, Texas. 1

                     Ms. Norman has a reputation of abuse of both the Texas recusal statute and the federal

             removal process for purposes of delay and cost building. 2 Her faithful cohort, Michael Bitgood



                     Exhibit A, Copy of the Witness Subpoena.

                     Exhibit B, Judge Gray Miller's Memorandum and Order dated June 2, 2006, page 3, "A notice of
                     removal may nor be fl.led again in the proceedings of In re Ihe Guardianship of th(! Person and
                     £state of Perry Lee Whatley (Cause Number 355095), or any related mane!', without !.he prior
                     written approval of the undersigned Judge." f.n. 2, "Norman and Easton have abused the removal
                     procedures several other times in an effort to frustrate the guardianship proceedings. See e.g.
                     Southwest Boston. Senior Servs.,l11c. v. Perry Lee Whatley, No 05·11881-PBS (D. Mnss. 2005); in
                     Re Perry Lee 'Whatley, H-05-cv-2663 (S.D. Tex. 2005); Perry Lee Whatley v. Susan C. Nonnan,
                     H·OS-cv-3622 (S.D. Tex. 200S).
                                                                                                           Exhibit A
                                                                                                        Page 2 of 19
                                                                Page 1 of4




        Confidential information may have been redacted from the document in compliance with the Public Information Act.

                            Appendix 1, First Amended Motion Disqualify Judge Wood
   A Certified Copy                         on Constitutional Grounds
   Attest: 10/30/2015                            Page 14 of 84
   Stan Stanart, County Clerk
   Harris County, Texas
                                                               Appendix 1
   ~EP-24·2008   09:35AM      FROM-Harris County   At~y's   Office                +                        T-056    P.OOS/OlB     F-250




            Easton, is also notorious for abuse of the judicial systern. 3 But, to his credit, Mr. Easton has

            SUn'ived many investigations by the Texas State Bar for the unauthorized practice of law and

            proudly announces business-as-usual.

                       This court is somewhat aware of the sad history of the Wharley case, involving the same

            cast of characters (different clients, similar case). 4 In Whatley Ms. Norman and her clients were

            involved in multiple motions to recuse Judge Wood; removals to federal courts before Judge

            Lynn Hughes, Judge Patti Saris (Ma.ssachuseus), Judge Kenneth Hoyt (twice), Judge Vanessa

            Gilmore, and Judge Gray Miller; multiple mandamuses, appeals, and dismissals. The direct

            appeal of Whatley is pending in the Fourteenth Court of Appeals, Cause No. 14-06-00970-CV.

            Simultnneously, the Whatley probate matter is being re-litigated as a meretricious civil rights
                   5
            claim in Sun Life v. Walker, In the 1251h Judicial District, Harris County, Texas, Judge Paul

            Murphy sitting by designation. Judge Wood's Motion for Final Summary Judgment based upon

            judicial immunity is pending in that court; and has been since August I 0, 2007.

                       Now the antics resume. As much as Ms. Norman would love to make him so, Judge

            Wood is not a party in this case. He is the judge. 6 Like in Whatley, Judge Wood has done

            nothing outside his judicial capacity in Calkins. He has no lcnowledge of this case except in his

            capacity as judge. He is absolutely immune from suit. Pierson v. Ray, 386 U.S. 547, 554, 87
S. Ct. 1213, 1218, 18 L. Ed. 2d 288 (1967); Srump v. Sparkman, 435 U.S. 349, 362-64, 98 S.Ct

                       Exhibit C, Houston Press, June 26, 2003, "Bar Card -1'he antics of ilil ex-con raise questions about his
                       parnlc~al   role.''

                       Exhibit D, Order Recusing Judge Wood.

                       Judge Hughes appropriately noted in tbe Whatley's flm attempt at removfll, "Because Whatley improperly
                       removed this ca.se -- meretriciously claiming defensive c:ivil-rigllts violations in an application for
                       appoirlttnent oftemponuy guardianship- it is remanded to the Harris County, Texas, Probate Court Two,"

                       "Judge Olsen is not a party to tbiB oppeal. He is the trial judge." In re /Jauer, 2001 WL S49027, 1
                       (Tex..App.-Hou. [lll Oist.) 2001, review denied) (Not designated for publication.)
                                                                                                                        Exhibit A
                                                                                                                     Page 3 of 19
                                                                     Page 2 of4




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                           Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                           on Constitutional Grounds
Attest: 10/30/2015                              Page 15 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                            Appendix 1
   S\P-Z4-ZOOB 09:36AM     FROM~Harris   County Atty's   Offi~8                +          T-056   P.004/019   F·250




           1099, 1107-09,55 L.Ed.2d 331 (1978); Mireles v. Waco, 502 U.S. 9,11-12, 112 S.Ct. 286,288

           (1991); Bradt v. West, 892 S.W.2d 56,67-68 (Te.x.App.-Houston [I Dist.),l994, writ denied).

                      fn order to compel Judge Wood to testify regarding his mental processes in arriving at a

           judicial decision, Mr. Calkins must show extraor.dinary circumstances that would justify

           compel!ing the judge to testify. Tate v. State. 834 S.W.2d 566, 569-70 (Tex.App.-Houston [1st

           Dist.) 1992, pet. ret'd); Thomas v. Walker, 860 S.W.2d 579, 581 (Tcx.App.-Waco 1993, no writ)

           ("Regarding Judge Walker's ruling quashing the subpoenas duces tecum secured by Relator to

           obtain Judge Black's testimony and that of his wife at the recusal hearing, no abuse of discretion

           on Judge Walker's part has been shown.'"') Any inquiry into Judge Wood's mental processes in

           arriving at his decisions would be improper and would threaten the foundation of an honorable

           and independent judiciary. See Tate v. State, 834 S.W.2d 566, 569 (Tex.App.~Houston [Ist

           Dist.) 1992l writ rerd). When no substitute for a judicial witness is available, the demands of

          justice may require the testimony of a judge as a character witness. Joachim v. Chambers, 815

          S.W.2d 234,238-39 (Tex.l99l). These are not the circumstances ofthis case.

                                                                   PRAYER

                  Judge Mike Wood respectfully asks the court to quash the witness subpoena issued by

          Ms. Susan Norman on behalf of Richard Calkins. For the record- Judge Wood is NOT asking

          for sanctions against Ms. Norman, her client, or Mr. Easton. To be redundantly clear, this

          motion to quash is not an nttempt by Judge Wood to gain any interest, pecuniary or otherwise, in

          the Calldns cases. However, Judge Wood and his counsel would be remiss, as members of the

          Texas State Bar to ignore the numerous abuses described above and fail to encourage the court to

          use its inherent powers to admonish Ms. Noonan nnd Mr. Easton that this court will not tolerate

          abusive methods of operation.

                                                                                                      Exhibit A
                                                                                                   Page 4 of 19
                                                                  Page 3 of4




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                          Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                          on Constitutional Grounds
Attest: I 0/30/2015                            Page 16 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                      Appendix 1                                                         l
  SEP-24-2008 09:36AM    FROM-Harrii Cou"ty Atty'• Otfica                                    T-056   P.OOS/019   F-250




                                                             Respectfully submitted,



          OF COUNSEL:
          MIKE A. STAFFORD
                                                            -Fd~
                                                             Assistant County Attorney
          Harris County Attorney                             Texas State Bar No. 113 73900
                                                             1019 Congress, 15th Floor
                                                             Housto1i, Texas 77002
                                                             (713) 755-3609 (telephone)
                                                             (713) 755-8924 (facsimile)

                                                             ATTORNEYS FOR JUDGE MIKE WOOD




                                              CERTIFICATE OF SERV)CE


                  I hereby certify that on: September 24, 2008, a true and correct copy of Judge Wood's

          Motion to Quash was served by fax and by certified mail, return receipt requested, to all parties

          of record.




                                                                                                          Exhibit A
                                                                                                      Page 5 of 19

                                                            Page4 of4




     Confidential information may h~ve been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 17 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                         Appendix 1
   ~EP-24·2008   09:36AM    FROM-Harris County Atty's Office          +                  T-056   P.006/019   F-250




                                                  Exhibit A




                                                                                                    Exhibit A
                                                                                                 Page6of19




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                           Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                           on Constitutional Grounds
Attest: 10/30/2015                              Page 18 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                        Appendix 1
   SEP·24·2008 09:36AM     FROM-Harris County Atty'& Ottice                 +                          T-056   P.OOT/019   F-250
                                                        THE STATE OF T.EXAS
                              W 1TNESS ~UBPO.ENA I SLIBPOENA DUCES 'TECUM
                         PURSUANT TO TEXAS RULES OF CIVIL PltOCJ~:.OURE RULE 176

                                                           CAUSE NO 371:1,!193
               lNR.E:                                             §                       IN 'f.HE PROBATE COURT
               MARY OLIVE CALKINS                                 §                          NUMBER TWO (l) OF
                                                                  §                       H.ARRJS COUN'IY, TEXAS

                                                          CAUSR NO, 175,!23
               IN RE:                                            §                   IN T'H.E P.R.OBATE COURT
                DICK C. CAl.KJ.NS                                    §                     NUM.lflnf. TWO {2) OF
               TESTAMEN'rARY 'tRUSTS                                 §               HARR.lS COUNTYj TEXAS

                         To: Any !'heriffor constable of me St:nte of Texas or otherp~.:~t:>un Hu!horiv:x! to ~erve and
               eKecute subpo~rnt..'l a..~   provided in Tcx.as Rule ofCivil Procedure l76.S.

                       You are com:rnl!t1ded to summon Michael Jl!.ma Wood, Judge nfPrnbatc Court NIUQber
               2 nf Rarris County. IexBs, 201 Fr:mklin. Probate Court No. l, Harris Co11nty~ T~as\ to
               appeu at J.ZOl Fnoldin, Project Conrt Nn. 2, Harris County, Texas, oo September 25, 2008,
               at 10:00 11..1n., before Honorable Olen Underwood, and give tt:.Stimony in tWs case on behalf of the
               Mnvom.and to remilin in attendll!lce from day-to-day untillawf\llly discharged.

                       Co11tempt. Failure by any person without adequate e.n:u~e tu obey a subpoena served
               upon that person may be deemed 11 contempt of the court from. which th.: llnbpoeua ill ill Rued
               or a district court In the ~nunty in which the subpoena is scf'\lcd, and mtl)' be punished by tine
               or confinement, or both. Tex. R. Civ.t•.l76.8(a).

                       DO NOT Ji'ATL to return this writ to tb.e Probate Cou1:t No.2 of Harris County, Texas, with
               either the attached officer's return ~:~bowing Lhe manner of cxe~;ution or the witness's signed
               memornndum showing that the witness accepted the subp                                                           Appendix 1
   S£P-24-ZOOS og:37AM    FROM-Harris   County   Atty's Office·         +               T-056   P.OOB/019   F-250




                                                     Exhibit B




                                                                                                    Exhibit A
                                                                                                 Page 8 of 19




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                         Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                         on Constitutional Grounds
Attest: 10/30/2015                            Page 20 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                         Appendix 1
   S£P~24·2008   09:37AM    FROM-Harris County Atty's Office                          +                                       T-056             P.OOS/019   F-250
                                                          ,,   ••••••.   •   ·   •   ,,...,._   ..,...,., _ _ , _ _ _ _   t   U~   .....   I   VI   V




                                             UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF TEXAS
                                                      HOUSTON DIVISlON

                                                                         §
             lNRE PERRY LEE WHATLEY,                                     §                      CiVIL ACTION H-05-3860
                      Guardianship Matter.                               §
                                                                         §


                                                    MEMORANDUM AND ORDER

                      Before procet:ding with a case, a federal coun has a duty to examine the basis for its subject

             matter jurisdiction, on its own motion if necessary. See Torrtq v, Southern Peru Copper Corp., 113
F.3d 540, 542 (5th Cir. 1997). After considering the notice of removal, the numerous pleadings in

             this case, and the applicable case law, the court is convinced that it does not have jurisdiction to

             entertain this probate and guardianship dispute. Remand to the proper Proba.te Court is therefore
             appropriate,

                      Removal in this case was improper. Susan C. Norman (purportedly representing Perry Lee

             Whatley) and Michael Easton removed thls case' from Probate Coun Two of Harris County, Texas

             by invoking the removal provisions of28 U.S.C. § 1443(1) and§ 1443(2). This stamte states:

                     Any of the following civil actions or criminal prosecutions, commenced in a State
                     court may be removed by the defendant to the district court of the United States for
                     the district and division embracing the place wherein it is pending:
                             (1)     Against any person who is denied or cannot enforce in the
                                     courts of such State a right under any law providing for the
                                     equal civil rights of citizens of the United States, or of all
                                     persons withing the jurisdiction thereof;
                             (2)     For any act under color of authority derived from any law
                                     providing for equal rights, or for refusing to do any act on the
                                     ground that it would be inconsistent with such law.




                     In re the Guardianship of the Pewm and Estate of Perry Lee Whalley, Cause Nnmber 355095.


                                                                                                                                                   Exhibit A
                                                                                                                                                Page 9 of 19




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                           Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                           on Constitutional Grounds
Attest: 10/30/2015                              Page 21 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                                         Appendix 1
SEP·Z4-2008 G9:3TAM           FROM-Harris County Atty's Otfice                                           +                  T-D56      P Dl0/019   H50
                      ~   . . . . . . . . . . . ,..,.   w•   w...,._,""'""'   t-r\wi'VYttn.,;aH   itt   rm:u VO/Ut.ILVVO   r-age    'L OT J




          28 U.S.C. § 1443. Courts have construed the phrase ''under any law providing for equal civil rights"

          as meaning civil rights with respect to racial equality rather than the denial or abridgment ofbroad-

          based constitutional rights that apply to all citizens equally. See, e.g., Smith v. Winter, 717 F.2d 191,

           194 (5th Cir, 1983). Of particular note, the Fifth Circuit has stated that "broad first amendment or

           fourteenth amendment claims do not satisfy the test, nor do claims arising under non-racially

           oriented statutes such as 42 U.S.C. § 1983." !d. Tbe provisions of28 U.S.C. § 1443(1) and§

           1443(2) do not support removal based on the allegations proffered by Susan Norman and Michael

           Easton. In their various filings. Nonnan and Easton explicitly and implicitly allege n host of

           claims-such as conspiracy, denial of due process rights, kidnaping, fraud> perjury-for which they

           seek damages under 42 U.S. C.§ 1983. None of these, however, touches upon racial equality.

                  Moreover, the terms of the statute provide for removal by a defendant. The underlying state

           matter was an application for the appointment of a guardian of a person and estate. The parties to

           the guardianship contest were Perry Lee Whatley, Dawn Johnson Whatley, Jeanie Anderson, Robert

           Daniel Whatley, and My! us J. "Jimmy'' Walker, Jr. Neither Susan Norman nor Michael Easton were

           defendants in the guardianship or even parties. They therefore had no basis to remove lhe

           guardianship contest.

                      Despite their own lack of standing to remove this ease, Norman and Easton challenge the

           standing of the parties urging remand. The court will therefore assume arguendo that there is not

           a properly presented motion for remand before it. Although a court may not raise the issue of

           remand on its own motion, it must nevertheless consider the existence of subject matter jurisdiction.

            See 28 U.S.C. § 1447(c); Ziegler v. Champion Mortgage Co., 913 F.2d 228, 230 (5th CiT. 1990).

            Federal jurisdiction is nonnally detennined by examining the face of the state court complaint or


                                                                                                   2

                                                                                                                                              Exhibit A
                                                                                                                                          Page 10 of 19




      Confidential information may have been redacted from the document in compliance with the Public Information Act.

                    Appendix 1, First Amended Motion Disqualify Judge Wood
 A Certified Copy                   on Constitutional Grounds
 Attest: 10/30/2015                      Page 22 of 84
 Stan Stanart, County Clerk
 Harris County, Texas
                                                                                 Appendix 1
   StP-24-2008 09:37AM         FROM-Harris County Atty's                    Otfice                         +                       T-056   POll/019      F-250
                         .... - · - ..................   ..,..,.,.,_""'   lwfV\ollr,.JillVJ   1\ I I t
                                                                                                         I"'II~U   UO/UL/LUUt>   r->age ::S Of 3



             petition that was removed. As noted by the United States District Court of Massachusetts in

             Sourhwe.sl Boston Senior Services, Inc. v. Perry Lee Whatley, No. 05-11881 ~PBS (D. Mass. 2005),

             the application for appointment of a guardian of a person and estate filed in the Texas Probate Court

             presents neither a federal question nor diverse citizenship of parties. As that court explained:

                     Here, the Application for Appointment of Guardian of Person and Estate filed in the
                     Texas Probate Court presents no federal question. In addition, there is no diversity
                     of jurisdiction because all parties to the Texas Proceeding- Robert Daniel Whatley,
                     Jeanie Anderson, and Petry Lee Whatley- were domiciled in Texas at the time the
                     Texas Proceeding began.

            Dkt. 10, Ex. E.

                     This dispute is squarely a probate matter. Probate matters are firmly committed to the

            province of state courts. Because this court is without subject matter jurisdiction, this matter is

            REMANDED to Probate Coun Two of Hartis County, Texas pursuant to 28 U.S.C. § 1447(c), for

            lack of subject matter jurisdiction. A notice of removal may not be filed again in the proceedings

            of In re 1he Guardianship ofthe Person and Estate ofPerry Lee Whatley (Cause Number 355095),

            or any related maner, withoullhe prior written approval of the undersigned judge. 2 It is further

            directed that the order for mediation (Dkt. 105) is VACATED. All pending motions in this case are
            DENIED as moot


                     Signed on June 2, 2006, at Houston, Texas.




                   NonnAn and Easton have abused the removal procedures several other times in an effort to frustrate the
                   IJUBrdianship proceedings, Set:, e.g., Southwest Boston SeniorServs.,lnc. v. Perry Lee Whatley, No. 05-11881-
                   PBS (D. Mass. 200.5); /11 Re Perry Lee Whatley, H-05-cv-2663 {S.D. Tex.. 2005); Pen-y Lee Whatley v. Susan
                   C. Norman, H-05-cv-3622 (S.D. Tex. 2005}.

                                                                                                3

                                                                                                                                                   Exhibit A
                                                                                                                                           Page 11 of 19




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                           Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                           on Constitutional Grounds
Attest: 10/30/2015                              Page 23 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                       Appendix 1
   SfP-24-2008 09:38AM    FROM-Harris County Atty'• Office          +                   T-056   P.012/019   F-250




                                                 Exhibit C




                                                                                                    Exhibit A
                                                                                                Page 12 of 19




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                         Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                         on Constitutional Grounds
Attest: 10/30/2015                            Page 24 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                                 Appendix 1
                                                FROM-Harris County Atty's Office           +                                                                                              T·056        P.0!3/019                 F·250
J~P-(4-2008       09:39AM

                      .. ,I«              •••.•
                   ·:'If           i · .·. j'·i .-::: ..
                    ,_.f... I '' . l        :    ~ .'· ' : ~· • ' I



                                                                                 t:A!.fllDA/t   tiUSIC                                                                                                                  AA lrtDLit.'




       r:ruunliiU.Ol1Jt l.c~h fd>~nill prin1 ~t1.i-:lc llvt]lll,l~ur•t.ll11!1rwl                                ~ost      Popular
       Bar Card                                                                                                    v.......d             i:~~J~t.t:•nuillhn~l                                                                                    ·'> iliuJg~Jt.l:ll.lnJlacllf:(
                                                                                                                    71'1t nnincotpornted town ixup to its eJ!lo""' in youth
       rubllah•d on J~no 26, ~c.o~                                                                                  Ull!>$. pov~fiY und crim~                                                     • loc.tl ftn~d, musf< tru1


       When he WliS in fedcrnl prison, Michael £nston studied the
                                                                                                                 ··~ ll~r-'loi.ul~rttm~l
                                                                                                                      Ht>U..Io~ Etll bk with ~k one
                                                                                                                  -i· LdlJ.l;wt1:eJ!Mrt1•~r id Cbj)d ''11''s•cti~c
                                                                                                                                                                                          I
                                                                                                                                                                                          1         ncM bt•stt
                                                                                                                                                                                                  • f'rt&: Stuff
                                                                                                                                                                                                  5Ub>r, Jl,Qby ll

                                                            attorney for whom he wori~S, PQtijr                                                                                                     ,,u Cl•mh~i         H.~OW.trl~f
                                                                                                                        ~'lltS..pe:Jo9i12AM
        name tlle winner a:nd rcwta detnils of ever'}' World Series. His                                            ~ I0~4iO:Uh~.Pulh.ul~o ••U.~..Tho}>'.lnll
        Hyundai !!antra sports the bumper sticlcer "Real Men Lo"e                                                      Mon Sap ...... StOS I'M
                                                                                                                 . -1> JWin~J!LEI!l!m.l!lilila:lv 1ll8!!]1t!Ull
        Jesus."                                                                                                        Moil Sep ~c, 311&7 PM                                       '
                                                                                                                   -)   J\lltl:t.t.l.k!!!IWat.:11.i11ll.'·la.,'ir.»:~~
         l'Je smokes clga~t \(;!6 as he ~lbhes victori~5 ovet his \eglll                                                Mon!iep:>"', t:o91'M
         adve.n;aries with quotes from the Bible 1mdJungl1 8ook.
                                                                                                                   -> H&:.l!llnn.Qijt.:JluliiU:lllC'I.!n..lln:WI.lltl'~tl'll'\"
                                                                                                                        Mon Sl:p :>a, 6;o;s }'M
         wh.icb he Wlltehes time und                                  ~sn.in   with his fl....,.~ar-old lion.      ~ lll:l"!:!Llol:cmntl.~lltll:N.1\'inUilU!tl>tb::t:> A.' ~Q.;),:,~rull.livJ:~ttli.MQWWtd
            sports minutille. One thil"4J he is not is an attorney. Alld                                                Tua Sep ~s. 8:46AM

            therein lies the problem fat this very active patnlcgnl.
                                                                                                                             Recent Articles by Zo~ C;Jrmlcha@>l
            Some attorneys say Bust on steps out oftllc bounds of tho
                                                                                                                    -> JIAd!;tcd
            duties a p.mller;ul ll r.llsa qYCIIiolll Abo \It Ail
                                                                                                                        pnolo11ol lOIO
            himself. They uccuee him of hiding behind his pun1eg3l
            status, pulliog srunts that would )Selll.ll authentic Mtorney                                          "!> T~;ll.Ql.hudl.
                                                                                                                        N•wdrilhqu~d try•u!J            follow r-.c:k>l•ll"llationt Ill
            disci:pllued.                                                                                               T...;uaty




       http://www .houstonpress.com/2003-06-26/news/bar-cardJ                                                                                                                                                                9/23/2008




                                                                          ·      Hance with the Public Information Act.
        Confidential information may have been redacted from the document m comp

                     Appendix 1, First Amended Motion Disqualify Judge Wood
  A Certified Copy                   on Constitutional Grounds
  Attest: 10/30/2015                      Page 25 of 84
  Stan Stanart, County Clerk
  Harris County, Texas
                                                                              Appendix 1                                                                                                           I
S£P-Z4-ZOOB 09:38AM                FROM-Harris County Atty's           Office          +                                                         T-056           P.014/019               F-Z50
                                                                                                                                                                                                   I!
          Easton di,misses the complainIa, ~:lyiDx.'he :lltOrncys whu
          criticile hire simply resent his ability with the l11w, ~nd that
                                                                                     -> ~hun~
                                                                                    1 Seven Afri.. n-1\mttbn ;i' b triod uul lor then•··
                                                                                          City Slin(OrotiU urilltenm thi.t ya>r, None oflhc"'
                                                                                                                                                 Ij                                                1
                                                                                                                                                                                                   !


          he does nothing unelhlcal.                                                l__::~~~~~------·-··-~---..····-··-.....J                            •' llndex
                                                                                                                                                                       SERVICES                    l
          While th~: arguments continue, tho TeXll~ Supreme COUrt'H                                                                                      £m;.olu)'IO ii the l:~w as well as mtmy attorneys, and ~orne
          les~l :1Ssi11nments be has been in,·olvtd in hflve lumed ill to
                                                                            A ptiiCn 'lilY fnd bookrUfll(y r.C\d
                                                                            p~hicbn dftW•l·
                                                                            urc'" r..."'V.·RabcN
                                                                                                                                                               M.-dle School • C•••tlvo

                                                                                                                                                                   VI~ .. ,,d
                                                                                                                                                                             ...,u
                                                                                                                                                                                I Vt("ff Sit•
                                                                                                                                                                                                   I
          precedcnt-senin~ ca~ law. E.a$ion, who ~~ys ht i~ 11 Puerto                                                                                                                                  l
          Ric:Bn who legully changl·d his nama, is often cr~ss nnd unltind abom th~ buckground of others.                                                                                          1
                                                                                                                                                                                                       I
          He'~ called one black ;sdvcrsary "homeboy" and a 'while opponent "trailer tru~h."       In a cuurt ple:~ding, he
          recently ref~rn:d to uhcrift's deputy liS "Bam<1y Fife." But evl!n his httr.lh1!5t critics cnll him brilliant. They
          ql~o say he b unethia~lnnd rllde, ;,nd tho! he ovl!r$teps the boundaries between paralejlal and attorney.


          Some or hL• earlier erpeliel\ca with the I~~ow Cillnc at tilnc• l ! 3 crimin~l defendant.                                                                                                        l
          ln 1990, he wns convicted und sentenced to three yean for felony theft of 01 diomQod rint: from Gordon's
          Jcwaler.; in Westwood Mall in 1986.
                                                                                                                                                                                                           ~j
                                                                                                                                                              Why you !11C>vld 1•• \O                      ~
          He p!ended guUly in 199910 mal.:int falsi! 'tatetncnu to :~xovemment al\eney and trying to dceoive a b~nk to

                                                                                                                                                                                                           i
                                                                                                                                                              lulaw Ill(!; · rd let Y'l'l
                                                                                                                                                               ~·ko credit lot th~
          obtain~ loon. Easton had sued In an unsuccessfcl ~ffon to block the state from rc••oldng his private
          ln\'C:Stl~;~~tor's liet:nse   in l99l-                                                                                                      I        violin 11 lt.k•v on my
                                                                                                                                                                                                           !
           ln 199Q, Ea>lon reeelwd two :Z7•month prison terms after J>l.,•dinc guilty to bd!1kruptcy l'rilud Rnd froud                                L        ne..cl':-


           involvinll student louna. He also had his &t.lte probation n."Voked. Three ye.:us c11rlier, a judge had found he                                     NOW CLICK THIS




                                                                                                                                                                                                           I
           acted in bad railh in pursuing :m Involuntary b~nkruptey action against o la.ndlo!'d, and Easton Wl\5 hit with                                     ~~   of tlouctan L~vndt
                                                                                                                                                              p,my
           about $92,000 In sanctlous.                                                                                                                    Ad lr1d1'JC.
                                                                                                                                                          1/lr\ual Job Folr
                                                                                                                                                          Olsltol Jukobo•
           Six years ago, U.S. District Judg~ Oa\'id Hittner forbade E                                                                                                Appendix 1
   SkP·Z4-Z008 og:39AM                      FROM-Harri& County Atty's Office                                                 +                                        T-056          P.015/019               F-l50




              NP.WS

               !I( VIS
                                                                                       M1JSIC
                                                                                                                          IICH Of
                                                                                                                                                                                  ll:AACII         o\J)IUO{\;

                          lun!.rnily foU&JIIlC> 'It                    ~: ~ ~ ~         ·r~:Mm
         1..                                    I but hi:~ client izi.                                  liim bocl4•11 •nl.fnorlnm""' tl.~l71
                                                : Easton, becaus.c btwyers nnd even
                                                i judges 3re ufrllld of him.

                                               1 "H., hs~ sued sc"'eral judJJes nnd a
                                               l hllndful of attorney&," Buehc uid.
                                               · '1 have 23 published lawsui~ in
        i                                      \ which he Wi!S a plniotiff, Rvecyone
        \ £uro~ ,,'11 b•'; • ono b~ln~
                                : is scn:red to do Mything nbour
        L•.·!~.w~r rn~~~.•o.. . ..
                                : ll[m, because they know he will sue
        them. He cause.: so mucb misery. He keeps people tied up In
        rourt for years."

        But Easton said he h:~s chllnged, nnd hasn't filed a lawsuit in
        ten ycW'1i. Mls client Ia tbe on .I!Jwou:llRW!lll.Uuli.llclr.ll>..R~lwilll
                                                                                                      Mon Slip lt2. Sllrli'M
       firm hAu been "Inundated with the rnost vindictive,                                        •P~~~R~
                                                                                                      Mol'l Scp 2:, t1tl8 I'M
       emberrnsslng iUld anprofes~lonal correspondence and                                        •\• DlllP.UUl'.!l.u.t.:Chi!Jt:..I'JJil"lin.llt:~;,tlDlUI!IiJ::iw
       pleadings." He added, "I expact to bc&ued for addressing thl~                                  M"n SCII :n, ''03 PM
       i.qsue and 1 routinely receive throats to be suc:d And                                     ·? IIJ:\'C.oJtUttml Upnnl'a..\~luf,Uitl~l:l:tu'.Jll>r.d
                                                                                                      il):.ll\ln:k£ulL~.Il.w
       sanctioned for everything under the sun.."                                                     flrl S..p ;y, Ulll:t .ut
                                                                                                  •) J:lll':l..JIJ:l:.Wr..'>)!c;k.'l~:JIH d..Cho.Ut:nllllll.
                                                                                                      :rdv~I\~U.uu ZtmTt•n ""'n"'II~:I..M'lUill:Iltli
                                                                           Tu~ Scp :13, 11:46 Alii
       the lqwye1·.

       ~I must CQ'Ife.ss that I am deeply uoubled by what I hwe                                          Rel! ..nt Articles by ~CHI Carmlch&lll
       witnessed and by the (act that Mr. Ea$ton Is permitted vis·il·                             -• liat..CIU'J.I
       vi!! Peter Riga, with seemins impunity, to hll.tliSs and ploguc                               The utica e( an I'JC-clll!. rallie q'IICJtioos about his
                                                                                                     pttl'll~&~l role
      the Hou. ~llllll
                                                                                                                                                                                                 Exhibit A
                                                                                                                                                                                     Page 15 of 19


     http:/lwww.houstonpress.com/2003-06-26/newslbar-card/2
                                                                                                                                                                                                 9/23/2008




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                                        on Constitutional Grounds
Attest: 10/30/2015                                           Page 27 of 84
Stan Stanart, County Clerk
Harris County, Texas
...-----------~-------· -- - · -                                          ...
                                                                                         Appendix 1
      StP-24-2008 09:39AM             FROM-Harris County            Atty's      Ollica                                 +                                           T-OSS               P.O IS/0\9                 F-250


            In n document submitted to the t'Ommittec'~ chllirnlnn, Rig~
            denied the a~\lsations Olguinst him and Ellston. JU~" 3ald that
                                                                                           I     s"'co Alrian·AIIIcricoA ~itlltrid out for tho
                                                                                                 CiiV SUn~•rc\11:• drilltulllthi< )'CJir. Nob! olth•m
                                                                                                 nt>dc the •quod.
                                                                                                                                                         ·r...,,   I
            everything in the plcudings tllat le11ve his office is filed _;.;th            ~l==============:::!
            his consent Riga wrote th11t Easton does refer to himself~                                             1\'nlir•ll; AU;'.!H'Ofl\1 o[ l!oo:n.                            Orl•on Wllo Want A
            "Mr. Buclie <1nd LaCroix obvi~u•ly st:uted u fire they c..n't p\lt               uyw~m H•rh\,.                                                                                    Fu•urr
            out, and now they grieve me; Riga ''Tote to the committee.                                                                                                               '1i~"' M       I \1\Jw Site
                                                                               ~11 \dl•i N.:" ·nm,:"
            "In f~eL, Mr. Easton bu h:~.d hour~> upon hour!i oF ~musem~:nt Tho 1.1l•l'f oiii!11Yliiii\.CI(Jmt>n .Gi>.•emt.•hu"''
                                                                                                                                                                       -CC,t/1 '01
                                                                               A ~~'3~1 ~:;,..~d bi1nkr.,l) lcy c:; 1\' t kc.~r chhl BO•JI!:Ir-old                       Mtdl • . ~
                                                                                                                                                                                     Vl ew Aa I v; • ..., Site
            humor to play along with them."                                                                                                                            .~Ytvlr.e'
                                                                                                                                                                               Adoption AdYocltei, Inoutd !~t to
                                                                                                                                                                               know m~: 'l frequently
                                                                                                                                                                                  rderrex
             profwor said. "Whether or not anyone wnol..\1 to eall him art It is .ttnother m:~tter."                                                                       Vlmtol ~o~ f~ lr
                                                                                                                                                                           or,rt~ Jl.j)(obl>x

             Schuwerk said \hM l!.oston b probably unable to become an attorney because o! hls uiminal record, and i!hc
             had been :l.ll :~ttorncy, he likely would have been di5barnd for en&asing in earlier felonious activity. He snld
             th•n what pn111lega\s do iiJ'IU what lawyers do i6 marl                                                                               Appendix 1
  s£P~2HOOS          09:40AM      FROM-Warr is County Atty's Ottica                                               +                                      H5S                 P.OIT/019                       HSO



           rrfm
           I ·....
                           I. T({::.~;
            Ne!W~


            litw:>     o..oc.~   K~l;:.ri!'AIIn   0\l.!'llDAll     tiUS!C    1'10\IEC           xn.r:;       IA:HUI            (\JU.,.Ifl• U   t•JlOI1UHOtS::            :.tAACH               "l!>kib(X


                                                                                                                  2 !lcl(e!s for SID lhru Sr.v.lflmDcr R3rd
                                                                                   Most Popul~.­
           Bar Card                                                                         v!.iwoa

           Continued from page 2                                                                                                                                ~--·-- " ' - - · · - - """t


                                                                                                                                                                I
                                                                                                                                                                          Houston PreSs
                                                                                                                                                                                 Inside-rs
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                     l
       lACroix was !ntreduious that the committee's invoatigatot
                                                                                                                                                                1j
                                                                                                                                                                  •     Loco! food, musl; lnd
                                                                                                                                                                       nttW!lo bl.1s,t;$
                                                                                                                                                                 • frH Stuff
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                     '


       would play down Easton's condu :ruMap 23, ""35 I'M
                                                                                   ·:) '.(IIC.J.m:~~oc:t~.llf..H\IJ:I'ii:ooc..Ik~.nll,llii:Ol:Jlc:.
       Easton said he has been open ~bollt not bcin~ a lawyer and                     lrulll.\tl:)'
                                                                                      Tuo S«i> ll3, '-til PM
       that his detractors ~m~ the bypocrltllli.
                                                                                   ~> .l:l.l:lvill&~ltliiU'iJnJII:.I'nn~
                                                                                      M!ln Sep sh:, 6:oal'M
       '1My thiD,ts they wish lhey could ~ay." Easton 5lld. "I thll.\k I
       hold "P a mirror to lawyers, They see lhr.:m~~Clves in me, IUld
                                                                                   "'
                                                                                                            •I\
       they don't like what they see."                                                    'tvc Sep 1131 UlJ>O AM
                                                                                   ·> l'!!!J     T!t:v!r'Xo 'Wf:.cl!. ·rlm:l'; Um! Cb>llMII:ell.
                                                                                                                nnd Pl!tt:bay !lunnlts
                                                     •l're..,s...;ep:.....,..:.:.'.:.'n-~_AM
                                                                                                                          _ _ _ _ _ _ _ _..J




                                                                                                                                                                                            Exhibit A
                                                                                                                                                                             Page 17 ol19

     http://www.boustonpress.comJ2003~06-26/news/bar-cardl3                                                                                                                                 9/23/2008




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                                 Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                                 on Constitutional Grounds
Attest: 10/30/2015                                    Page 29 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                          Appendix 1
   S~P-24-ZOOS   09:41AM    FROM-Harris County Atty's Off1ce         +                   T-056   P.OIS/019   F-250




                                              Exhibit D




                                                                                                     Exhibit A
                                                                                                 Page 18 of 19




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                           Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                           on Constitutional Grounds
Attest: 10/30/2015                              Page 30 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                           Appendix 1
 ~~P-24-2008        09:41AM          FROM-Harris County Atty's Office                      +                T·056     P.019/019   F-250



                                                                           NO. 355,095
                                                                                §
                IN RE: THE PERSON AND                                           §           lN I?ROBATE COURT No. 2
                                                                                §
                ESTATE OF PEAAY LEE W.HATu;Y,                                   §           OF
                                                                                §
                A PROPOSED WARD                                                 §           RAmus COUNTY, TEXAS
                                                                                §

                                                       OlU>.ER oN MonoN TO RECUSE AFTER Hl:..Aru:NG


                             On January 24, 2008, carne on to be heard, 1he Motion to Recuse filed plll'SUant to 18a of
                the Texas Rules of Civil Procedure in the above captioned CllliSe. The Court has considered lhe
                motion, its attachments, the eourt's file, all evid~:nce preseoted. and all citations ofauthorlty.
                The record indicates that, throughout the long and tonvo luted history o.f this case, the Honorable
                Michael Wood's bahavi.or performance as a judge has been thoughtful, un.biased, and impartiaL
                He has been a well-informed. weD-prepared neutral jl-lrist who has done nothing on the bench
                that would wsrrant recusal.
                              The moving pru:ties have gone so far as to sue Judge Wood in federal court and attempted
                    to subpoena him to testify in 1hat a.ction. The Harris County Attorney responded oa behalf of
                    Judge Wood and filed a motion to quash the subpoena which included n request for sanctions.
                    Once this request ~~u IJ:Uide, Jud&e Wood was placed in an adversarlal posture. however
                    inadvertent, towards the movan1s and effectively re~ed him from sittiDg ou :further proceedings
                    W. this case.
                             Therefore, IT 1S ORDERED that the Motion to Recuse be and is bc:reby GR.ANtE.O.
                              IT IS FURnmR ORDERED that the Clerk of the Court shall forward a certified copy of
                 this Order tc:
                       .:.'•,;!, . ..••••
                              ~
                                                         Presiding Judge
                .· }:.-:~....-~· ~ ....
                      .              .._ .               Sccor1d Administrative Judicial Region of Texas
                "
                i ?:      ~                       ·.  301 N. MAin, Suite 228
                ~    ~
           ,,       ;.:

                 '....
                            'y"'r•

                                      ,..,-       -:. Conroe, Texas 77301
                                                      Fax No. 409 538-8167
                .\:~~~:;-.:~--~::::~          '




                    SIGNED this                   eit?r~

                                                                                                                             Exhibit A
                                                                                                                       Page 19 of 19




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                                     Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                                     on Constitutional Grounds
Attest: 10/30/2015                                        Page 31 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                   Appendix 1




           Law Offices of Peter J. Riga, Ph.D., J.S.D., J.D., LL. M., St.D., Th.D., Ph.L.
           [Emeritus 2003] Attorneys & Counselors at Law '
           P.O. Box 52518
           Houston, Texas 77052-2518
           EastProlaw@msn.com
           (281) 415-8655 (Direct Ring)

           Michael Easton
                                                ·August 27: 2008                                                                 :~
                                                                                                              !
                                                                                                                          ~



                                                                                             't
                                                                                                                          '91


           Susan C. Norman                                                                in
                                                                                          c:;;g~               G')
                                                                                                                          r'fl
                                                                                                                          ::0
                                                                                                                      ..,=::
                                                                                                                      •
                                                                                                                                  ..

           Attorney at Law                                                                n:r:      ~          N      ;:.:o
                                                                                          g~ ) -~..            -.J    r"l;o
           P.O. Box 806                                                                   ~n ~~·               ~      CJ(f!
                                                                                           ;                                                  Appendix 1




          Susan C. Norman
          Page 2
          August 27, 2008




                     carried a "no-bond" prov1s1on. Under the Texas Code of Criminal
                     Procedure a "no-bond" provision is reserved only for those who are
                     charged with "Capital" murder in which the death penalty is sought.
                     What is worse is that years after the fact, Fred Keys, the Judge's
                     lawyer, finally appears with the "show-cause" and as it turns out, the
                     returns show that I was never served with the "show-cause" at all.
                     Wood and Ann Greene directed the Harris County constable's office to
                     my home, to my neighbors, and to my place of employment. These
                     constables did not hesitate, while acting at Wood's direction, to tell my
                     neighbors that Peter and I were "wanted" on serious criminal charges,
                     which caused the neighbors to question whether to allow their children
                     to play with my children any further. As it later developed, I never sent
                     Judge Wood anything at all via e-mail, and the e-mail was the work of
                     Ray Black, one of his preferred ad !items. What is sadder to me is how
                     two members of the Court of Appeals assumed the worst, wrote the
                     worst, and allowed Wood to get away with this without a shred of
                     evidence beyond Wood's fabricating the evidence, the accusations, and
                     the results, all by himself.

           3.        If it were not for Justice Paul C. Murphy {Senior Chief Justice, Retired,
                     141h Court of Appeals) and the Honorable Olen Underwood, a man
                     whom I treasure, what would have happened to me? I would have
                     spent time ln jail (unlimited), been humiliated in front of my family, and
                     suffered untold collateral consequences for nothing more than a well-
                     placed lie, engineered by the regulars in Probate Court 2.

           4.        If Mike Wood - and his staff, at his direction -can't break you down
                     with the above, he simply cheats by tampering with the Clerk's file, and
                     in turn the Appellate Record in an attempt to avoid appellate review of
                     his atrocities by removing documents from the record so that if the case
                     is appealed, the offending matters would never be in the record.



                                                                                                    ExhibitS
                                                                                                  Page 2 of 5




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 33 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                   Appendix 1




            Susan C. Norman
            Page 3
            August 27, 2008




                  We worked hard in Whatley, got the Legislature to change the law, and
           succeeded at getting the Senators and House Members to take a long hard
           look at Judge Wood; some even went public with their outrage. The·law now
           works- to a degree- and it will work as long as honest judges refuse to act,
           or refuse to direct their staffs to act as Mike Wood does at Probate Court No.
           2. As a "reward" for all of our efforts, I had to face the UPLC for the 1Jlh time;
           you have had the State Bar all over you based on Whatley; while Wood- and
           Black and Walker since they are the friends of Mike Wood - have escaped
           any type of criminal or disciplinary actions. Peter lost the friendship of a dear
           friend, a sitting federal judge. Judge Wood's ability to succeed in calling the
           Court of Appeals and other Judges is morally disheartening to me. The
           judiciary as a whole, operates solely on the public trust. When it comes to
            Mike Wood, however, it seems to me that it cannot be trusted.

                  There are no rules, no laws, and no ethics or morals that are observed
            in Probate Court 2; just a run-away "train" that takes from the elderly and then
            passes it around to Judge Wood's friends and supporters.

                   There might come a time when some brave public official such as Ken
            Madigson, or Don DeGabrielle might say enough is enough, and finally hold
            Wood, Walker, Black, and the regulars in Probate Court No. 2 to account. At
            that time, in a court of law- just as did Pat Gregory, Wood's predecessor-
            they might understand that there is only so much the public can stand, or will
            take before the "axe" drops on them, as they have so often dropped it on
            lawyers they don't like, people who object, or simple support staff such as
            myself, for doing their job. Probate Court 2 Deputy Sheriff Gee's behavior last
            week directed at Rhonda Clark and you is a continuing example as to why I
            will not step foot in that Court, as Mike Wood has shown that he will- and can
            direct his staff in Probate Court No.· 2 to- say and do anything to anyone to
            make Mike Wood's agenda stick. Lying is n9 obstacle at all, given what Gee
            told his superiors at the Sheriff's office.



                                                                                                     Exhiblt B
                                                                                                  Page 3 ol5




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 34 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                        Appendix 1




                  Susan C. Norman
                  Page 4
                  August27, 2008




                      If the Calkins matter is ever assigned to another Court such a.s Judge
                McCullough, a man who fears God, I will be happy to assist you and go to
                Court with you again. However, as long as the case is in Mike Wood's court
              · you must accept the fact that you will be abused, humiliated, grieved, and
                held up to ridicule. I cannot be put through that again by Wood and his staff.
                I might also add that you should keep an eye on your purse, satchels, and
                other things while in Probate Court No. 2, for it is not beyond them to plant
                contraband on you or your parcels, and then have you charged with a crime.
                They did it to me, and they will do it to you. Thus, take a witness, take a
                media reporter, contact the media with all your evidence organized, and make
0~              sure that someone is with you at all times when you are in there.
Qj
~                         I wish you the best, and I will pray that the Lord give you the grace and
~                 strength to get through this one ,as well.
I
~
~
~j           \
Ui               \'
~


                  /me




                                                                                                        Exhibit 8
                                                                                                      Page 4 of 5




          Confidential information may have been redacted from the document in compliance with the Public Information Act.

                             Appendix 1, First Amended Motion Disqualify Judge Wood
     A Certified Copy                        on Constitutional Grounds
     Attest: 10/30/2015                           Page 35 of 84
     Stan Stanart, County Clerk
     Harris County, Texas
                                                                 Appendix 1




              SBC Yahoo! Mail-             ~b@tjbl~~klaw.com                                                              Page I of I




                ~SMALL BUSIN~!~                                                                                  Print - Close Window

                Subject: FW: Mlct>'ael f.-sron ana the unautt>or1~ed prvctJce   Qf law

                cata:       Wed, 7 oec 2005 l6:5B:07 -0600
                F.-om:     ~-;,,    llaillyn (Prvbetli CQUJ'tS)"'-
                            rlb@rlblacklaw.co~                              ~-------~--- ....
                                                                                                ''-
                                                                                                      '··


             FYI Md      ooold~~"
                      '"'""' thiS :Jimmy Walk"" woll?
         =="""'i""""'i='===~=--------------··-------
                                                      )


               Marilyn



              -----original MessaQe-
              From: Gunnels, Meg (Probate Courts)
              Sent: Wednesday, December 07 1 2005 ":56 PM
              To: Lewis, Marilyn (Probate COUrts); Wood, Judge Mike (Probate court)
              Subject: FW: Michael Easton and the unautt'lorized practloo or law



               -----Original   Message---
               From! Martha      P.Jillng ?C [mallto:mfaillng@mind:;pring.comJ
               Sent: Wedl'lesday, Oecember 07, 2005 11:10 AM
               To: Gunnels, Meg (Probate Courts)
               Subject: Michael Easton and the unouthorlzed prl                                                 Appendix 1
                     Case 4:05-cv-03860      Document 71-1  Filed 03/10/2006           Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DlVISION

         PERRY LEE WHATLEY                                   §
             Plaintiffs,                                     §
                                                             § CIVIL ACTION NO. H-05-3860
         v.                                                  §
                                                             §
         MYLUS JAMES WALKER, JR., ET AL                      §
             Defemlallt.                                     §



                           DEFENDANT PROBATE JUDGE MIKE WOOD~S
                                   MOTION TO REMAND

         TO THE HONORABLE JUDGE GILMORE:

                Defendant, Judge Mike Wood, asks the court to summarily remand because

         the plaintiffs' improvidently removed this case for purpose of harassment and

         delay. Other grounds are shown as follows:

                1.       The under]ying case, In Re: The Guardianship of the Person and

         Estate of Perry Lee Whatley, an Incapacitated Person, Cause No. 355,095, in

         Probate Court No.2, Harris County, Texas, was filed April14, 2005. It is too late

         to remove. 28 U.S.C. § 1446(b).

                2.       Plaintiff Michael Easton, pro se, fails to affirmatively assert that all

         defendants have consented in writing to the removal.




                                                                                                            Exhibit C
                                                                                                          Page 1 of6




     Cont1dential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 37 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                        Appendix 1
                     Case 4:05-cv-03860         Document 71-1           Filed 03/10/2006   Page 2 of 12




                3. ·     The state court contempt hearing Mr. Easton s~eks to avoid does not

        anse under federal law, and does not present grounds for federal-question

        jurisdiction. The federal court lacks subject-matter jurisdiction.

                4.       Plaintiff Michael Easton, pro se, has no standing in the probate court

        or in this court. He claims that Ms. Whatley has assigned to him an interest that he

        represents prose. In this court he claims.standing as" ... an intervenor as matter

        of right in the State Court Proceedings, and an assignee in part of the assigned

        claim of Dawn' Johnson Whatley." 1 As he alludes in his notice of removal at

        footnote 4, Judge Guy Herman judicially determined on March 8, 2006, that Mr.

        Easton has no standing as a party in the underlying probate matter. 2 Because he is

        not a defendant in the underlying lawsuit, he has no·standing to remove.

                5.       Mr. Easton did not comply with Local Rule 81: Notices for removal

        shall have attached only the following pocuments:

                         5.1.    All executed process in the case;
                         5.2.    Pleadings        asserting       causes    of action,     e.g.,   petitions~

                         counterclaims, cross actions, third-party actions, interventions and all
                         answers to such pleadings;
                         5.3.    All orders signed by the state judge;
                         5.4.    The docket sheet;
                         5.5.    An index of matters being filed; and



                Document42, p. 3, Plaintiffs' Second Amended Complaint.
                Judge Hennan's Orders are attached as Exhibits A. B, & C.
                                                                                                                  Exhibit c
                                                                                                                Page 2 of 6
                                                              2




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 38 of 84
Stan Stanart, County Clerk
Harris County, Texas
--------------                               -···-·······-.. ---.--...-   ...............................   _ .......- ...- .. ·--- ..
                                                Appendix 1
                  Case 4:05-cv-03860        Document 71-1  Filed 03/10/2006                                                              Page 3 of 12




                        5.6.   A list of all counsel of record, including addresses, telephone
                        numbers and parties represented.


                6.     Mr. Easton does not get a free pass in state court because he claims to

         be a plaintiff in this 42 U.S.C. § 1983 cause of action. The contempt hearing Mr.

         Easton attempts to remove concerns his conduct as a pro se litigant in Judge

         Wood's court. Judge Wood called Mr. Easton before the bar to explain why Mr.

         Easton continues to send ex parte communications via email to Judge Wood's

         personal email address, rather than the court's email address, after Mr. Easton was

         expressly ordered by the court not to do so. The notice of removal was filed after

         hours on March 8, 2006. The contempt hearing scheduled for 9:00a.m., March 9,

         2006, was stayed pending remand. This is the fourth attempt to remove this case.

         Judge Hughes summarily remanded.                                  Judge Saris remanded.                                            Judge Hoyt

         remanded.      Mr. Easton has a history of removal and mandamus actions. See

         Michael Easton v. The Honorable John W. Peavy, 1998 WL 79055 (Tex.App.-

         Hous. (1st Dist.)) (not designated for publication); Easton v. The Honorable Dwight

         E. Jefferson, 1996 WL 89332(Tex.App. - Hous. (1st Dist.)) (not designated for

         publication); Michael Easton v. The Honorable Eugene Chambers, 1994 WL
286353 (Tex.App. - Hous. (14th Dist.)) (not designated for publication); Michael

         Easton v. The Honorable Eugene Chambers, 1994 WL 220304 (Tex.App. - Hous.

         ( l st Dist.)) (not designated for publication); Michael Easton v. The Honorable
                                                                                                                                                          Exhibit C
                                                                                                                                                        Page 3 of 6
                                                                     3




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 39 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                 Appendix 1
                     Case 4:05-cv-03860      Document 71-1  Filed 03/10/2006            Page 4 of 12




         Eugene Chambers, 1994 WL 117759 (Tex.App. - Hous. ( 141h Dist.)) (not

         designated for publication); Michael Easton v. The Honorable Katherine Tyra,

         1994 WL 8628 (Tex.App. - Hous. (1st Dist.)) (not designated for publication);

         Michael Easton v. Justice of the Peace Gary C. Franks, 870 S.W.2d 568 (Tex.App.
                       51
         - Hou. - I Dist. 1993 )); Michael Easton v. The Honorable Hollis Gorman, 1993
WL 293011 (Tex.App. - Hous. (1st Dist.)) (not designated f~r publication);

         Michael Easton v. The Honorable Oliver Kitzman, 1993 WL 46588 (Tex.App. -

         Hous. (1st Dist.)) (not designated for publication). Mr. Easton is not a lawyer, but

         has more hits on Westlaw than many lawyers.                  His "pro se" appearance and

         removal should be strictly scrutinized.




                                                     Prayer

                Judge Wood asks the court to remand In Re: The Guardianship of the

         Person and Estate of Perry Lee Whatley, an Incapacitated Person, Cause No.

         355,095, in Probate Court No. 2, Harris County, Texas, to dismiss the claims

         against him with prejudice, and order the plaintiffs to get leave of this court before

         filing further removal or § 1983 actions in this probate matter.




                                                                                                            Exhibit C
                                                                                                          Page 4 of 6
                                                         4




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 40 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                  Appendix 1
                     Case 4:05-cv-03860      Document 71-1  Filed 03/10/2006            Page 5 of 12




                                                      Respectfully submitted,



         OF COUNSEL:

         MIKE STAFFORD
                                                    ~ FRED A. KEYS, JR.
                                                      Assistant County Attorney
         Harris County Attorney                       State Bar No. 11373900
                                                      1019 Congress, 15th Floor
                                                      Houston) Texas 77002
                                                      Telephone: 713-755-3609
                                                      Facsimile: 713-755-8924




                                                                                                            Exhibit C
                                                                                                          Page 5 of 6
                                                        5




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 41 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                   Appendix 1
                     Case 4:05-cv-03860     Document 71-1        Filed 03/10/2006       Page 6 of 12




                                      CERTIFICATE OF SERVICE

                I hereby certify that a true and correct copy of the foregoing was served on

         March 10, 2006, by certified mail return receipt requested to Scott Rothenberg,

         Attorney at Law, 6800 W Loop South, Ste 425, Bellaire, TX 77401-4505, Susan C

         Norman, Attorney at Law, 9135 Katy Freeway, Ste 100, Houston, TX 77024, Peter

         J Riga, Attorney at Law, 8700 Commerce Park Dr, Ste 116, Houston, TX 77036-

         7423, Craig A Washington, Attorney at Law, 2323 Caroline, Ste 1000, Houston,

         TX 77004, Jesse Blanco, Jr., Attorney at Law, PO Box 680875, San Antonio, TX

         78268, Michael Easton; 8700 Commerce Park Drive, Ste 116, Houston, TX 77036-

         7423, Mylus J Walker, Jr., Dinkins Kelly et al , 815 Walker, Ste 240, Houston, TX

         77002 and Michele Quattlebaum, Preston & Cowan LLP, 909 Fannin St, Ste 1400,

         Houston, TX 770 I0-1006.


                                                 ~·
                                                     FRED A. KEYS, JR.
                                                     Assistant Harris County Attorney




                                                                                                            Exhibit C
                                                                                                          Page 6 of6
                                                         6




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 42 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                                --   .....   ··-·------------
                                                                 Appendix 1
         02105108       16:07 FA..l                                                                                                            ~ 0021002




                                                                  NO. 355,0~5
                                                                      §                            ·           20GB FEB -5 Pl1 4: 39
               IN RE ~          THE PERSON M'D                        §                      IN PROBATE COURT No.2
                                                                       §
               ESTATE OF PERlU' LEE WHATLEY,                           §                     OF                .-   '.:·            ........
                                                                       §                                   .    •   J   l',
                                                                                                                              ...··1·
                                                                                                                              1'
                                                                                                                                        :. '

               A PROPOSED WARD                                         §                     HARRIS COUNTY, TEXAS                  .
                                                                       §

                                            ORDER ON MOTION TO RECUSE AFTER IIEARING


                                On January 24, 2008, came on to be heard, the Motion to Recuse filed pursuoot to 18a of
               the Texas Ruk.s of Civil Procedure in the above captioned cause. The Court has considered the
               motion, its attachmenrs, the court's file, all evidence presented, and all citations ofauthority.
               The record indicates that, throughout the long and convoluted history of this case, the Honorable
               Michael Wood's behavior performance as a judge has been thoughtful, unbiased, a.nd impartial.
               He has been a well-infonued, well-prepared neutral jurisc who has done nothing on l11e bench
               that would warrant recusal.
                                The moving parties have gone so far as to sue Judge Wood in federal court and attempted
               to subpoena him to testify in that action. The Harris County Attorney responded on behalf of
               Judge Wood arid filed a m~tion to· q_uash the subpoena which included arequest for sanctions.
               Once this request was made, Judge Wood wns placed in an adversarial posture, however
               inadvertent, towards the movants and effectively recused him from sitting on further proceedings
               in this case.
                                Therefore, IT IS ORDERED that the Motion to Recuse be a.n                                                                 Appendix 1




                                                               Cause No. 2006-36929

                       SUN LIFE ASSURANCE                               §       lN THE DISTRICT COURT
                               PlaintiH,                                §
                                                                        §
                       vs.                                              §       HARRIS COUNTY, TEXAS
                                                                        §
                       MYLUS JAMES WALKER JR.                           §
                               De.fendanl.               ·              §       12Sn1 JUDICIAL DISTRICT



                             JUDGE MIKE WOOD'S REsPONSE TO THE INTERVENORS' MOTION TO VACATE
                                   INn:RLOCtrrORY ORDER OF DISMISSAL WJTJIOUT PREJuDICE




                       To the Honorable Senior Chief Justice Paul C. Murphy, sitting by designation:

                               1.      Any claim under TliX. PROI!ATI! Cooe § 671 remains premature.

                               2.      The intervenors' reliance upon Judge Underwood's             ORDER ON   MonoN      TO

                       RECUSe APTER HEARING is misplaced.

                               3.      Judge Burwell DENlED the intervenors' September 9, 2005 MOTION TO

                       DISQUAUFYIRECUSE 1111! HONORABLE MIK.B WOOD ON June                  6, 2006. Her Order denying the

                       MonoN will be the law of the case if upheld on the intervenors' .pending direct appeal. Judge

                       Underwood'~ Order grants recusal on'similar i55ucs raised in the Seplember 9, 2005 MOTION TO

                       DISQUAUFY fRECUSE lliE 'HONOP.Ail.,'E MlKE WOOD.

                                                               Stage or the Proceedings

                               4.       On April 13, 2007, lhi' court       gran~d   Judge Wood's Third Amended Plea to the

                        Jurisdiction, but left open the question of bond liability under Tnx. P'ROBATE CODE§ 671. The

                        court granted the intervenors leave to amend the bond issue, which rc:sulled in the 170-page Fifth

                        Amended Plc.u in Intervention. The amended plea raised no new cause of action against Judge




                         Judge Wood's Re$ponseto lntervenort' Motion to Vacate •..                             Page I of !4




                                       ---------------·--··---,----·---·-----------




                                                                                                                                  Exhibit E
                                                                                                                               Page 1 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 44 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                Appendix 1




                        Wood. Nevertheless, Judge Wood responded to the amended pleading with his Fourth Amended

                        Plea to the Jurisdiction.

                               5.       On July 27, 2007, the court dismissed without prejudice the intervenors' claims

                        under §671 and denied without explanation Judge Wood's 4th Amended Plea to the Jurisdiction.

                                6.      On August 10, 2007, Judge Wood filed his first Motion for Summary Judgment.

                        The intervenors responded, Judge Wood filed his reply, and the coun has heard oral argument.

                        The court's decision is pending.

                                7.      On Fchruary 5, 2008, Judge Underwood issued his 0ROF.R ON MOTION TO RECUSE

                        AFTER HEARlNO,     finally granting the intervenors' motion to recuse Judge Wood.

                                8.      Under the current stage of the proceedings the intervenors' latest motion is

                        another attack on Judge Wood's pending Motion for Summary Judgment. Judge Wood objects

                        to and asks the co1111 to strike all ellhibit.s attached to the intervenors' Motion to Vacate

                        Interlocutory Order of Dismissal Without Prejudice. For colllt records to be admissible as

                        evidence in support of a motion for summary judgment, copies of the records must be cenified. 1

                                                              Argument and Authorities

                                                              TEx. PltOBA.Tl! CODE § 671

                                                                       Judge'& Duly

                                (a) The court shall use reasonable diligence to detefm\ne whethel a guardian Is
                                performing all of the duties required of the guardian that penain to the guardian's ward.

                                (b) Tho judge, ot least annually, shell oxamlno tho well-being of each ward of the cour1
                                and the solvency of the bonds of tho guardians of tho estates.

                                (c) II atte1 e~amlntno the sol~en~y of a guaniian's bond under this sa~l.ion a judge
                                d91ermlnss that the guardian's bond     is not sufficient to protect the wa1d or the ward's
                                estate, the judge shall require tho guardian ~o execute a now bond.

                                 (d) The judge shall notHy the guardian and the sureties on the bond as provided by law. If
                                 damage or loss results to a guardianship or ward because of gross neglect of the judge to

                                Sptncer v. Ciry of Do/los, 819 S.W.2d 612, 615·18 (Te~.App.-Dallas 1991, no writ) (requiring nonmovant
                                to !Tl£ct •a.mc: cvidentinry principle. as movan1 when submittinz response to sununary judgment).


                          Judge Wood'•lksponse to lntervenon' Motion to Vacate ...                                    Page2o( 14




           -----------..···--··--------·..·------------·-··-·-----------·--·--·----·-·--·-




                                                                                                                                            Exhibit E
                                                                                                                                         Page 2 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 45 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                Appendix 1




                               use reasonable diHgence In the pertormance or the judge's duty undor this section, the
                               iudge shall bo liable on the judge's bond to those damaged by th134 S.W.2d 730, 733 (Tex.Civ.App. -Austin 1939, writ

                        dism'd, judgment correct) (County judge was not liable on official bond for olleged negligence

                        resulting in   lo~   of ward's estate. where notwithstanding appointment of guardion was void, all of

                        ward's funds bad been spent for ward's usc and benefit.)




                         Judse Wood' I RcsponK to lnter-<0~,.,.----··•""•-•-~n-~-       . --.. . -




                                                                                                                                               Exhibit E
                                                                                                                                            Page 3 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 46 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                     Appendix 1




                                                       Constitutional Disqualification or Recusul?

                                II.       At the outset, the intervenors' best-ca~e scenario does not void Judge Wood's

                        judicial imrnunity. The intervenors must show lllut he acted with "~omplete absence of all
                                      1
                        jurisdictlon," not that his orders were subsequently declared void. This they cannot do.

                                12.       The intervenors do not support willl authority their blanket legal conclusion that

                        Judge Underwood's          ORDER ON MOTION TO              RECUSF.    ArrnR HEARING   is a constitutional

                        disqualification. The facts and much authority support the position that it is nor.

                                13.       The saga began on August S, 2005, wben Daniel Shea, Ms. Whatley's former

                        attorney, issued a witness subpoena to Judge Wood. to " ... appear before Hon. Russell Austin

                        sitting by assignment in the County Probate Court at Law No. 2 ... on the 9th day of August

                        2005 at I :30 pm, to testify as a wimess on behalf of the Party in the above styled Probate Action

                        concerning a Motion to Recuse . . . .''l              Su Sommers v. Concepcion, 20 S.W.3d 27, 42

                        (Tex.App.--Houston I 14th Dist.J 2000, pet. denied) ("Allowing recusal in every situation where a

                        party decides to sue the judge, or threatens to call the jndge as a witness, would result in

                        unwarranted recusal and provide an easy means of recusing a judge.") (Bold emphasis added.)

                                14.       On August 9, 2005 Senior As5ist1Ull County Auomey Frank Sanders filed a

                        Motion to QuliSh the above witness subpocna.4                     The prayer consisted of one :u:ntence:

                        ''WHEREFORE PREM1SES CONSIDERED, movant prays \hat the subpoena directed to him in

                        the above cause be quashed and an approprim1 sanction entered pursuant to Chapter 10 of

                        the Texas Civil PracUce and Remedies .Code:" (Emphasis added.) This issue is important

                        enough to restate Chapter I 0 here, with comment:




                                Mir1/~J   "· Waco, $02 U.S, 9, 11-12, 112 S.CI. 286, 288 (1991).
                                Exhibit A, Witness Subpoena to Judge Wood.
                                Uithibit D, Motion to Quash.


                         Judge Wood's Reopon..,1o lnterveno"'' Motion to Vac01e ...                                  Page 4 of 14




                                               ------~---·---·-----·-----·- ---·-------·--~--·---·--            ..




                                                                                                                                       Exhibit E
                                                                                                                                    Page 4 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 47 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                  Appendix 1




                        § 10.001. Signing o! Pleadinl)s and Mo1ions

                        The signing of a pleading or motion as required by the Texas Rules of Civil Procedure consdtu!es a
                        cer1ifieate by tho signatory that lo the signatory's besl knowledge, information, and bclicl, formed after
                        reasonable inquiry:                                           •

                                (1) the pleading or moUon is not being presented lor anv improper purpose, including to harass or
                                lo cause unnecessary delay or needless increase in the cost of litigation;

                                (2) each claim, defense. or Olher l~al contention In the ploading or motlon is warranted by
                                existing law or by a nonfrivotous argument for the extenslon, modification, or reversal of axls!ing
                                taw or lhe establishment of new law;

                                (3) each allegation or other factual contention ln the pleading or motion has evidentiary support
                                or, for a specltlea~y ldan!illlld allegation or factual contention, Is likely to have evidentiary support
                                after a reasonabl& opportunity lor lvrthar investigation or discovery; and

                                (4) ench denial In the pleading or motion of a factual cootention is warranted on tha evidence 01',
                                lor a spedlleaHy ldentlned denial, Is reasonably based on a lael< olln!ormaUon or belle!.
                        10.002. Motion for sanctions

                                (a) A party may make a motlo~ lor sanctions, describing the speciffc conduct violating Soctfon
                                10.001.

                                (b) The ccurt on ~s own lnHiativa may enter an order describing the specific conduct !holnppOars
                                to violate Section 10.001 and direct the alleged violator to show cause why lhe conduct has not
                                violated that section.

                                (c) The court may award to a party prevailing on a motion under this section the reasonable
                                &xpensas and attomey's lees incurred in presenting or opposing the motion, and i! no due
                                tiNigence is shown the court mey award to the prewUing patty aH costs for !noonvonlence,
                                harassment, and ou!·OI·pocket expenses: incurred or caused by the subject litigation,

                                Comment: Under subsection (a), the prayer to the Motion to Quash· merely asked for
                                "an appropriaJe sanction" without describing any specific, violative conduct. Section
                                (b) is not applicable because no sanction was imposed. Likewise, (c) does not apply
                                because no sanctions were imposed.
                        fi 10.003. Notice and Opportunity to Respond
                                The court shall provide a patty who Is the subject ot a motion !01' sanctions under Section 10.002
                                notice pi the aUegations and a reasonable opportunity to respond to the allegations.

                                Comment: There nothing in the record to indicate that Judge Austin noticed Mr. Shea,
                                or anyone else of a hearing on a sanctions allegation. Judge Austin granted the motion to
                                quash on August 9, 2005, !he same day that it was liled, without mention of sanctions.
                                Senior Assistant County Attorney Fl1ll1k Sanders submitted an Order to Judge Austin that




                         Judze Wood'• Re~ponwe to lntel'\'tnoll' Motion to Vacate ...                                    P•ge S of 14




                                                                                                                                               Exhibit E
                                                                                                                                            Page 5 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 48 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                  Appendix 1




                               he had "approved as to form." Judge Austin signed the submitted Order, granting the
                               motion to quash without sanctions.~        .

                       § 10.004. VIolation; sancllon

                               (a) A court that·determines that a person has signed a pleading or motion In violation of Sec1ion
                               10.001 may impose a safldlon or~ the person. a pat1y represented by the person, or both.
                               lbl Tha sanction must be limited to what is suffiCient to deter repeU!ion of the conduct or
                               comparable COndiJCI by others simUarly si.tuated.                                  •

                               {c) A sanction may Include any olthe following:

                                       (1) a directive to the violator to perform, or re!Taln trom pertorming, an ac!i

                                       (2) an order to   pay a penalty into courtj and

                                       (3) an ortlor to pay to the olher party the amount or \he reasonable expenses Incurred by
                                       the other party because of the f~lng ol the pleading or mo1ion, includlnQ reasonable
                                       anomey's fe-es.

                               (d) The court may not award monetary sanctions against a represented par1y !or a violation of
                               Section 10.001(2),

                               (e) The court may not award monetary Sllllctions on its own Initiative unless the court issues Hs
                               order to show cause before a voluntary dismissal or s011Jemen1 of !he claims made by or against
                               the party or the pally'& a!lomey who is \o be sandloned. ·

                               (f} Tho liing ol 11 general denial under Rule 92, Texas Ruleo ol CivK Procedure, shall not be
                               deemed a viotalio~ of this chapte-r.

                               Comment: Judge Austin had sanction options under section (c) (I) & (2), which he
                             , could have approprla.ttly impo~ without granting Judge Wood any pecuniary or
                               property intere.~t in the case. In fact, Judgr Austin impos;ed no sanction at all.                                         I!
                       § 10.005. Order                                                                                                                ,,i I
                               A c~urt shall describe in an order Imposing a sanction under this chapter the COllduct the court
                                                                                                                                                      ,q
                                                                                                                                                      ~   ;
                               has determined violated Sect!on 10.001 Blld explain the basis lor the sanction Imposed.

                               Comme:nt: Judge Austin's Order Glllllting the Motion to Quash does not mention
                               sanctions. No sanction order issued.

                        § 10.006. COnHict

                               Notwl!hs!anding Sec!lon 22.004, Government Code, the supr8me court may not amend or adopl
                               rules in conHict wllh this'chapler.




                                Exhiblt C, Judge Austin:s Oxdo:r Granling 'udgc Wood's Motion lo Quash.


                         Judge Wood's Ruponse to lntervenort' Motion to Vacate ...                                       J>a;e6of 14




                                                                                                                                          Exhibit E
                                                                                                                                       Page 6 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 49 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                   Appendix 1




                               15.     "The Texas Constitution disqualifies a trial judge fyom sitting 'in any case

                       wherein he may be interested.' TEX. CONST. art. V, § II. Similarly, Texas Rule of Civil

                       Procedure l8b(l )(b) requires a judge to disqualify himself from any case in which he may have

                       "an interest in the subject matter in controversy." However, the interest of a judge, in order that

                       he may be di$qualified, must, in general, be a t!ircct pecuniary or property interest in the subject

                       matter oflitigation."6

                               16.     On September 9, 2005, Susan Nonnan and Daniel Shea filed the now infamous

                       MOTION TO DlSQUAUFYIRECVSE. THP.. Ho~ORABLE MIK£ Wooo. 7                           The Motion is less than

                       candid, listing as "Irrefutable Fact' in pamgraph 3: "At the concllision of the molion, Judge
                                                .                -
                       Wood, the named 'movant' requested that .sanctions be imposed. Thus, Judge Wood, by praying

                       for ajftrmatil!e relief in the form of sanctions, did mor~ than request that his subpflena be

                       quashed. He acquired a pecuniary interest in the case and cast himself as an adversary to the

                       Whatlejls." Full disclosure would have been that Judge Wood's attorney pmyed for," ... an

                       appropriate sanction entered pursuant to Chapter 10 of tbe Te!t!'S Civil Practice and

                       Remedies Code." . Any sanction that awarded Judge Wood a pecuniary or property interest in

                       the case would have.been inappropri~Jte and thus was not prayed for.

                               17.      On June 1, 2006, the Fourteenth Court of Appeals remanded the case, s fmding

                       .that Judge Burwell had not ruled upon the September 9, 2005 MOTION TO DISQUAI.ll'YIRECUSI!

                       THE   HONORABLE MIKE WOOD. After remand, on June 6, 2006, Judge. Burwell denied the

                       infamous September 91b Motion.9. In re Whatley, 2006 WL 2257399, 1 (Tex.App.-Houston [ 14


                               GulfMaritime Wllre~OIUe Co. v. Towers, 858 S.W.2d 556,558 (Ttx.App.·Beaumont,l993, wril dt:nied.)
                               Exhibit D, MOTION TO DISQUAUFYIRECUSE THE HONORABLE Mli11! H~ -lW5,'tn6tl!' 1mlt6 'tly rodrt 'Wt>Pht> b!: llec\~n:ll voi(l
                               by the Coun of Appeals onlunc I, 2006.
                               /11 re Whatley, 2006 WL 2948230,4 (Tex.App.·Houslon [14 Disl.],2006, no pet.).
                               Exhibil !l, Judge Bwwcll's Order.


                         Judse Wood's Response to lnt~enors' Mo!ion to Vacale •..                                        Page 7 of 14




                                                                                                                                                Exhibit E
                                                                                                                                             Page 7 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 50 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                              Appendix 1




                      Dist.], 2006, no pet.) (SUPPLEMENTAL Mf.MORANDUM OPINION ON REIIF.A.RJNG, August 8,

                      2006) ("Since our opinion issued, the pending recusal motion was denied by Judge Gladys

                       Bwwcll.") The intervenors now argue on direct appeal that Judge Burwell erred because she had

                       no assignment and did not hold a hearing on the motion. Judge Burwell's decision to deny the                                                   t

                       motion is currently pending before the Fourteenth Court of Appeals. Judge Burwell's ruling is
                                                                                                                                                                     l
                                                                                                                                                                     I
                       on direct appeal from Judge Wood's final judgment in the guardianship. 10 Her ruling would be                                                 l
                       the law of the case if upheld on appeal.
                                                    Cou.rt ot Appeal a ol! Tex~oe, Houston (Uth Dht. .1.
                                       Pen:y LBB and oavn J'oh..noon What ley, ,Joined by Kicba.~l Ea.•ton, Appella.at 11 ,

                                   l'tylua      oJIIV\1!:8
                                                                                         Y.
                                                             'IIIALXER, JeAnie A.rl.daraoa, Robert Daniel tthatley. and. Mich•el J~a
                                                                                    Wood, Appel tee a.
                                                                             No. 14•06·00970-CV.
                                                                                                                                                                     I
                                                                                                                                                                     I

                                                                                                                                                                     i
                                                                                   Hay l4, 4001.                                                                     I
                                                                                                                                                                     ;
                                                                                                                                                                     I
                               Prcn the            Probatl!      Court ~o.    2 of Harria County,      Texas   Trial   Court   •caua:e Ho.
                                                                                                                                                                     !
                                                                        Appellants• Opening Briat                                                                    !

                               Michael loa•tcon, P.O. BoK Sl5U, Houston, Tcxo111111 7'7052, '71J~'771-U9'4, EilstProLaw                                              I
                               ..,.n.e~.

                                                                                                                                                                      l
                               £li~jg!,.                     P.O. Box 5:2518, Houaton, Tlltx.lR '710S:Z, '7llM1'7lwB494, &iut:ProLaw                                  l
                                                                                                                                                                     l
                               e.t.&ll.COIII,




                                       Th~•, ttle argurw.ante udc by Appellees in the Probate Court t.h.at. Judge
                               Bu~ell denied the pendiDCJ I\Otiau to di•quality .Judg• Wood on June ~. '200fi, !.all
                               b1aed on four gr~•r

                                  1.    IA.clc of            juried.iction. •• tbe caeo ..... e on dinrct appeal -.ad bad ao't bal!!l
                               &bate~     or       roaa~d.         Cll: Vol. ~. (Kay 11, :ZOOJ). OOOfiO, 1in_,, 4:-5;

                                  :z. Uck ol ju'"iedictloD,               ba1ed on tb~ hck of an order ot a••igDNent;

                                 3 • .:7uclge Bu.rwell'l o.m pleadinqa, juc1ic:ial ad11i.aeiane, ed her .Jffidavit ltati.r.q
                               that her iavolYttfMAt io tbh ca•e tenain.ated ~ Nov~r J, 2005, and that ohe waa
                               not reappointed to baar any ot.haT N.t.tarJ. CRt Vol. l I"•Y 11, 4:001), oooo,a-
                               0001 o~; and,

                                 4. Tbi• rx s»rto AJld unngtJr:ed bearing vaa •cooducted• by a ju.dge who vao.
                               without an order ot .aaoi.gna.ent: ·vao "conducted• in Claar l...llke City, 1'•xae, out.eide
                               of the COWlty aaat aa def.J.ncd by thie CO\Jrt iu H•llon S•rv.1r:c• v TotX"h• Ro••,
                               •upr• C'l: Vol. l, (Hay 11, 2007), OOOJOJ .. OOOJ01. (County 1111•t i• t.he pJAco .where
                               tho couJHY courtllouect 1a Jocatsd, •nd no other pJ.•c•f) (f'Nl&J

                                                      PNl8. Thi• i1 yet ;mothtn; e.)l:~ple of Guy Hennan'o inapprOpriate
                                             •ctiona:       r:alling Judga Burwell alld. direct.in9 her to go to Clear


                       10
                               A pro\»1~ cmitr m j'lldg1rLn\ u f~m\ if i\ tootlmi'lt\1 dl!.~Q of Mid i\ dtt\\ivt of 1ht U!ut m
                               contravened question for which that particular part of the proceeding was brought, even if the decision does
                               nol fully and f111ally dispose of !he entire probate proceeding. Fischer v. WilliaMs, 331 S.W.2d 210,213
                                (Tc •. l960}.


                         Jurlgc Wood's Response co Intervenors' Monon ro Vee a~ ...                                                    Page 8 of 14




                                                                                                                                                         Exhibit E
                                                                                                                                                      Page 8 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 51 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                             Appendix 1
                                                                                                                                                                              J
                                                                                          .·                 '.
                                                                                                         '

                                             W-e. City~ Tau,, •rnJ th~h rule: on • ~t~l!lttC!t' wit.hQ~t qiY~I\9 not..u;~
                                             to •rtyo!\rr, and dter SfUI flhd her att!da\IH in the cat•,


                                                         ORDER ON MOTION TO RECUSE An'ER HEARING

                                   18.       Judge Underwood issued his ORDER ON MOTION 1'0 RECUSE AFTER HEARING on

                       February 5, 2008.n The purpose of this analysis is not to challenge the ruling. Since February 5,

                       2008, Judge Wood stands recused. There is no appeal. The purpose of this analysis is 'twofold:

                       (!)The language of lhe ORDER is not as clear as is represented to this court by lhe intervenors;

                       and (2) the intervenors • application of the ORDER to this case is their same "void'' argument.

                                   19.       Like the decision in Whatley,'l Judge Underwood finds that Judge Wood".•. has

                       done nothing on the bench that would warrant recusal."

                                   20.       The second paragraph of Judge Underwood's Order gives the reason for granting

                        recusal and is best broken down sentence-by-sentence.

                                   a.         "Th~ moving parties have gon~ so far as 10 sue Judge Wood in fed~ral court and

                                   artempled to subpoena him 10 t'stif:y in thai action." It is true that the moving parties,

                                   intervenors in this ease, have sued Judge Wood in federal court. However, there is

                                   nothing in the record lo show that Judge Wood was subpoenaed to testify in the federal

                                   cases. The only witness subpoena issued or quashed was the August 5, 2005, Daniel

                                   Shea witness subpoena discussed in, 13, above. Mr. Shr.a subpoenaed Judge Wood to

                                   testify in the hearing to recuse him (Judge Wood) on August 9, 2005.

                        II
                                    t!Xtrlbit F. O!uJ~R ON MO'TIOII'l'O REcuSilAFTI!R Hl!ARINO.
                        ll
                                 In " Whalley. Not Reported in 5 .W .3d. 2006 WL 2948230. 2 (Tex.App.•Hous. (14 Diil., Ocrober 13,
                        2006)) Allhou~on n:lacor's argument i1 that tile September 9"' d,i"lualificuion ponlon of the recu$.01 motion waJ not
                        referred, we find no merit to lhatvgumcm. The September 911> motion w.. referred to rile l'l'esiding Judge and wu
                        assigned to Judge BUJ"W                                                                      Appendix 1




                                b.       "The Harris Counry Attorney responded on behalf of Judge Wood and filed a

                                motion ro quash rhe subpoen(J which included a request for sanctions." The only known

                                motion liJ quash wilh "an approprio.J.e ranctio11'' was filed to quash Daniel Shea's witness

                               . subpoena. Senior Assistant Coumy Attorney Frank Sanders filed the moti~Jn to quash on

                                August !J, 2005, and is discussed in detail in t'IIJ & 14, above. As noted and discussed

                                above, the prayer asked for "... an appropriaJe sanction entered pursuant                        to Cbapter
                                10 of the Texa.s Civil Practi~:e and Remedies Code."

                                c.        "Once lhis request was made, Judge Wood was placed in an a.dvers!Jrial posture,

                                howtver ina.dvertelll, towards the movants arui effeclively reCusl!d him from sitting on

                                further procetdings in this case." "Adversarial posture" is ground for recusa.l, but not for                                        j
                                constitutional dlsqualitication.u "Adversarial posture" might include either TEx. R. Crv.

                                P. lBb(2} (a) or (b). But as to 18b(2}(b), su Ludlow v. DtBerry, 959 S.W.2d 26S,

                                271 (Tex.App.·Houston [14 Dist.J.I997; no wril.) (discussing the "e:~:lnljudicial source"
                                                                                                                                                                    li
                                doctrine in Lite/cy v. U.S., 510 U.S. 540, J 14 S. Ct. 1147, 127 L. Ed. 2d 474 (1994},

                                "ITlhus, the Supreme Court reasoned that judicial remarks during the course of a trial

                                that are crilica.l or disapproving or even hostile to counsel, parties, or their cases,

                                ordinarily do not support recusal. ld. Such remarks may do so if they reveal an opinion

                                deriving rrom an exlnljudicia.l souice and such remark& will do so if mey reveal such a

                                 high degree of favoriti~m or antagonism as to make fair judgment impossible,")) Thus,

                                 Judge Underwood's most likely authoriiy for granting recusa.l for "adversaria.l posture"

                             13
                                   Compan 'n!x. CoiiST. an. V, § ll {prohibiting • ju!lg~ !Tom si!lin& in any ~ll!ie in which: he rnay be
                        llllete&1cd, a plll1y is related to lllc judge by conn.nguinity or affinity in degru prueribed by law, or lhe judge shall
                        have bun eounscl in the euc), wilh TI!X.R. Crv. P. J8b(2)(a}, (b) (""Julring a judge to n:cuse himsetl in any
                        proceeding in which his impat1hlity mir,bt 1UfOI\.Ibly be que-stioned or Ill! hu a personal biu or pR.judicc
                        COI>CClTiing 11 pany1. Tl>treforlificationlrecual, iu submnce w;u instead a motion to recuse under rule 18b.



                         Juda:e Wood's Raponae to lnterveoon;' Motionl.o Vacate ..•                                             Page lO of 14




                                                                                                                                                        Exhibit E
                                                                                                                                                    Page 10 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 53 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                 Appendix 1                                                                             'I




                               would be l Rb(2)(a): "his impartiality mighl reasonably be quutirmed;" which is ground

                                for recusal, but- not disquali[ication.

                                21.     The intervenors have presented no evidence (other than llieir motion) to support

                        their claim that Judge Wood has any pecuniary or personal interest in Mr. Whatley's

                        guardianship. And, it is obvious that Judge Underwood finds that Judge Wood had no pecuniary

                        or personal interest in the case. 14 Without such interest, there are no grounds for constitutional

                        disqualification.

                                22.     Why is the distinction important? A trial judge may be removed from presiding

                        over a particular case because: (I) he is disqualified under Article V, section 11 of the Texas

                        Constitution; (2) he is disqualified under Section 74.053 of the Government Code; or {3) he is

                        subject to recusal under ci vi! procedure Rules 18a and 18b. In re Union Pacific Resources Co.,

                        969 S.W.2d 427, 428 (Tcx.l998)(orig. proceeding). The grounds and procedures for each type

                        of removal are fundamentally different. In re Union Pacific Resources Co., 969 S.W.2d at 428.

                        "When a judge       continu~    to sit in violation of a constitutional proscription, mandamus i5

                        available to compel the judge's mandatory disqualification without a showing that the relator

                        Jacks an adequate remedy by appeal. . .. This mnkes sense, because any orders or judgments

                        rendered by a judge who is constitutionally disqualified are void and without effect." !d.

                         Conversely, "the erroneous denial of a recusal motion does not void or nullify the presiding

                        judge's subsequent nets. While a judgment rendered in such circumstances may be reversed on

                         appeal, it is not fundamental error and can be waived if not raised by proper motion." !d. This is

                         precisely why the intervenors directly appealed Judge Burwell's Order denying the same


                                 Judge Undorwood's OROI!Il o~ Mono~ TO REcuse AFreR HEARod)coiCJ U..~ lhrou&)>o<>l !ht 1MB .IIHl CMYOMtd hiJiary of lhiJ c-, 1M H01>1>r.abJe Mit~! Wood'.t
                                 behavior perfonnance u a judge lw been lhoushtful. unbiased, and impllnial. He hu been a well·
                                 informed, well·prepared neutnl juri•t who tla• done nothing on lhe bench !hat would wamnr rccU$GI."


                          Judge Wood'• Response to Intervenor>' Molion to V•catc ...                                  Page II of 14




                                                                                                                                            Exhibit E
                                                                                                                                        Page 11 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 54 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                      Appendix 1




                       September 9, 2005, MOTION TO DtSQllAUFYIRECUSE TllE HONORABLE MIKI! WOOD. Their direct

                       appeal is pending, sec above, p. 8.

                                                                      Application to Sun Ufe

                               23.      The intervenors continue to skirt the issue. "Complete absenc~ of all jurisdiction''

                       means that they must prove to this coun that Probate Court No. 2 has no subject matter

                       jurisdiction over this contested guardianship case. Otherwise. absolute immunity applies.'~ It

                       docs not matter how many orders issued by the probate court arc subsequentlydcclared void.

                       Orders are not "void" until a higher court says so. In re Easton, 203 S.W.3d 438, 441-442 (Te;.;,

                        App. - Houston [ 14
                                               111
                                                     ]   zoi:J6, no pet.) ("In his   first issue, relator [Mr. Easton) contends all of

                       Judge Wood's aforementioned actions and orders are void because several motions for recusal

                        were still pending against Judge_ Wood. As we have                   previou.~ly   noted, Whatley's motion of

                        September 9, 2005, was unresolved at the time Judge Wood issued his order of February 7,
                                                                       16
                        2006.") The facts in the Brandt case are suilingly simile.r to this case. "lnhus, the question is

                        not whether [Judge] West acted improperly when he signed the specific order complained of, but

                        whether he had the jurisdiction necessary to sign an order of that kind, i.e., a show-cause order,

                        in the case. He clearly did. Signing a show-cause order-even a void one-in a case before him is

                        an nct within a district judge's 'jurisdiction,' as that term is used for judicial immunity purposes.

                        Therefore, regardless of the motion to recuse. West acttd within his 'jurisdiction,' as zhatzerm l.J

                        used in judicial immunity analyses, when be signed the              sbow~ause      order."




                        "       Stump v. Sparbr.Dn, 435 U.S. 349, 362·64, 98 S.CI. 1099, 1107.()9, SS L.F.d.2502 U.S. 9. 11·12, I 12 S.Ct. 286,288 (!99!}.
                        "       Br11dt v. Wtst, 892 S.W.2d 56,67 • 68 (Tc>.App.-Houston (J Diu.},l994, ...-it denied}.


                         Judge Wood'• Reoponse to lntcrvenou' Motion to Vacate ...                                         Page 12 or 14




                                                                                                                .·.




                                                                                                                                               Exhibit E
                                                                                                                                           Page 12 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 55 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                  Appendix 1




                               24.       The intervenors have never established how Judge Wood, under !he facts of this

                       ·case, violated any ~pecific con~titutional right or how his acts 17 were objectively unreasonable.

                       In determining whether an official enjoys qualified immunity, the court asks (1) whether the

                        plaintiff has demonsuated a violation of a dearly established federal constitutional or statutory

                       Tight and (2) whether the official's a~tions violated that right to the extent that an objectively

                        reasonable person would have known, 11

                                                                          Conclusion

                               25.       The intcrveRors' Motion to Vacate !ll!erlocUiorv Order               ?f   Dismissal wjtiJQut

                        ~            is further response lo Judge Wood's          motio~   for final summary judgment. In their

                        motion the intervenors do not offer any new facts to sbow that their claim under TEX. PROBATE

                        CODE§ 671 has ripened. The intervenors' do not support with fact or Jaw their conclusory

                        notions interpreting Judge Underwood's ORDER ON M0110N TO RECUSE AFTER Hti.AIUNO.

                        Neither the words "disqualify" nor "disqualification" appear anywhere on the four corners of

                        Judge Underwood's ORDER. The intervenors asked for di$qualification. They got recusa!. In

                        any case, even if their fanciful inll:rpretation prevails, it does not matter because their best case

                        does not defeat either absolute or qualified immunity under 42 U.S.C. § 1983.

                                                                             Prayer

                                26.      Judge Wood reipectfully asks th1: court to grant final summary judgment, and for

                         any other relief to which he may be justly entitled.




                         "      Judge Uoderwood'J ORPI!R ON MOTION TO Rlle\JSil Al"''l!ll HI!Ailll'&houl the long tnd convolu~ his10ry of lhis cas.e, the Honorab!<> Michael Wood'&
                                behavior performance u a judge has been thoughtful, unbia.sccl, and impl.l\ial. He llu been • well-
                                infwmed, well·psepat~d neutral juri11 who has d011e nothing on lh• bench thai wopJd ""''TITDI r~l."
                         !l
                                /{opt v. Pt/ur, 516 U.S. 730, 122 S.C\. 2508, 1$3 L.Ed.2d 666 (2002); srt o/so Be/Ira• v. City of El Paso,
                                367 F.Jd 299, 303 (5th Clr.2004).


                          Judge Wood's   Rupo~U   to lntcT\Ienono' Motion 10 Vacat¢ .• ,                                  Page 13 ofl4




                                          ----~---~~--------



                                                                                                                                                             ·i,,
                                                                                                                                                             ;.;:




                                                                                                                                                 Exhibit E
                                                                                                                                             Page 13 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 56 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                            Appendix 1




                                                                                      Respectfully submilted,



                                  OF COUNSEL:
                                                                                 ~~~
                                                                                 FRED A. iEYiJie
                                  MIKE A. STAFFORD                                    AssisUlnt County Attomey
                                  Harris County Auomey                                TeJtas State Bar No. 11373900
                                                                                      I 019 Congre~s. 15th Floor
                                                                                      Houston, Teus 77002
                                                                                      (713) 755-3609 (telephone)
                                                                                      (713) 755-8924 (facsimile)

                                                                                      ATTORNEYS FOR JUDGE WOOD




                                                                       CRRTIF1CAIE OF SERVICE


                                         l hereby certify that on: February 12, 2QOR,              11   true and correct copy of Judge Wood's

    rl                            Response to Intervenors' Motion to Vacate Interlocutory Ordc:r of Dismissal Without Prejudice
    ¥~
                                  has been ser~~ed by certified mail, rerum receipt requested, to aU panics of record.
I   0j
    ';j

    ~
    1
    I
    Qj
    0~
    ~




                                   Judae Wood's Response t() Intervenors' Motion Ia V~~                                                                                                           Appendix 1


                                                                            T!!E STATE OJ! TEXAS
                                TO ANY S!mRJJIP Oil CONSTA.BLI! 01' 'l'Hl! STAT! OP 'T!!XAS Oil OT!ll!ll. PI!R.SON
                                A\lll!OPJZ!;O 'l'O Slll\VB SUIIPOI!NAS AS PJI.O'IlOllill}lllUU! 176.~ T.R.C.P.

                                                                               WITl'IISS SU!Il'O&N'A
                                                                                 CAUS! NO.lll,09l


                                 In Ro: Gucrd!lllship of 11\e Pmon
                                 Md !!rtalll o!PIII'I')' Leo WhAUII)'                                           IN mE COUNTY PROMT:S COVR.T
                                                                                                                        AT LAW N0.2
                                                                                                                 HAIUUS COUNTY, T!!XAS


                                                                      YOU ARB HEIU!BY COMMANDED TO SUMMON:
                                 B'ou, fvlll11 Wood, Judi•• Pl'!lbah Co an No.1, nd lndtridually
                                 B•rrl• Couuty Famlly Law Cantor, llU C••CNt An., e" Floor, Bouft4o, TX 1'!00l-UB9
                                 l.n 1>6rru Cowlly, Teow, IIIII wbo II ~·ted rn m{d. wilblu Q~e hunrlr.O.rdly milu of lh•
                                 Coul1bouoc of Hmil C01111ly, Tau, iP wbi\lllll
                                 lrithit~IIICb d!mucoat tho timo of O!o hwlll& to appell' before Hon. Ruucll AU$1ln lilting by
                                 a•l&nmtnl illt!wo County ProO&U Cowt ll Low No.2, 11 U ConJ!!W, Houi!Oll, TX 77002 in and
                                 fbr  a.m.   Co0111ty, on lilt~~~~ day of A~1"112005 't 1:30 p111, to tostH\r u • willlos. on bel:roff of
                                 tb• Po.ny !n 1l!t abovo •tylod P!Obato A¢11<111 oonc..,.lns 1 Mollcn 10 llcov,., lltacbtd bonto u
                                 l!.rhlbi: "I." Tho law lllao provides for co!llltilllt!onal dirqualifi~:ation when bo w a
                                 ~ary hrtero.~t lD tho 01.r1eorot of • c.aso.w 10 aul!i!IO rrom doy to dayunlill&w!ulty
                                 d\a¢hl:pd,


                                       00 NOT PAn-to rerum thlt wrl! !o •l>ld Coun, with ..tum llloreon.abowlng!h• marmec of
                                 IXOCIRI¢n.

                                               Wllnau my omoltlli811&tut11 thlslht                         ~y of~' lGO$
                                 li.equ61led by; Oonl.t J, Shea                                                          (     ,
                                                 Attorney at Law                                                    "
                                                           l9lBWutB.ellS!IIIot                                          ~~
                                                           HoUIIOll, 1'X 71002                                By:._..                                                                     Appendix 1



                                                                   No. 355,095

                          IN RE: GUARDIANSHIP OF nm §                            IN PROBATB COURT
                          PERSON AND ESTATE OF PERRY§
                          LEE WHA'TI..EY            §
                                                    §                            NUMBER. TWO OF
                                                                          §
                                                                          §      HAJUUSCOVNTY,TEXAS
                                                         MOTJON TO OVA,§H S!Jl!POENA

                          To the Honorable Judge of Said Coun:

                                  COMES NOW Judso Mile~ Woad, Iu; tho trial jud~:o,
                          any Inquiry Into hi• l'llenlal procem• would bo lmpro~ 111d wo11ld lllreaten lh• founda1io111
                          of Ill! i.ndllpfmdllllt lllld honorable judiciary, See U.S. v. Morgan, 313 U.S. 409, 422 (1941);
                          Cltiun: to Pmtrrn Owrrton Park v. Yolpe, 401 U.S, 4021 420 (1971); Br-111'/y ~. U.S., 46S
                          P.ld 743 (S 111 C!r. t97:t), The party tbal terved lhc su'bpollll6 on Movant h~ neither •lleaed
                          nor proven III)Y crxtnordlnary cin:Ul'llllancet that WO\lld juallfY ccmpelling movant to tll$llfY.

                                                                        IV.
                                  Cue l~w olc61'!)' boldolhat a judge's tes~imouy aho~ld never 'bo compelled wnan my
                                                                                                                     7·240
                          (Tex. 1991); Tat•"·   Sr~t-,   834 S.W.2d 566. 510 (Tex. App. -Houston tV'""",-,;.'
                          ~rd),




                       A CERTIFIED COPY
                       ATTEST:            FEB 12 2008
                       BEVER'L Y 8. KAUFMAN, Counry Clerk
                       Horri1'County, Teltas    ·
                                                                                                                                   Exhibit E
                                                                                                                               Page 16 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 59 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                                                    Appendix 1
                 ',•
                       ..

                                              WHB!l.BFORB PRBMJSES CONSlD!!lU!D, movant proys !hat tho l!llbpoena dlreet•d
                                  lo him in the above ceuJa bo quashed and Nl appropriate                                     1.\lltlloll   entered pur1N41ll to
                                  Chapter HI oftbe Teo
                                                                                                         1-larrit Collllty Auomey


                                                                                                         ar.Uf~
                                                                                                         l'ra.nlc Sanden SBN maasoo
                                                                                                         A.Nia!&l)l Co~~t~ty Al1omoy
                                                                                                         1019 Con31'n Ave., If' Floor
                                                                                                         Houlton, Texa1 77002
                                                                                                         {713) 7S5·7961
                                                                                                         {713) 7$$·8924 (Bl(




                            A CERTIFIED COPY
                            AITEST:                    FEB 12 ZOOS
                            BEVERL Y':'CB~.""K,.-:-A-:-:U-::cFMc-:A~N""','""c:-ou-n-ty-::C::-Ic"":'rk-
                            Harris County, Texas

                                                                                                                                                                       Exhibit E
                                                                                                                                                                   Page 17 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                            Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                            on Constitutional Grounds
Attest: 10/30/2015                               Page 60 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                            Appendix 1
                     I   ~~   '   1




                                                                          NO. 35S,095

                                        lN RB: GUARDIANS!UI' OP Tim                     IN PROBATE COURT
                                        PERSON ANOBSTATEOFP!RRY
                                        U!EWHATLBY

                                                                                        ~BRTWOOP

                                                                                        JWUUS COUNTY, TEXAS


                                               BE rr RBMEMBHJU!D thtt on tbo data bmlnbolaw w;iuea tame on for he arias
                                        the Motion to Qua&b Subpoena torv6'4 on lucl&o Mike Wood, and tho Court bllving




                                        APPROVl!O AS TO JIORM:
I
                                        MlKB STAFFORD
                                        Co!lll1y Anamoy 99999939


                                        By1~~
                                        :PiJSandcn !IBN mmoo
                                        A11lrtant Co11111y Auomey
                                        1019 C""greu Avenuo, 1511\Ploor
                                        Houaton, Tcxu 71()(11.
                                        (713) 755-7961
                                        (713} 7.1$·89:14 fu




                                      A CERTIFIED COPY
                                      ATTEST:        FEB 12 2DD8
                                                e:
                                      BEVERI.Y KAUFMAN. County Clerk
                                      HarTil County, Texa.t
                                                                                                                              Exhibit E
                                                                                                                          Page 18 of 29




         Confidential information may have been redacted from the document in compliance with the Public Information Act.

                                      Appendix 1, First Amended Motion Disqualify Judge Wood
    A Certified Copy                                  on Constitutional Grounds
    Attest: I 0/30/2015                                    Page 61 of 84
    Stan Stanart, County Clerk
    Harris County, Texas
                                                                       Appendix 1


                                                                                                          PROBA-T£ COURT t:1
                                                                    NO.m,c9~

                       IN lfE: THE PERSON AND ESTATE                                        IN THE PROBATE COURT OF
                       OF PERRY LEI! WHATLEY,                                               HARRJS COUNTY, TEXAS
                       A PROPOSED WARD.                                                     COUl!.T NUMBER (2) TWO

                               MQIION IQ lllSQUAL(l!Y/RECUSJ!: TilE HONOMBJ& MIKE WOO!;!
                       TO 1"HE HONORA.BLB M!KB WOOD:
                              Movanl, the Proposed WMd, Perry Loc Whatley, joined by Dawn John.son Wbatlcy,

                       respeetfully rue lhls lhell motion 10 rc.cuseldiutualil'y Judae Mike Wolld and in 111pport they would

                       rhow at follow•:

                                                            !. JRRBfUIABt.a rACIS

                               L       011 or obouc August l, ~OOS, Judge Wolld hired lbo County Attorney of Ha.rri.s

                       County, ToxDS, to rue 11. motion to qiWh hi1 .1\tbpoena.

                               2.      1ud~e   Wood ft.led a motion wrueb $lolcs In part:

                                       "Comes oow Judsc Mlli:c Wood, Judp:, Probate Coun Two of Hurls County .•• ,•·

                               3.      AI !he wnc!usion oithc motion. Judge Wood, the named "movant,~ requ•Jt•d tlult

                       san~tion1 be impo:~ed. Tb.us, Sud11c Wood,   by pl'!lyiag fonffirmallvo rclief!o tho form of sanctiona,
                       did more lbllll requ011 tlult his .JUbpoena be QUl!Shod.' He acqu!Rd • pecuniary interest in tl1c case Md
                       C1131 himstlf A! an adWtwy to the WhaUeya.'

                                                             11. IH1! I,AW ON PQjN"{



                       of li!Jna a motion to qlllllh ln which he      ~ucstcd sanction~.     Thus, he bceame a pl!l1)' to   111~



                              1
                                 The motion 10 quuh Ia M.lloxed hereto 1$ exblblt "A" and duly II\COIJlOIIted he~ein by
                       n:!orcn'"'




                       A CERTIFIED COPY.
                       ATTEST:             FEB J 2 2008
                       BEVERL'I B. KAUFMAN, Count)' Clerk
                       Herril County, icxa.s
                                                                                                                                       Exhibit E
                                                                                                                                   Page 19 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 62 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                             Appendix 1
                '•
                     ,,


                          underlying suit Th~ Toxll! Cotutitut!on prohiblu Judge Wood from conlilluin& at a judge in this

                          Cll!O.   ''Najudgrsltallsl/ln atrycase whertlnhr ma)'be ITII~ruttd .... " Tsx.COI>~ll'T.lll'!. S, §§ ll·
                          ff. (ompba.sls lldd:d).

                                    S.      Th~ (nwes! tbal disqulll!lics a judgo is Ill inl~t, however .!mAll, which rests on a

                          dlre~t ~uniary or pcnonallntt.mt in lho n:~rult of the cue, Cameron v. Oremhlll, 582 S,W,ld

                          77 S, 176 (J'ex.l979J.    [n   Cam1ron, the Sup~~me Court h~d a pllrty may not eauJc !ht; rc~:uul of n

                          jlidae by naminj the judge AS llj)lll'ty 10 lho nut. Howave:, thai iiOOI .... batlla~ed !!ere. Judge

                          Wood, by requestina tllllcriOils, eul hit~~self in an adver>arisl role. Thus, 111 a dire~\ ruult of bis

                          llll11on•, "[o]onlltltutlonal diJqualifiea!lon [will render! &ny order lnvolvlna judicial discretion

                          absolutely void," Bucltho/11 J.SlJ. v. GilMer, 632 S.W.2d 146, 148 (Tox.l98'2).

                                    6.      AmGng olhcr cxlll'llplc• of constitutionlll dlsqu•lWeotio.n is a c.ue In wnlch a )udae

                          voluntarily p&rtidpalr.10 P.3d 155, 166 (3d Cit. 1993)Gudgc ahould not hlvo wrinca lctll:r to plAintiff
                          objellt.ln8 to ltlll:lilC!ll.l!n tlu: pleinllffJ p~1ltlon fo1 raaru!A!I1wthat WI.! flied tl>cba!lcngc the denial

                          of a rnotion to recuse).

                                     7.      Hm, the N!o applies with eq1.11l if not       gru~et   force for a request for sanc!lons




                          A CERTIFIED COPY

                          ATT!!ST:             FEB 12 ZOOS
                          BEVERLY B. KAUFMAN. County Clerk
                          Harri' County, Texas
                                                                                                                                                 Exhibit E
                                                                                                                                             Page 20 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                          Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                          on Constitutional Grounds
Attest: 10/30/2015                             Page 63 of 84
Stan Stanart, County Clerk
Harris County, Texas
r··--- -----·---··-··--·· ... ·--·- -·--··-·. · -·- -·----- ·--··- . . --·---... -.
                                                                                                                             Appendix 1
                                                                                                                                                                                         ~,




                                          .. ..                                                                                                                                               l
                                                       INilte:!lB cltbor mJ!~nduet oo lho pllrt of th~ movanl.i or the Ollng of o frivolous motion which, In

                                                       the instant Cllse, was not even remotely tnlo. Accordingly, having eqt hlmsclfvoluau~rily io the role

                                                       of an BDVC!SIUY, Judge Wood stands disqualified u 1 m~tler of law.

                                                                                                           ill. R£0UESJ FOR BglJEf

                                                                  WHEREFORE, PREMISES CONSIDERED, Movants ~U~Ue:!t that prior to any further
                                                                                                                                                                                          I
                                                       proceedings in thiJ case, HONORABLE MIKE WOOD either rcc~e himself and rGqu~r that the
                                                                                                                                                                                          !
                                                       Presiding Judge of the Statutory Probata Co\li'I.S assi&n another judgGto sit in this cue, or request·

                                                       thP.I the aforesaid Presldinl! Jud;e misn another Judec to hear this motion. Movanu also request
                                                                                                                                                                                          I!
                                                       that this ColD'! take this motion under coruldoution within thn:e days of hs tiling, or set It for 1111

                                                       alternate dale for nellrillg pursuaot to TEX. R. Clv. P. !8a(b). Movanu also request such other and
                                                                                                                                                                                          l
                                                                                                                                                                                          j
                                                       ~er relief, whether at law or In equity, to which they may show themselvos )un!y entJUod.                                         .!
                                                                   Respectfully submitled:
                                                                                                                                                                                         '!
                                                                   L ...W OFPtCliOP Sus ...N C. NORMAN                               OANI!~ l SHEA PC                                    j
                                                                  .,       ~fii~Zl"''=-' ,, ~
                                                                                   SAN C.
                                                                               Slate Bar No.l$083020
                                                                                                      RMAN                                 DAN!BLJ. SI-mA
                                                                                                                                           Stalo Bar No. 18163850
                                                                               9135 Katy Freeway, Suite 100                                1928 West Boll Street
                                                                               Houston, Tuu 77024                                          Ho\\ston, TX 770! 9·4814
                                                                               713-465·3344                                                (713) 942·7500
                                                                               713-468-6243 FIIC!imilc                                     (713) 942-7507 Facsimile

                                                                   ATTORNEYFORPBRRYLEE                                                ATTORNEY POR SPOUSAL OUARDlAN
                                                                   WHATLBY, PROPOSI!D WARD                                            DI!SIONI!B, DAWN JOHNSON WHATLEY

                                                                                             NOTICE OE l£J(pECTED PRESENTATION

                                                                I'.LL PARTIES IN ll'mlRl!ST AND THEIR ATIORNI!YS OP Rl!COIW t.RE HI!REBY
                                                        NOT!l'IBD THAT MOVANT BXPBCTS niB M01lON TO BB PIUlSl!NTBD TO THE ruoon !HPJ!I!
                                                        DAYS AFTER THE JIIU)oiQ OP SUCH M01lON UNLESS OTHI!R.WISE. ORDl!RBD BY THE JUDQB
                                                      . 1'\.IRSUANT TO TBX. R. C!V. P lSA(B), ANY OTHER PAllTV MAY FILE Wlrn mE CLE.IlK AN
                                                        OPPOSINO OR CONCURJUNO STATE.MENT AT ANY TIMB Bl!FORI! THB MOTION IS HBAl\D,




                                                        A CERT!PTED COPY

                                                        ATTEST: .,...,._.,..,F..,;.;.E,.;,.B..;;.1.,:::..2-::=-2=00,_..,8:-:-:-
                                                        BEVERLY B. KAUFMAN, County Clerk
                                                        Harrl5 Counry, Texas


                                           ~~~
                                                                                                                                                                             Exhibit E
                                                                                                                                  Deputy                                 Page 21 of 29
                                            ANNER. WOOD&




                     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                                                       Appendix 1, First Amended Motion Disqualify Judge Wood
           A Certified Copy                                            on Constitutional Grounds
           Attest: 10/30/2015                                               Page 64 of 84
           Stan Stanart, County Clerk
           Harris County, Texas
.---------·- ---··-·-··-------
                                                                        Appendix 1



                                                                    NO.l'3S,09S

                           IN /I.E: 11IB PERSON AND ESTATl!               §             IN Tim PROBATE COURT Ol'
                                                                          §
                           OP PERRY I.EB WHATLEY,                         §             HARRIS COUNTY, T E X A S
                                                                          §
                           A PROPOSBD WARD.                               §              COURT NUMBER (2) TWO

                                                        AFFIDAVIT Ol DAWEL J. Sfll6
                           'llll!STATl!OPTEXAS

                           COUNTY 01' HAAAIS

                                 BEPORR MB, niB UNOiiltS'IONCO A1.1THORITY, on thl.t day pmonall:y.appu.Rd
                           OANIEI. 1. SHEA, known to me by presentation of h11 Texu Drivcr't I.l~ll.IO 1o be lho perfOn
                           whoso a!gM~ appcw bttlow an4 who, belag by me duly IWlh doyofSeptcmber,l005lo the indivldualso.nd In themiiMu indlcotcd below:

                              Mr. John L. Orcen                                           Faa:dmilc: (713) 660·9921
                              4888 Loop Ce.ntrlll Dr., Suite 445
                              Houston, TX 77081·2226
                              ATTORNEY FOR DA\liN 10HNSON
                              Wl!ATL.BY, SPOUSAL J\PPUCANT

                               Mr. RAy 1. Illac:lc, Jr.                                    HMd Delivery ill Open COl.ll't
                               One Rlni'WIIy, Sullo 1700
                              Houston, TX 77056-J 997
                              A'ITORNBY AD !Jl'EM

                               Mr. RoyL. Puller                                            HDnd Deliney in Open Court
                               1300 Rolllngbtoolc, SullO 608
                               Baytown, TX 77.Sll·l863
                               A'ITORNBY 'FOR APPLICANTS
                               ROB'BRT DANIEL WHAn..BY
                               AND JBAN!B ANDERSON




                                                                            -~·




                        A CERTIFIED COPY
                       ATTEST:         FEB 1 2 lOQB
                       BEVER.L Y B. KAUFMAN, Counly Clerk
                       Hmi! County, Teus

                                                                                                                                Exhibit E
                                                                                                                            Page 23 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 66 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                          Appendix 1



                                                                             No,Jl5,0?$

                                       INlll:               OI'M I                       INPI\OIATBCOtm.T
                                       Pl!UOH AND I!.Sl'ATBOPP!I!UW I
                                       Llll! WfL\TLIIY              f
                                                                                  I      NUM!l8!!. TWO OP
                                                                                  I
                                                . ,.                              1      ~          colllr!Y, nw
                                                                                                                                                               . !
                                                                   ll!O'tl!iHTQ OVAIR lllptOJIIA
                                                                                                                                                                  !
                                       To 1!11 RodOlo\11• JUdjplofSiid Covll:
                                                                                                                                                                  I
                                               COMU IIOW l.r,o lt.u 11'114, ludco '""''" c., Two of ll:m_ c:...,1,                                             .I
                                       t ..... ~ IIW"'U llolo IUiloo Ill 'l"•oi, I ...... oaolt~~~ 1114-jucl~llJI,         ltt!U    .w..,.., mu.11,409, <2lf'"'~
                                      DliiMIII ,..,_O..,..M•Yt!H,ttl U.C. W, 4l~(IP1\~ 1"'1'111 i/,1.,461
                                      P.U 741t~• Or, 19'12~ no. !W\II>ot """IN .......,"'_,"'' M!lNioW•I'~
                                      ..,,......'f7,....;41urroln•""'"'"••-WI"IUY-!'1W..,..,..,,.,.al~,
                                                                                                                                                                 I
                                                                                 IV.
                                              c... h .. tloWI!rlooliiU.flo)o                                                                 Appendix 1
               ..




                                    HII'I!"IIIC                                                                        Appendix 1
              f   ••   l,:
                                                                ntJ ITA Tll Ql!TW.I
                                            lU')I~.:0'-;:~~~~~~~~~=::"J:~~l.,~oN
                                                                 'W't"mm&..N;»Q&W4
                                                                  ~WiNG.ZU.HI


                                            loA                                                                     Appendix 1



                                                                   NO. 355,095

                       GUARDIANSHJP OF                                      TN PROBA Tt COURT NO, l

                       PERRY LEE WHATLEY,                                                    01'

                                     errATED PERSON                         IIARRJS COUNTY, TEXAS
                              3
                                                ORDitR Dt.NYING MOTION TO JU:CUS!

                              On the 2"' day of November, 2005, cmo on to be oonsidcrcd l'crry Lee Whadoy and
                       Down   JC~hn&on   Whatley's   MoliC~n   to Di:quallfy/Recwo The HonoBblo Mike Wood, ludgo,

                       Harris Councy Proball! Court No, Z (the "Reeufll Motion"), which wn filed on or about

                       September 9, 200S. After considering the motion, tho rolevanl ouo law, and the argu.mcmt of

                       coupsol, tho Court find• tbal, l:t the ebtoncc of   An)'   po.undl for. rccus&l, tho :RoOUia!   M~tlon

                       ahould bo denlod. It Is, therefore,

                              ORDEJum that Perry LeD Whatley and Dawn Johnson Whatlcy'5 Motion to

                       Obquolify!R..:uao the Hooorablc Mike Wood, Judaa, Hlll'!'i• Counly Probate Count No, 2, which
                                                      '                             .




                        A CERTIPJED
                        ATTEST;
                                         F£8 l 2 2008
                        BEVERL VB. KAUFMAN, County Cle.rk
                        Harris Couruy, Texas
                                                                                                                                    Exhibit E
                 ~~~Deputy
                   ANNE R. WOODS .
                                                                                                                                Page 27 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 70 of 84
Stan Stanart, County Clerk
Harris County, Texas
        ...   ···- ·---------------------·······-···-·····---·-·--··-·---·- .........
                                                                                                                Appendix 1
                              ."'".
                              )~10316~ ..
                         ..
                         .t
                               '
                                   •••
                                                         11;01 F.U
                                                                                                                PATAENIBJ::
                                                                                                                ElCJS !,JP J'HIS .Dt\Th
                                                                                                                        N0.35!,095
                                                                                                                             §
                                                                                                                             ft
                                                                                                                             I.
                                                                       F PtcAAY LU WHATLEY,                                  §
                                                                                                                             §
                                                                                                                             §
                                                                                                                             t

                                                                                        ORDER ON MonoN TO RECUSE Arl'l:R Hi:.AIUNG

                                                       On January 24, 2001, O«rrla Olllo be hl'.ll:l"d, lh: Mo!lo11 to R.ocUM filed pllmlllllt to l h of
                                                the T~a.s Rules of C!vU Proeedure In 1he above ea!Jtiooed ca\IS8, Tho Coun ha.J considered~
                                                nwtlon. !ts attach.ments,'thc c.ourt's ilk:, all evidcoec presantad, and all citations of authority•
                   ...                           The reeard indicates mat, throiJ8ho~U Uic lana and ~OliVo luted hillol')' of lhh caac, l.b.c Ho11orablo
                                                 Michael Wood' abehavior performllilec as a judge lw ~ thougbt1'tll, Ullblued, wl impart!~.
                                                 Ho has \locn a wc\l·informcd, wcll•pn:p8.11:d aeutral jurist who w do.ac nolh.i.D1 on the bench
                                                 thill would 'IYII'TI!It m:-usa.l,
                                                                The moving patties have gone so far 11.!1 to sue Judge Wood in federal co!.ITI. md attcmp1ed
                                                 to subpoena him to testifY ill that &etlo!l. 1'hc Hllrril County Attomoy responded on b~f of
                                                                                                                                         ! '
                                                 1ud~ Wood Dlld flied u motion to quash the su'opaC1lA wblc:h.lnclud.ed a request for Sllllllliollll.
                                                 Once lhls request W1il made. Judac Wood Willi placed in 111 a.dvernrlalposture, however
                                                  lna.dvem:u. 1.0wa:ds the movants and cffe~tively recu.sed hlm from sitting on fUrthct ~edlngt
                                                  ln 1blJ case.
                                                                 ThcreCore, !T IS ORDERED t.bM the Motion to Rocwe 'o~ aAd b hereby iJR.AN'I'SD.
                                                                 IT IS FURTHER ORDERm that the Clerk of the Court shall fomd a tertified copy of

                                                                                               Preaiding 1udso
                                                                                               Second Admlnlavativa 1u11iei&l Rllsion ofT~
                                                                                               301 N. Maln, Suite 228
                                                                                               COIU'00 1 TexiiJ 17301
                                                                                               fu No. 409 538·8\67


                                                   SIGNEDthl1




                                   A CERTIFIED COPY
                                   AT1'EST:                       fEB 12 2008
                                   BEVERL V""s"'".""K,..,.A""'U=FM,..,.,.,AN,.;.,....,_C:-ou.;;;n.;;..ly~C~le-:-rk-
                                   Hartls County, Texas
                                                                                                                                                                   Exhibit E
                                                                                                                                                               Page 28 of 29




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                                   Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                                   on Constitutional Grounds
Attest: 10/30/2015                                      Page 71 of 84
Stan Stanart, County Clerk
Harris County, Texas
                                                                                       Appendix 1




                                 Second Administrative JU:dicial Region of Texas
                                                                                           Olen Underwooa
                                                                                              Preaidinf Judj!o
                                       'IG.#rl c.. ..J;D                                                                           M•Uuut /ai!Mtl
                                 RA,;;-/.AJmi,.;,p,..fo~                                                                          R..,,·-l.t!..ui.lloPit

                                Febfuary s, 2008

                                Co1111ty Clerk:, Hanb Coun1.y
                                VlA FACSIMILE




                                 At!ached plwo ftnd ORDER ON MOTION TO RECUSE (n Cause No.355,09S; In Rc: The
                                 Perwn110d Esla:l~ o!Pcrry Lee 'Whatley, A PrO')!Osed Wlll'd: Probau: Court No.2 o!Harr!a
                                 C01111ry, TCXA!!.

                                 P!euc file tn your nonnal J!Wlllef a.nd mum ~py to ~ office.


                                 cc:         Harris County l'nlblle Court No.2                               Roy FUller
                                             V1A FACSlMILE                                                   VIA FACSIMJI..B

                                             Slml:~Nol'lllllll                                               Ray Black:, Jr.
                                             VlA PACS!MILB                                                   vv; F!~CSIMlLE
                                             Oary M. Ricbschlagcr                                            JlmmyWalbt
                                             VIA FACSrMTLI                                                   VIA FACS!Ml.LE


                                                                         20'111'"11 ~.              n'"' F~c>M c....-. r- .77Ml
                                                                                                             rt
                                                                                      ~)     6SUJ 16    rl- P. ~)   S5UJ61




                       A CERTIFIED COPY

                       ATTEST:   ~f......,.£='8...,..,;1:..,..2.,..:2;;.;;.0Q:::.;8,-,-­
                       aEVERLY B. KAUfMAN, County Clerk
                       HII!Tls County, Texas
                                                                                                                                                               Exhibit E
                 ~6', ~ /                                                                  Deputy                                                          Page 29 of 29
                           ANNE R: WOODS




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                       Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                       on Constitutional Grounds
Attest: 10/30/2015                          Page 72 of 84
Stan Stanart, County Clerk
Harris County, Texas
    09/24/2688       15:32     7137552680            Appendix HCAO
                                                              1
                                                                                                               PAGE     01/0'3




                                                                                              Mike Stafford
                                                                                          Harris County Attorney



                                                   *NOTICE*
            PLEASE DELIVER THE FOLLOWING PAGES TO:                    StrSAN NORJ\'IAN
                                                                     F.AX: (281) 605~1822

                     Re:     In re; Mary Olive Calkins; cause no. 3 78,993; Harris County Probate Court No. 2
                             and In re Dick C. Calkins; cause no 275,123; Iiams County Probate Court No.2.
                             (C.A File No. 08TRL0133).

            FROM:            STEPHEN SMITH
                             TELEPHONE: 713.755.7156         ***   TELECOPTER: 7t3.755.8924

            PAGES:           8+   TRANSMITTAL SHEET

           DAn::             SEPTEMBER 24 1 2008

           COMM.ENTS:               DEPUTY CHUNG GEE'S MOTJON TO QUSAH SUBPOENA AND MonON FOR
                                    PROT.ECTIVE ORDER.
           TliANKYOU,

           STEPHEN SMITH/                              ·•.

           *TJI1S FACSIMU.T. TRANSMJSSrON COI'.'TATNS CONFIDENTIAL INFORMATION wmr.JJ MAY ALSO H'F.
           LEGALLY PlUVILEGED A-ND WHICH JSi fN'Jl::NI>ED ONLY POR TfTE US~ O'FTHE ADDRESSEE{S) NAMED BELOW.
           IF YOU ARE NOT Tm; lNTENtn:D RltClPIENT OF THIS FACSJMJLE 1 OR Tfl't 'eMPLOYEE OR AGEJ'\j RESPON~HII.E FOR
           DELJVli:RJNG IT TO Tm;: INT'ENDEI> RltC1PIENT1 YOU ARE HEREBY NI')TfFIED THAT ANY ntSSEMINATION Ole
           C::OPYTNG OF THIS FACSIMILE IS STRJCTLY PROHIBITED, IF VOtl HAVE RECE)VF.n !lJIS FACSJMlU\ rN ~RROR~
           PLWii: IMMEDIATEJ.Y NOTIFY US nv Tt.Lil'fiONE AND RF.TtrRN TIIE OIUGINAL FACSJM1Lii: TO US AT TRI!. A!OV'R
           AfiDRBSS VIA nnr. :POSTAL SERVICE,

           IF YOU DO NOT RECEIVE ALL OF T.HE PAGES, PLEASE TELEPHONE FRANCES SMITH AT
           713.755.1287
                      RESPECfiVELY. THANK·YOU.




                                                                                                            Exhibit F
                                                                                                         Page 1 of 9


            1019 Congress, 15'h Floor • Ho~\ston. Texa!l 77002 • Phone; 713~ 7.5.5-.51 ()I    •   Fax: 713-755-8924




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 73 of 84
Stan Stanart, County Clerk
Harris County, Texas
    09/24/2008       15:32     7137552680           Appendix 1
                                                                HCAO                                     PAGE     02/09




                                                                                            Mike Stafford
                                                                                        Harris County Attorney




                                                    September 24, 2008



               Beverly Kaufman
               County Clerk
               201 Caroline, ath Floor,
               Houston, Texas 77002


                        Re: 1n re Mary Olive Calkins; cause no. 378,993; Harris County Probate Court
                           No.2 and In re Dick C. Calkins; cause no. 275,123; Harri.s County Probate
                            Court No.2; CA File No. 08 TRL0133



               Dear Ms. Kaufman,

                     Enclosed for filing is Depttty Chung Gee's Motion to Quash Subpoena and
               Motion for Protective Order and Order.

                        Thank you for your courtesy and assistance in this matter.

                                                                    Very truly youra,




                                                                    STEPHENSM
                                                                    Assistant County Attorney
                                                                    (713) 755-7156
              cc: Susan Norman
                  Attorney for Richard Stephen Calkins
                 Via Facsimile: (281) 605-1822




                                                                                                      Exhibit F
                                                                                                   Page 2 of 9

            l019 Congress, 15'"Fioor • Houston, Texas 77002 • Phone: 713-755-SlOI         • Fax: 713-755·8924




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 74 of 84
Stan Stanart, County Clerk
Harris County, Texas
    09/24/2688    15:32        7f37552588
                                                    Appendix 1
                                                                    HCAO                               PAGE     83/{39




           lN RE:                                         §          IN THE PROBAT.E COURT
           MARY OLIVE CALKINS                             §               NUMBER TWO (2) OF
                                                          §          H~SCOUNTY,TEXAS

                                                  CAUSE NO. 275,123

           JNRE:                                         §           IN THE PROBATE COURT
           DICK C. CALKINS                               §                NUMBER TWO (2) OF
           TESTAMENTARY TRUSTS                           §           HARRIS COUNTY, TEXAS


                                             MOTION TO QUASH SUBPOENA
                                         AND MOTrON FOR PROTECfiVE ORDER

           To the Honorable Judge of Said Court:

                     Comes now Harris CoWlty Sherifrs Deputy Chung Gee, and makes the follo,ving Motion

           to Quash the subpoena served upon him in this case, and a Motion for Protective Order, and
           would respectfully show unto the court as follows:

                                                              I.

                     The attached subpoena, Ex. 1, was served upon Deputy Gee.           The subpoena would

           require him to testify in a recusal hearing in this case set for September 25, 2008.

                                                              II.

                     Deputy Gee is the bailiff in Harris County Probate Court No. 2, in which the Honorable

           Mike Wood is the presiding judge. As the bailiff he is entitled to derived judicial immunity.

           Under the concept of ..derived judicial immunity", the judicial immunity that attaches to judges

           also attaches to persons who serve as officers of the court or whose activities are intimately

           associated with tbe judicial process. Dallas Cty. v. Halsey, 87 S.W.3d 552, .554 (Tex. 2002).

          Edwards v. Pena, 38 S.W.3d 191, 196 (Tex. App.-Corpus Christi 2001, no pet.). When derived

          judicial immunity applies, a defendant receives the same immunity as a judge. !d. al 554. This


                                                                                                    Exhibit F
                                                                                                  Page 3 of 9




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 75 of 84
Stan Stanart, County Clerk
Harris County, Texas
    09/24/2008        15:32     7137552580
                                                        Appendix 1
                                                                      HCAO                                                      PAGE   84/09




            fonn of immunity applies to personnel such as court clerks, bailiffs, court-appointed counsel, and

            other administrative staff members. City ()j Houst()n v. West Capitol Ftn. Servs., 961 S.W.2d

            687, 690 (Tex.     App.~Houston      51
                                               (1 Dist.J 1998, pet. dism'd.). See also Clements v. Barnes, 834

            S.W.2d 45, 46 (Tex.l992) (court-appointed bankruptcy trustee had derived judicial immunity);

            Delcourt v. Silverman, 919 S.W.2d 777, 783 (Tex. App. -Houston [ 141h Dist.] 1996, writ

           denied) (court-appointed psychologist had derived judicial immunity).

                      Because he is entitled to derived judicial immunity, the subpoena served upon him should

           be quashed and a protective order issued.

                                                               III.

                      In addition, pursuant to Tex. R. Evid. 605, a presiding judge may not testify in that trial

           as a witness. Pursuant to derived judicial immunity, this rule should also apply to the Court's
           bailiff.

                                                               IV.

                      There has been no showing by movant that Deputy Gee's testimony is relevant to this

           hearing. Therefore the subpoena should be quashed and a protective order issued because his

           testimony is not relevant to this hearing.

                                                               v.
                      Wherefore premises considered Deputy Gee requests that the subpoena served on him be
           quashed and a protective order issued.




                                                                                                                     Exhibit F
                                                                                                                  Page4of9
                                                               2




                                                                              - - - - - - - · · - · - · · - · -··-·····   ·-·




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                          Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                          on Constitutional Grounds
Attest: 10/30/2015                             Page 76 of 84
Stan Stanart, County Clerk
Harris County, Texas
    09/24/21368      15:32     71375525813          Appendix 1
                                                                   HCAO                                  PAGE    85/139




                                                           Respectfully submitted,

                                                           MIKE STAFFORD
                                                           Harris C


                                                                       SMITH
                                                           Assistant County Attorney
                                                           State Bar No. 18684400
                                                           1019 Congress, 15 111 Floor
                                                           Houston, Texas 77002-1700
                                                           Telephone: 7131755-7156
                                                           Facsimile: 713/755-9824

                                                           ATTORNEYS FOR CHUNG GEE



                                             CERTIFICATE OF SERVICE

                     I certify that on September 24, 2008, a true and correct copy of the foregoing was served
           by certified mailt return receipt requested. or by hand delivery, or by electronic document
           transfer to att parties and/or counsel of record.


                                                               £7h
                                                          sfEPHENSMITH
                                                          Assistant County Attorney




                                                                                                     Exhibit F
                                                                                                   Page 5 of 9
                                                               3




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 77 of 84
Stan Stanart, County Clerk
Harris County, Texas
    09/24/2008       15:32    7137552580               AppendixHCAO
                                                                1
                                                                                                                    PAGE     05/09




                                        THE STATE OF TEXAS
                             WITNESS SUBPOENA I SUBPOENA DUCES TECUM
                        PURSUANT TO TEXAS RULES OF CIVIL PROCEDURE RULE 176

                                                       CAUSE NO 378,993
               lNRE:                                             §
              MARY OLIVE CALKINS                                                     lNTHE PROBATE COURT
                                                                 §                      NUMBER TWO (l} OF
                                                                 §                   HARRIS COUNTY, TEXAS
                                                  CAUSE NO. 275,123
              IN RE:                                             §               IN THE PROBATE COURT
              DICK C. CALKlNS                                    §                       NUMBER TWO (2) OF
              TESTAMENTARY TllUSTS                               §               HARRIS COUNTY, T~XAS

                     To: Any sheriff or constable of the State ofTexas or other person authorized to ser.-e and
              execute subpoenas as provided in Texas Rule of Civil Procedure 176.5.

                      You are commanded to summon Chung Gee, Deputy Sheriff, Harris County, Texas. 201
              Franklin, Probate Court No.2~ Harris County, Texas, to appear ~t 1201 Franklln, Projeet.
              Court No. 2,. Harris County, Texas,, on September 25, 2008, at 10:00 a.m., to appear before
              Honorable Olen Underwood, and give testimony in this case on behalf of the Movant and to _remain
              in attendance from day-to-day until lawfully discharged.

                      Chung Gee, Deputy Sheriff1 Harris County, Texas, is commanded to produce and permit
              inspection of the following documents or tangible things:
                                    The Originals of records as set forth in Exhibit "A"r.mg
                                          two (2) copies of each Original produced.

                     Contempt. Failure by any person without adequate excuse to obey a subpoena served
             upon that person may be detmcd a contempt of tJ,c court from whh:h the subpoena is issued
             or a district court in the county in which the subpoena is served, and may be ppnlshed by fine
             or confinement, or both. Tex. R. Clv. P. J76.8(a).
                                                   I

                     DO NOT FAIL to return this writto the Probate Court No.2 of Harris Cotin1y, Texas, with
             either the attached officer's return showing the manner of execution or the :wimess1s signed
             memorandum showing that the witness accepted the subpaena.

                       ISSUED on September 9, 2008.
                                                                     By:   S:.., ~   C   tJ~r...r..,..J t>/f
                                                                             SUSAN C. NORMAN
                                                                             Texas Bar Number 15083020
                                                                             P.O. Box 806
                                                                             Richmond, Texas 77406-0806 ·
                                                                             Phone: 281-802-5341
                                                                             Fax:28l-605-!822
                    This subpoena was. issued at the request of Movant, Richard Stephen Calkins, whose
             attorney of record is Susan C. Nonnant P.O. Box 806, Rlehmond, Texas 77406·0806, Phone: 281-
             802-5341:
                                                                                                                 Exhibit F
                                                                                                               Page 6 of 9
                                                             1




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                        Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                        on Constitutional Grounds
Attest: 10/30/2015                           Page 78 of 84
Stan Stanart, County Clerk
Harris County, Texas
..-------------------- ----.,...----------,------1
                     Appendix 1
      09/24/2008       15:32     7137552580                          HCAO                                       PAGE    137/139




                                             RETURN OF SERVICE OF SUBPOENA

                        I.                                          delivered a copy of this subpoena to Chung Gee,
                 Deputy Sheriff, Harris County, Texas, 201 Franklin, Probate Court No.2, Harris County, Texas, in
                 Harris County, Texas, on t h e _ day of                          , 2008, at       o'clock .m.. and
                 tendered to the witness a. fee of$ j 1.00 if) cash.                         -            -

                      I , - - - - - - - - - - - - - - - - - ' was unable to deliver a. copy of this
                subpoena to                                       roc the following reasons:




                                                               By:
                                                                   --~--~---------------
                                                              . Person who is not .a party and is
                                                                18 years ofagc .or older.


                                   ACCEPTANCE OF SERVICE OF SUBPOENA BY
                               WITNESS UNDER TEXAS RULE OF CIVIL PROCEDURE 176

                         I accept service of this subpoena.



                                                                     Signature of Witness


                                                                     Printed Name of Witness


                                                                     Date

                FEE FOR SERVICE OF SUBPOENA:---




                                                                                                            Exhibit F
                                                                                                          Page 7 of9




       Confidential information may have been redacted from the document in compliance with the Public Information Act.

                          Appendix 1, First Amended Motion Disqualify Judge Wood
  A Certified Copy                        on Constitutional Grounds
  Attest: 10/30/2015                           Page 79 of 84
  Stan Stanart, County Clerk
  Harris County, Texas
r----------------------=-~-·-·--··-····
                               Appendix 1                                                                                      ....
   09/24/2008 15:32 7137552580         HCAO PAGE 08/09
  \.
           '




                                                                EXHIBIT A

                               All written reports, conununications, notes, tape, audio, or DVD recordings, statements,
                      related to Susan C. Norman, arising out of Deputy Chung Gee's employment with Harris County
                      Sheri fr s Department, and assignment to Probate Court Number 2 of HaJTis County, Texas from
                      August I, 2008, to date ofresponse to this subpoena               ·


                              All written reports, communications, notes, tape, audio, or DVD recordings, statements,
                      related to Rhonda Clark arising out of Deputy Chung Gee's employment with Harris County
                      Sheriff's Department, and assignment to Probate Court Number 2 of Harris County, Texas from
                      August 1, 2008, to date of response lo this subpoena.




                                                                                                                   Exhibit F
                                                                                                                 Page 8 of 9
                                                                   3




                                                                                                          ·--·   ····----------




            Confidential information may have been redacted from the document in compliance with the Public Information Act.

                              Appendix 1, First Amended Motion Disqualify Judge Wood
       A Certified Copy                       on Constitutional Grounds
       Attest: 10/30/2015                          Page 80 of 84
       Stan Stanart, County Clerk
       Harris County, Texas
                                                    Appendix 1
      ~9/24/2008      15:32    7137552580                       HCAO                                       PAGE    139/09
•i




              INRE:
                                                           §       TN THE PROBATE COURT
              MARY OLIVE CALIONS                           §            NUMBE.R TWO (2) OF
                                                           §      ,HARRJS COUNTY, TEXAS

                                                   CAUSE NO. 275,123
             INRE:
                                                          §        IN THE PROBATE COURT
             DICK C. CALKINS                              §
             TESTAMENTARY TRUSTS                                        NUMBER TWO (2) OF
                                                          §       .HARRIS COUNTY, TEXAS



                                                         ORDER


                      Came on to be heard the Motion to Quash Subpoena and Motion for Protective Order of

            Chung Gee and it appearing to the Court that such motion should be granted it is hereby,

                      Ordered, Adjudged, and Decreed that the     ~ubpoena   served on Chung Gee is hereby

            quashed and a protective order issued prohibiting him from testifying in this hearing.

                      Signed this _ _ _ day of September, 2008.




                                                                Judge Presicting




                                                                                                       Exhibit F
                                                                                                     Page 9 of 9
                                                          4




                                                                        . comp Hance with the Public Information Act.
      Confidential information may have been redacted from the document m

                         Appendix 1, First Amended Motion Disqualify Judge Wood
 A Certified Copy                        on Constitutional Grounds
 Attest: 10/30/2015                           Page 81 of 84
 Stan Stanart, County Clerk
 Harris County, Texas
                                                           Appendix 1




                                                                                                       COPY
                                                      TOMMY THOMAS
                                                         Sheriff of Ha"ls County
                                                         J 100 f.lfl ker .Street
                                                    HOUSTON, TEXAS 77002·1106
                                                               www.hctx.net/so



                                                              August 29, 2oos

           To:        Don ~Williams, Major
                      Fred Brown, MaJor"
           rrom:              Ce~ptai~
                      J.T. llert,

           Re:        Complaint (?) of s~\~n Norman

           I am in 'receipt of the papeNVOrk faxed to the Office of Inspector General (OIG) by Ms. Susan Norman and re-
           ceived on August 21'h per the date/time stamp of the fax machine (Cover sheet states August 28, 2008).

            Upon review of the documents provided, I can find no complaint. Instead, 1find copies of various documents to
           include:

           Cover sheet (1 page)
           First Supplement to the motion to Recuse (4 pages)
           A letter to Deputy C. Gee (2 pages marked ·ex A.)
           A letter to Ms. Norman from a Michael Easton (5 pages marked ·ex B") ·
           A second copy of First supplement to the motion to Recuse (4 pages)
           A second copy of a letter to Deputy C. Gee (2 pages marked "Ex A"}
            A second copy of :a letter to Me. Nonnon from o Mich::lol eoston (5 pages marked "Ex 8")

            Total number of pages reviewed twenty three.

            In this review I did not find a complaint directed to either the Sheriffs Office in general nor to the OIG speciticany.
            As this reviewer cannot look into tne mind of Ms. Norman, r have conCluded that she either failed to make a o:r
            herent complaint on whatever matter she meant to have (;lddressed or she means to convey her complaint in a
            different manner.

            During the review I did find in the letter addressed to Deputy Gee referenced above, a threat of a Federal law-
            suit being filed agalnst the Department tn relation to an incident that occurred in the courtroom to which Deputy
            Gee h:i assigned (Probate Court fiZ, 1201 Caroline, Suite 660, Judge Mike Wood presiding). Outing Uu:sl ill\:i·
            dent Deputy Gee confiscated an electronic device from an emp!oyae of Ms. Norman. The device v.ras retumed
            to Ms. Norman after the hearing in which she was partlcipating was concluded.

            on August 29, 2008, at approximately 1100 hours I met with Judge Wood ln his chambers.        Judge Wood in-.
            f(lrmen rna that the previolLS to the incident he had observed an assistant of Ms. Nonnan hand what ap~af'Ed
            to htm to be a recorder to Ms. Wood as she left the courtroom. On the day of the incident Judge Wood ordered
            Deputy Gee to confiscate any reec>rding device.he may observe.

            According to an incident report prepared by Deputy Gee, he "... observed a white female sitting In the back
            pointing an electronic object with blinking lights towards the bench area." In accordance with the judge's orders
            and in his belief that the device was being used to record the proceedings Deputy Gee secured the device and
            placed in on the bench in rront of Judge Wood. Based on the information provided by Judge Wood it is obvious
            that Deputy Gee was acting under his orders when he confiscated the electron~ device. Subsequently. IF this
            is the incident of whiCh Ms. Norman wished to complain there is no basis for an ipvestigation.               Exhibit G
                                                                                                 \                          Page 1 of 2
            Office: 713.755.1260                   0FF1Cf OF' INSPJI;CTOR GENERAL                                   Fax: 713.7SS.9S64




     Confidential information may have been redacted from the document in compliance with the Public Information Act.

                          Appendix 1, First Amended Motion Disqualify Judge Wood
A Certified Copy                          on Constitutional Grounds
Attest: 10/30/2015                             Page 82 of 84
Stan Stanart, County Clerk
Harris County, Texas
r - - - - - - - - - - - - - - - - - - -........ -···-··· ----·····----------·········--·--·--·----------·-··
                                                                   Appendix 1
            -
     ...,
        .
                .



                                                                                                                COPY
                    Based on the information provided by Judge Wood it is obvious that Deputy Gee was acting under his orders
                    when he confisc~ted the electronic device. SubsequenHy, fF !hi£ it tha incidant or which Ms. Norman wished to
                    complain there is no basis for an investigation.

                    I also spoKe wttn Deputy Gee and aSked him If It was standard practice for ntm to maKe rne aamonrsnment ,
                    which I have witnessed numerous times over the years, to the courtroom on the day of the incident that orders
                    that all electronic devices be turned off or silenced (verbiage differs between bailiffs)? Deputy Gee said that it is
                    standard practice to make this admonishment

                    NOTE: To the nght of the entronce doore to Probote Court #2 there iQ a sign po:.ted that :.t.e
                    tum off all cell phones, pagers, etc.

                    As Ms. Norman has, in ner correspondence, made an overt t11reat or filing a Federal lawSuit against tne De-
                    partment, a copy of her correspondence was forward to Mr. Fred Keys of the County Attorney's Office for his
                    information.




                     Cc:      Fred Keys, County Attorney's Office




                                                                                                                                     Exhibit G
                    =--===~~~--=====-------~------~=--=====~~~~of2
                                                                              2




            ··Confidential information may have been redacted from the document in compliance with the Public Information Act.

                                 Appendix 1, First Amended Motion Disqualify Judge Wood
      A Certified Copy                           on Constitutional Grounds
      Attest: 10/30/2015                              Page 83 of 84
      Stan Stanart, County Clerk
      Harris County, Texas
r-----------~-- ....... _____ ----···-----·-··-------··
                                                                  Appendix 1

             SBC Yahoo! Mail- rjb@rjbl.,~klaw.com
                                                                                                                  Page J of I



                                              ~tlSMAll                 BUSINESS                         Print· Close Window
                                                                                    lman
              Subject:   FW: Michael Easton and the unauthorized prac:tice of law
              Date:      Wed, 7 Dec 2005 16:58:07 -0600

              From:      "Lewis, Marilyn (Probate Courts)' 
              To:        rjb@rjblacldaw.com

             Ray,

             FYI and could you forward this to Jimmy Walker as well?
             Thanks,

             Marilyn



             ----Original Message-----
             From: Gunnels, Meg (Probate Courts)
             Sent: Wednesday, December 07, 2005 4:56PM
             To: Lewis, Marilyn (Probate Courts); Wood, Judge Mike (Probate Court)
             Subject: FW: Michael Easton and the unauthorized practice of law

             FYI

             ·····Original Message----·
             From: Martha Falling PC [mailto:mfailing@mindsprlng.com]
             Sent: Wednesday, December 07, 2005 11:10 AM
             To: Gunnels, Meg (Probate Courts)
             Subject: Michael Easton and the unauthorized practice of law

             Meg--1 am a member of the Houston UPL subcommittee and was assigned the Michael Easton case before the
             current lawyer. Easton has been before our committee a number of times and we don't seem to l:>e able to gel
             anything done, He is very aggressive.

             I understand he has been driving Court 2 crazy and that you have referred him to the committee for another
             look.

             Would you consider filing a complaint directly with Rodney Gilstrap, the state chair of the committee? His
             address Is P. 0. Drawer A, Marshall, Texas 75671. His email address ls gilstrap1957@yahoo,com, I am asking
             this because we can't move the case in Houston.

             Please let me know If you have any questions about this. 713·521-0026 in case you want to call. We would all
             appreciate getting him out of the couris-from Montgomery to Brazoria counties and everybody in between.
             Thanks.

             Martha Failing PC
             mfaifing@mjndsp.llilg,QQID
                                                                      "R'S MEMORANDUM.
                                                             RECOROr.       .   his instrument watJ
                                                   At the time of recordahoni~e best photographiC
                                                   found lobe inadequate fo[ illegibility, carbon. or
                                                    reproduc!IO~' _t>ecause oaper etc. All blocko~ts,
                                                    photo copy. d1sco\oreo Pere 'present at thP tur.e
                                                    additions and cha~s~ ~
                                                    \he instrument W8'5 fll                                R BLACK-SUPP
                                                                                                               01873
                                                                                                                          Exhibit H
                                                                                                                     Page 1 of 1
            http:/lbJ.mail.yahoo.com/ym/rjblacklaw .com/ShowLetter?box==Inbox&Msgld=560_1117... 12113/2005




       Confidential information may have been redacted from the document in compliance with the Public Information Act.

                             Appendix 1, First Amended Motion Disqualify Judge Wood
  A Certified Copy                           on Constitutional Grounds
  Attest: 10/30/2015                              Page 84 of 84
  Stan Stanart, County Clerk
  Harris County, Texas
                APPENDIX 5




Appendix 5, RR James Chose Hon. Sebesta First
                 Page 1 of 7
                APPENDIX 5




Appendix 5, RR James Chose Hon. Sebesta First
                 Page 2 of 7
                APPENDIX 5




Appendix 5, RR James Chose Hon. Sebesta First
                 Page 3 of 7
                APPENDIX 5




Appendix 5, RR James Chose Hon. Sebesta First
                 Page 4 of 7
                APPENDIX 5




Appendix 5, RR James Chose Hon. Sebesta First
                 Page 5 of 7
                APPENDIX 5




Appendix 5, RR James Chose Hon. Sebesta First
                 Page 6 of 7
                APPENDIX 5




Appendix 5, RR James Chose Hon. Sebesta First
                 Page 7 of 7
                                                                APPENDIX 10
                                                    0                                        0
                                                                            No. 441,165


                      INRE:                                                     §             PROBATE COURT
                      MARY OLIVE HULL CALKINS,                                 §              NUMBER FOUR

                      DECEASED                                                 §          HARRIS COUNTY, TEXAS

                              AMENDED ORDER GRANTING APPLICANT'S MOTION TO RECUSE


                              On this day, the Court on its own motion finds it necessary to amend its prior
                      Order Granting Applicant's Motion to Recuse signed on July 30, 2015 and hereby
           m         substitutes this Order. The Court considered Applicant, Carolyn· Calkins James's ·
           0
                     Motion to Recuse the Honorable Christine Butts as presiding judge over Cause No.
                     441,165 in Probate Court Number Four and, having considered the Motion, the Court is
                     of the opinion that it is in the best interest of the above-referenced cause that the Motion
                     be GRANTED. It is therefore
                              ORDERED that the Honorable Christine Butts recuses herself from Cause No.
                     441,165 together with all subdockets, if any; and it is further
                              ORDERED that the Honorable Christine Butts will take no further action in this
                     cause except to refer this cause to the presiding statutory probate judge for the State of
                     Texas.
                              Pursuant to Section 25 of the Texas Government Code, the undersigned hereby
                     requests that the presiding statutory probate judge for the State of Texas, the Honorable
                     Guy Herman, assign a statutory probate judge to preside in this cause.
                              Signed September....-!!.1--=-_ ___.,'-=2""01:o.::.5.

                        FILED
                     2015 SEP -3 AH 7: 51
                                                                     Christine Butts, Judge
                                                                     Harris County Probate Court No. 4
                     s~ ;;;;.;-~
                            COUNTY CLERK
                            )Veb Inquiry                                                                                                             Page 1 of8
                                                                 APPENDIX 9




                           Courts           Property Records        Personal Records                 Other


     Probate - November 1837 to present


     ··-··-··----
                                                                                ··------ . ------------ ----- - -----------   - -x~-~9~~-       1




                                                                                                                              available
                               Case Number: .441165                                                                             from
                                                                                                                               Sept. 1,
                                                                                                                               1999 to
                                                                                                                               present


                                                                                                                                105
                                                                                                                               Event
                                                                                                                               Record
 I                                                                                                                               (s)
-I                    @Party ~. Attorney -- - - - - - - - - - - - - - - - -                                                    Found.
                       Name
                                                             (To): _____ __.,___________ ill
                                            - - -------- tim
                        File Date (From): _._
                                                                                                                               Probate
 I                             Case Type: :Probate                   "' .                                                      -reflect
                                                                                                                                   (s)
                                                                                                                                filings
                                                                                                                              accepted
                                                                                                                              through
                                                                                                                                2015-
                                                                                                                                10-30

                                     .               Commenced                                                          .   View

                                                                                                           - r·
                    Case      Court F1le Date        By        Status Nature                      Style            Location All

.... ··-· -- Ti___ .f7/08t20i5TAPP~~tiO;;-·loPEN T~~~~fe-~u~[~~~                                                              -~            i
1441165                      i        i                                       !and Issuance !HULL      I                        !Parties i
                             i        !                                       !of Letters    cALKINS , j
                                                                                                 1
                                                                                                                                1           ;
l__________;________l _______L __________;__ _____                            iT~~tamentar:y ! DE~E~S~PL______ j____ _j

      Case   File       Event                             Comments                                           Pgs     Document
             Date                                                                                                    ID
     441165 07/08/2015 Case Initiated -                   POSTDOD 07-08-2015PWLTRETURN                                PBT-2015-



 http://www.hcclerk.net/applications/masterinquiry/Probate.aspx                                                                I 1/2/2015



                                                                                           '·



         A CERTIFIED COPY

         ATTEST:            NOV 0 2 20115
         STAN STANART, County Clerk
         Harris County, Texas       Appendix 9, Probate Clerk Docket for 441165
                                                                  Page 1 of 8
                    ~~z.~
                        - ~¥'/.-. . :· ..
         --~
           --/t----~+----~
                         -=----
                             v - Deputy
                    Brittany R. Jackson-Gnffin
 Web Inquiry                                                                         Page 2 of8
                                              APPENDIX 9


                         Application     DATE 07-20-2015                           221762
 441165 07/08/2015 Abstract of                                                    PBT-2015-
                                                                             1
                   Notice                                                          221764
 441165 07/08/2015 ELECTRONIC
                                                                             0
                   FlUNG FEE
 441165 07/08/2015 Citation Issued       1 PERS BY IN RICHARD STEPHEN
                                                                             0
                                         CALKINSPWLT
 441165 07/08/2015 Conform Copies EFILE COPIES FOR CITATIONS                 0
 441165 07/08/2015 Receipt#
                   1199212
                   generated for                                             0
                   the amount of $
                   440.50
 441165 07/09/2015 PW-LT-Posting                                                  PBT-2015-
                                                                             1
                                                                                   222996
 441165 07/09/2015 Basic Personal-RICHARD STEPHEN CALKINS, 7400
                                                                                  PBT-2015-
                   Out I Private  BELLERIVE, #704, HOUSTON, HARRIS 1
                                                                                   222999
                                  COUNTY, TEXAS 77036 BY P/P
 441165 07/09/2015 BASIC-         PHILLIP CALKINS STRAUSS, 200
                                                                                  PBT-2015-
                   CERTIFIED MAIL BOHLS ROAD, WIMBERLY, HAYS        1
                                                                                   223004
                   Personal       COUN:YY, TEXAS 78676 BY CERT MAIL
 441165 07/13/2015 Application to                                                 PBT-2015-
                                                                             46
                   Compel (Dep.)                                                   227311
 441165 07/13/2015 ELECTRONIC
                                                                             0
                   FILING FEE
- 441165 07/14/2015 Receipt#
                    1200181
                    generated for                                            0
                    the amount of $
                    4.00
441165 07/14/2015 ELECTRONIC
                                                                             0
                  FILING FEE
441165 07/14/2015 Notice of                                                       PBT-2015-
                                                                             3
                  Hearing                                                          229301
441165 07/14/2015 Notice of                                                       PBT-2015-
                                                                             3
                  Hearing                                                          248656
441165 07/15/2015 Receipt#
                  1200805
                  generated for                                              0
                  the amount of $
                  2.00
441165 07/16/2015 ELECTRONIC
                                                                             0
                  FILING FEE
441165 07/16/2015 Application for        W/CAPPLICATION FOR APPOINTMENT           PBT-2015-
                  Temporary              OF TEMPORARY ADMINISTRATION    22
                                                                                   232700
                  Administration



http://www.hcclerk.net/applications/masterinquiry/Probate.aspx                        11/2/2015




  A CERTIFIED COPY


  ATTEST: - - - - - - - -
  STAN STANART, County Clerk
  Harris County, Texas         Appendix 9, Probate Clerk Docket for 441165
                                               Page 2 of 8
Web Inquiry                                                                          Page 3 of8
                                             APPENDIX 9


441165 07/17/2015 Contest to a Will ANSWER & WILL CONTEST OF
                  (Indep.)          RICHARD STEPHEN                              PBT-2015-
                                                                            3
                                    CALKINSPOSTRETURN DATE:                       233482
                                    8/3/2015
441165 07/17/2015 Citation Issued POST ANSWER AND WILL CONTEST              0
441165 07I 17/2015 Application to   PW-LTPOSTRETURN DATE: 8/3/2015
                   Probate Will and
                                                                                 PBT-2015-
                   Issuance of                                              20
                                                                                  233492
                   Letters
                   Testamentary
441165 07/17/2015 ELECTRONIC
                                                                            0
                  FILING FEE
441165 07/17/2015 Receipt#
                  1201291
                  generated for                                             0
                  the amount of $
                  2.00
441165 07/17/2015 Purported Will                                                 PBT-2015-
                                                                            10
                                                                                  233030
441165 07/17/2015 Purported Codicil                                              PBT-2015-
                                                                            3
                                                                                  233033
441165 07/17/2015 Purported Codicil                                              PBT-2015-
                                                                            3
                                                                                  233039
441165 07/17/2015 Citation Issued                                           0
441165 07/20/2015 Citation              SERVED CITATION ON APPLICATION
                                                                                 PBT-2015-
                  Returned              FOR PROBATE OF LAST WILL BY         2
                                                                                  233713
                                        POSTING
441165 07/20/2015 Miscellaneous         ORDER DENYING AUTOPSY                    PBT-2015-
                                                                            1
                  Order                 REQUESTORDER NOT ENTERED                  235139
441165 07/20/2015 ELECTRONIC
                                                                            0
                  FILING FEE
441165 07/20/2015 Citation              SERVED PERSONAL CITATION TO
                                                                                 PBT-2015-
                  Returned              RICHARD STEPHEN CALKINS ON          2
                                                                                  236540
                                        7/15/15
441165 07/20/2015 Responses             RESPONSE AND OPPOSITION OF
                                        RICHARD STEPHEN CALKINS TO
                                        APPLICATION OF CAROLYN JAMES
                                                                                 PBT-2015-
                                        FOR APPOINTMENT OF CAROLYN
                                                                                  235157
                                        JAMES AS TEMPORARY
                                        ADMINISTRATOR OF THE ESTATE OF
                                        MARY OLIVE HULL CALKINS
441165 07/20/2015 ELECTRONIC
                                                                            0
                  FILING FEE
441165 07/20/2015 Instrument Over                                           0
                  25 Pages
441165 07/20/2015 Receipt#




http://www.hcclerk.net/applications/masterinquiry/Probate.aspx                       1112/2015




 A CERTIFIED COPY


 ATTEST:   ----'=--"--'-'--
 STAN STANART, County Clerk
 Harris County, Texas         Appendix 9, Probate Clerk Docket for 441165
                                              Page 3 of 8
Web Inquiry                                                                            Page 4 of8
                                                 APPENDIX 9


                         1201583
                         generated for
                                                                               0
                         the amount cif $
                         331.00
441165 07/21/2015 PW-LT-CODICIL                                                     PBT-2015-
                                                                               1
                  (S) Posting                                                        235306
441165 07/21/2015 MISCELLANEOUS                                                     PBT-2015-
                                                                               1
                  Posting                                                            235529
441165 07/21/2015 Receipt#
                  1201720
                  generated for                                                0
                  the amount of$
                  27.00
441165 07/21/2015 Receipt#
                  1201823
                  generated for                                                0
                  the amount of $
                  4.00
441165 07/27/2015 ELECTRONIC
                                                                               0
                  FILING FEE
441165 07/27/2015 Subpoena                                                          PBT-2015-
                                                                               5
                  Returned                                                           244327
441165 07/28/2015 Application to  APPUCANT CAROLYN JAMES MOTION
                  Transfer Docket TO TRANSFER TO ORIGINAL
                  (Indep.)        STATUTORY PROBARE COURT                           PBT-2015-
                                                                               22
                                  ALTERNATIVELY MOTION TO                            246202
                                  PRESIDING JUDGE OF GUARDIANSHIP
                                  CASES
441165 07/28/2015 ELECTRONIC
                                                                               0
                  FILING FEE
441165 07/28/2015 ELECTRONIC
                                                                               0
                  FILING FEE
441165 07/28/2015 Notice of                 JULY 30, 2015 AT 2:00PM                 PBT-2015-
                                                                               1
                  Hearing                                                            244358
441165 07/28/2015 Receipt#
                  1203376
                  generated for                                                0
                  the amount of $
                  2.00
441165 07/28/2015 Receipt#
                  1203449
                  generated for                                                0
                  the amount of$
                  2.00
441165 07/29/2015 ELECTRONIC                                                   0
                  FILING FEE
441165 07/29/2015 Misc. Notice              NOTICE OF WITHDRAW OF



http://www.hcclerk.net/applications/masterinquiry/Probate.aspx                          1112/2015




 A CERTIFIED COPY

 ATTEST: _ ___:_0__::2~20:__:.;15'---­
 STAN STAN ART, County Clerk
 Harris County, Texas            Appendix 9, Probate Clerk Docket for 441165
                                                 Page 4 of 8
Web Inquiry                                                                      Page 5 of8
                                               APPENDIX 9


                                           APPLICATION FOR APPOINTMENT OF     PBT-2015-
                                                                          2
                                           TEMPORARY ADMINSTRATION             247303
441165 07/29/2015 ELECTRONIC
                                                                          0
                   FILING FEE
441165 07/29/2015 Instrument Over
                                                                          0
                   25 Pages
441165 07/29/2015 Basic Personal- CAROLYN JAMES, 1511112 HAZARD
                   Out I Private  STREET, HOUSTON, TEXAS 770190N              PBT-2015-
                                                                          1
                                  THE APPLICATION TO PROBATE WILL              246440
                                  AND CODICILS
441165 07/29/2015 Basic Personal- CAROLYN JAMES, 1511 1h HAZARD
                                                                              PBT-2015-
                   Out I Private  STREET, HOUSTON, TEXAS 770190N          1
                                                                               246448
                                  ANSWER AND WILL CONTEST .
441165 07/29/2015 Receipt#
                   1203750
                   generated for                                          0
                  the amount of $
                   2.00
441165 07/30/2015 Receipt#
                   1203931
                  generated for                                           0
                  the amount of$
                  2.00
441165 07/30/2015 ELECTRONIC
                                                                          0
                  FILING FEE
441165 07/30/2015 Receipt#
                  1203963
                  generated for                                           0
                  the amount of $
                  27.00
441165 07/31/2015 RECUSAL ORDER ORDERED THAT APPLICANT CAROLYN
                                  CALKINS JAMES'S MOTION TO                   PBT-2015-
                                                                          2
                                  RECUSE IS GRANTED. SIGNED                    248837
                                  7/30/15
441165 07/31/2015 Objection       STATEMENT IN OPPOSITION TO THE
                                  MOTION TO RECUSE FILED BY                   PBT-2015-
                                  COUBSEL FOR CAROLYN JAMES AND           5
                                                                               249565
                                  OBJECTION TO COMBINED RECUSAL
                                  WIH OTHER RELIEF
441165 07/31/2015 ELECTRONIC                                              0
                  FILING FEE
441165 07/31/2015 Receipt#
                  1204368
                  generated for                                           0
                  the amount of $
                  2.00
441165 08/03/2015 Citation        SERVED CITATION ON ANSWER AND               PBT-2015-



http://www.hcclerk.net/applications/masterinquiry/Probate.aspx                    11/2/2015




  A CERTIFIED COPY


  ATTEST: _;_:_:;_..:__~'--""-'"-'""'--­
  STAN STANART, County Clerk
  Harris County, T~::xas    Appendix 9, Probate Clerk Docket for 441165
                                            Page 5 of 8
Web Inquiry                                                                               Page 6 of8
                                                   APPENDIX 9


                           Returned           WILL CONTEST BY POSTING             2     249640
 441165 08/03/2015 Citation                   SERVED CITATION ON APPUCATION
                   Returned                                                           PBT-2015-
                                              FOR PROBATE OF LAST WILL AND    2
                                                                                       249708
                                              CODICILS BY POSTING
 441165 08/03/2015 Responses                  APPLICANT REPLY TO STATEMENT IN
                                              OPPOSITION TO THE MOTION TO             PBT-2015-
                                                                              10
                                              RECUSE AND OBJECTION TO                  252246
                                              COMBINED RECUSAL
441165 08/03/2015 ELECTRONIC
                   FILING FEE                                                     0
441165 08/03/2015 Receipt#
                   1204448
                   generated for                                                  0
                   the amount of $
                   2.00
441165 08/04/2015 Receipt#
                   1204792
                  generated for                                                   0
                  the amount of $
                  2.00
441165 08/05/2015 Order to         THIS INSTRUMENT RETURNED
                                                                                      PBT-2015-
                  Transfer Docket UNSIGNED BY JUDGES OFFICE                       2
                                                                                       253557
                  (Dep.)
441165 08/05/2015 Answer           CAROLYN JAMES ANSWER AND                           PBT-2015-
                                                                                  3
                                   CONTEST TO PURPORTED 2007 WILL                      255979
441165 08/05/2015 ELECTRONIC
                                                                                  0
                  FILING FEE
441165 08/06/2015 Receipt#
                  1205626
                  generated for                                                   0
                  the amount of $
                  2.00
441165 08/07/2015 Citation         SERVED PERSONAL CITATION TO                        PBT-2015-
                                                                                  2
                  Returned         CAROLYN JAMES ON 08/03/15                           258178
441165 08/07/2015 Citation         SERVED PERSONAL CITATION TO                        PBT-2015-
                                                                                  2
                  Returned         CAROLYN JAMES ON 08/03/15                           258180
441165 08/12/2015 Citation         UNSERVED PERSONAL CITATION TO                      PBT-2015-
                                                                                  5
                  Returned         PHILLIP CALKINS STRAUSS                             263069
441165 09/03/2015 RECUSAL ORDER AMENDED ORDER GRANTING
                                                                                      PBT-2015-
                                   APPLICANTS MOTION TO RECUSE,                   1
                                                                                       296895
                                   ENTERED ON 09-02-15.
441165 09/09/2015 RECUSAL ORDER ORDERED CAUSE BE TRANSFERED TO                        PBT-2015-
                                                                                  1
                                   COURT 2. SIGNED 9/8/15                              295806
441165 09/09/2015 Notice of        SEPTEMBER 15, 2015 AT 10:00 AM                     PBT-2015-
                                                                                  2
                  Hearing                                                              295914
441165 09/09/2015 ELECTRONIC                                                      0



http://www.hcclerk.net/applications/masterinquiry/Probate.aspx                            11/2/2015




 A CERTIFIED COPY


 ATIEST: ----!~--"'---......lilL!*W'-"'--­
 STAN STANART, County Clerk
 Harris County, Texas               Appendix 9, Probate Clerk Docket for 441165
                                                    Page 6 of 8
Web Inquiry                                                                         Page 7 of8
                                              APPENDIX 9


                        FILING FEE
441165 09/09/2015 ELECTRONIC
                                                                           0
                  FILING FEE
441165 09/09/2015 Application for       W/CSECOND APPLICATION FOR
                                                                                 PBT-2015-
                  Temporary             APPOINTMENT OF TEMPORARY           22
                                                                                  296090
                  Administration        ADMINISTRATION
441165 09/10/2015 Receipt#
                  1213080
                  generated for                                            0
                  the amount of $
                  2.00
441165 09/10/2015 Receipt#
                  1213113
                  generated for                                            0
                  the amount of $
                  2.00
441165 09/15/2015 ELECTRONIC
                                                                           0
                  FILING FEE
441165 09/15/2015 Application of        W/CMOTION FOR RECUSAL AND OR
                                                                                 PBT-2015-
                  Miscellaneous         DISQUALIFICATION OF JUDGE MIKE     6
                                                                                  301183
                  kind                  WOOD
441165 09/15/2015 Receipt#
                  1214009
                  generated for                                            0
                  the amount of $
                  4.00
441165 09/15/2015 ELECTRONIC
                                                                           0
                  FILING FEE
441165 09/15/2015 Instrument Over
                                                                           0
                  25 Pages
441165 09/15/2015 Exhibit               EXHIBITS TO MOTION TO RECUSE             PBT-2015-
                                                                           191
                                                                                  301705
441165 09/15/2015 Receipt#
                  1214162
                  generated for                                            0
                  the amount of$
                  27.00
441165 09/17/2015 Miscellaneous        ORDER OF REFERRAL: REQUESTING
                  Order                ASSIGNMENT OF A JUDGE TO HEAR
                                                                                 PBT-2015-
                                       THE MOTION FOR RECUSAL AND/OR       1
                                                                                  305141
                                       DISQUALIFICATION OF JUDGE MIKE
                                       WOOD; ASIGNED 9/15/15
441165 10/05/2015 Letter                                                         PBT-2015-
                                                                           2
                                                                                  323594
441165 10/06/2015 Responses            APPLICANT CAROLYN JAMES'
                                                                                 PBT-2015-
                                       RESPONSE TO MOTION FOR RECUSAL 52
                                                                                  328197
                                       AND/OR DISQUALIFICATION OF



http://www .hcclerk.net/applications/masterinquiry/Pro bate.aspx                     1112/2015




 A CERTIFIED COPY


 AITEST: - - - - - - -
 STAN STANART, County Clerk
 Harris County, Texas        Appendix 9, Probate Clerk Docket for 441165
                                             Page 7 of 8
Web Inquiry                                                                         Page 8 of8
                                               APPENDIX 9


                                         JUDGE MIKE WOOD
441165 10/06/2015 ELECTRONIC
                                                                             0
                  FlUNG FEE
441165 10/07/2015 Receipt#
                  1219152
                  generated for                                              0
                  the amount of $
                  27.00
441165 10/16/2015 RECUSAL ORDER ORDERED THAT RICHARD STEPHEN
                                  CALKIN'S MOTION FOR RECUSAL
                                                                                 PBT-2015-
                                  AND/OR DISQUAUFICATION OF                  2
                                                                                  339130
                                  JUDGE MIKE WOOD IS DENIED.
                                  SIGNED 10/16/15
441165 10/19/2015 Miscellaneous   MINUTE ORDER; SIGEND 9/8/15                    PBT-2015-
                                                                             1
                  Order                                                           340003
441165 10/19/2015 Miscellaneous   MINUTE ORDER; SIGNED 9/28/15                   PBT-2015-
                                                                             1
                  Order                                                           340006
441165 10/19/2015 Court Letters   FROM TANYA SCANLON                             PBT-2015-
                                                                             2
                                                                                  340010
441165 10/19/2015 Court Letters         FROM TANYA SCANLON                       PBT-2015-
                                                                             2
                                                                                  340011
  441165 10/20/2015 Notice of       NOV 3, 2015 AT 10 AM                         PBT-2015-
                                                                             2
                    Hearing                                                       342466
  441165 10/20/2015 ELECTRONIC
                                                                             0
                    FILING FEE
. 441165 10/20/2015 Receipt#
                    1221802
                    generated for                                            0
                    the amount of $
                    2.00
  441165 10/22/2015 ELECTRONIC
                                                                             0
                    FILING FEE
 441165 10/22/2015 APPEARANCE       ENTRY OF SEPARATE APPERANCE AS
                                                                                 PBT-2015-
                                    COUNSEL-JAMES H. DYER FOR                1
                                                                                  346021
                                    RICHARD STEPHEN CALKINS
 441165 10/23/2015 Receipt#
                    1222543
                    generated for                                            0
                    the amount of $
                    2.00




http://www .hcclerk.net/appli cations/masterinquiry/Pro bate.aspx                    11/2/2015




  A CERTIFIED COPY


  ATIEST: - - - - - - -
  STAN STANART, County Clerk
  Harris County, Texas         Appendix 9, Probate Clerk Docket for 441165
                                               Page 8 of 8
                                          APPENDIX 8



                                      CAUSE NO. 441,165

IN THE ESTATE OF                                §                         IN PROBATE COURT
                                                §
MARY OLIVE HULL CALKINS,                        §                           NUMBER FOUR OF
                                                §
DECEASED                                        §                    HARRIS COUNTY, TEXAS


                           MOTION TO RECUSE
                     THE HONORABLE CHRISTINE BUTTS
                                 AND
             MOTION TO CONSOLIDATE WITH GUARDIANSHIP CASES


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Applicant Carolyn Calkins James (“Applicant” or “Carolyn James”),

pursuant to Tex. R. Civ. P. 18a & 18b(2)(a),(b) in the above-entitled and numbered cause, and files

this her Motion to Recuse the Honorable Christine Butts (“Judge Butts”) as presiding judge in the

above-captioned cause in Probate Court No. 4 of Harris County, Texas, and Motion to Consolidate

with pending Guardianship cases, and in support would show:

                                            Synopsis

               Carolyn James respectfully asserts that justice demands that Judge
               Butts be recused from the present case. Recusal is sought because
               Judge Butts recused herself sua sponte in the underlying
               guardianship case involving the same parties and same issues. The
               judge has admitted there is a reasonable question as to Judge Butts’
               impartiality and extra-judicial conduct reflects a personal bias or
               prejudice against Carolyn James and/or a personal bias or prejudice
               in favor of Carolyn James’ opponents in this case.

                                         BACKGROUND.

       1.      Applicant Carolyn Calkins James is daughter of Mary Olive Calkins. Mary Olive

Calkins (“Decedent”) died on July 8, 2015, at the age of 93 years.




            Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                    Page 1 of 41
                                                    APPENDIX 8



          2.      Seven years ago, on March 18, 2008, Applicant Carolyn James filed her application

for guardianship asserting that her mother Mary Olive was mentally incapacitated, and therefore

needing the appointment of a guardian pursuant to the Texas Probate Code. This guardianship action

is styled Cause No. 378,993; In re Guardianship of Mary Olive Calkins, an incapacitated person;

in the Probate Court No. 2, Harris County, Texas. This case is still pending.

          3.      Additionally, there are a total of four cases all pending in the Harris County Probate

Courts:

                  A.        Cause No. 378,993; In re Guardianship of Mary Olive Calkins, In Probate
                            Court No. 2 of Harris County, Texas;

                  B.        Cause No. 378,993-401; In re Guardianship of Mary Olive Calkins, In
                            Probate Court No. 2 of Harris County, Texas;

                  C.        Cause No. 275,123; In re Dick C. Calkins Testamentary Trusts, In Probate
                            Court No. 2 of Harris County, Texas; and,

                  D.        Cause No. 275,123-401; In re Dick C. Calkins Testamentary Trusts, In
                            Probate Court No. 2 of Harris County, Texas.

          4.      There has been no judge presiding over these guardianship cases since 2012. The

last judge, Judge Sebesta, resigned and recused himself sua sponte on or about December 3, 2012.

          5.      All of the statutory probate judges in Harris County either recused themselves sua

sponte or were ordered recused. See Orders of Recusal, Exhibits A, B and C (Sua sponte recusal).

Judge Wood, who was the first probate judge, was recused by order the Regional Judge for the

Second Administrative District of Texas. See Order Recusal of Judge Wood, attached as Exhibit

D. (Applicant asserts the recusal of Judge Wood is void, rendered without subject matter

jurisdiction, and facilitated the parade of probate judges who have either recused themselves or been

recused by a groundless motions to recuse. See TEX. CIV. PRAC. & REM. CODE § 30.017.)



Applicant Carolyn James’ Motion to Recuse and Motion to Consolidate with Guardianship case            2


               Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                       Page 2 of 41
                                                    APPENDIX 8



         6.       On July 8, 2015, Carolyn James applied to admit Decedent Mary Olive Calkins’s will

to probate. Applicant also moved for emergency intervention. On July 15, 2015, this Court held

a hearing on the motion. Respondent Richard Calkins pointed out that Judge Christine Butts had

recused herself sua sponte in the underlying guardianship case and all sub-docket cases. See Judge

Butts’s Order of Recusal, Exhibit A. The Court proceeded with the hearing, but held that she did

not have jurisdiction of the motion. The Court declined to rule.

                                        ARGUMENT AND AUTHORITIES.

                        Applicant CAROLYN JAMES entitled to an impartial Judge.

         7.       Attorneys (and Judges) must respect and honor the judicial office as a public trust

and strive to enhance and maintain confidence in our legal system. TEX. CODE JUDICIAL CONDUCT,

preamble, reprinted in TEX. GOV'T CODE ANN., title 2, subt. G, app. B. In this regard, the Texas

Code of Judicial Conduct requires that judges observe high standards of conduct so that the integrity

and independence of the judiciary is preserved; conduct themselves at all times in a manner that

promotes public confidence in the integrity and impartiality of the judiciary; refrain from conveying

or permitting others to convey the impression that they are in a special position to influence them;

and refrain from financial dealings that tend to reflect adversely on their impartiality or exploit their

judicial position. See generally id.; Aguilar v. Anderson, 855 S.W.2d 799, 814 (Tex. App. – El Paso

1993, writ denied) (Barajas, J., concurring and dissenting).

         8.       The purpose of a recusal motion under TEX. R. CIV. P. 18a is to insure that all

litigants have the opportunity to have an impartial judge preside over their case. Brosseau v.

Ranzau, 911 S.W.2d 890, 892 (Tex. App.– Beaumont 1995, no writ).




Applicant Carolyn James’ Motion to Recuse and Motion to Consolidate with Guardianship case             3


               Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                       Page 3 of 41
                                                    APPENDIX 8



                                               Grounds for Recusal.

         9.       TEX. R. CIV. P. 18b (2) provides, in part, that judges shall recuse themselves when

their impartiality might be questioned or when they have a personal bias or prejudice concerning

the subject matter or a party. TEX. R. CIV. P. 18b(2)(a),(b). Judicial decisions rendered under

circumstances that suggest bias, prejudice, or favoritism undermine the integrity of the courts, breed

skepticism and mistrust, and thwart the principles on which the judicial system is based. Sun

Exploration and Production Co. v. Jackson, 783 S.W.2d 202, 206 (Tex.1989) (Spears, J.,

concurring).

                                                    The Standard.

         10.      In determining whether to recuse pursuant to TEX. R. CIV. P. 18b, the inquiry should

be "whether a reasonable member of the public at large, knowing all the facts in the public domain

concerning the judge's conduct, would have a reasonable doubt that the judge is actually

impartial." Rogers, 909 S.W.2d at 881(Enoch, J., concurring); see, e.g., Aguilar, 855 S.W.2d at

804-05 (Osborn, J., concurring).

                             Judge recused herself from the guardianship cases.

         11.      Pursuant to the Texas Estate Code, the proper venue for a probate proceeding is in

the Court in which the decedent’s estate is pending. See TEX. ESTATE CODE § 33.002 (Action

related to probate proceeding in statutory probate court). There are four cases pending in Harris

Court regarding the decedent’s estate. See ¶¶ 3 & 13 (E.g., Cause No. 378,993; In re Guardianship

of Mary Olive Calkins; in Probate Court No. 2 of Harris County, Texas). The Harris County Probate

Courts Local Rules mandate that a subsequent application to admit will to probate shall be filed in

the same court in which the guardianship was pending. HARRIS COUNTY PROB. CT. LOC. R. 2.2 &

2.5, attached as Exhibit E.

Applicant Carolyn James’ Motion to Recuse and Motion to Consolidate with Guardianship case          4


               Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                       Page 4 of 41
                                                    APPENDIX 8



         12.      When the ward or proposed ward dies while a guardianship is pending, the probate

court must settle the guardianship. See TEX. ESTATE CODE § 1204.001 (Settlement of guardianship);

see also Zipp v. Wuemling, 218 S.W.3d 71, 74 (Tex. 2007) (probate court retains jurisdiction after

death to settle the estate); In re Guardianship of Bayne, 171 S.W.3d 232, 236 (Tex. App. – Dallas

2005, pet. denied) (guardianship [of estate] stays open after death of proposed ward).

         13.      There are four ongoing cases pending in the Harris County Probate Courts:

                  A.        Cause No. 378,993; In re Guardianship of Mary Olive Calkins, In Probate
                            Court No. 2 of Harris County, Texas;

                  B.        Cause No. 378,993-401; In re Guardianship of Mary Olive Calkins, In
                            Probate Court No. 2 of Harris County, Texas;

                  C.        Cause No. 275,123; In re Dick C. Calkins Testamentary Trusts, In Probate
                            Court No. 2 of Harris County, Texas; and,

                  D.        Cause No. 275,123-401; In re Dick C. Calkins Testamentary Trusts, In
                            Probate Court No. 2 of Harris County, Texas.

         14.      On March 11, 2011, Judge Butts recused herself from these cases. See Judge

Butts’s Order of Recusal, Exhibit A. The Honorable Christine Butts cannot preside over the

guardianship cases still pending when the Decedent died. A judge may recuse herself in any

proceeding in which one of the grounds listed in Tex. R. Civ. P. 18b(b) are present. See TEX. R. CIV.

P. 18b(b); Dunn v. County of Dallas, 794 S.W.2d 566, 562 (Tex. App. – Dallas 1990, no writ). A

voluntary recusal is an admission that the judge is not impartial or that one or more of the grounds

listed in TEX. R. CIV. P. 18b is present. Id. For example, a voluntary recusal is an admission that

the judge’s impartiality may reasonably be questioned.

         15.      Once a judge enters a voluntary recusal, the judge must: (1) request that the regional

judge assign another judge to hear the case, and (2) take no further action in the case unless there

is “good cause.” TEX. GOV’T CODE § 24.002. Applicant asserts that no good cause exists to take

Applicant Carolyn James’ Motion to Recuse and Motion to Consolidate with Guardianship case            5


               Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                       Page 5 of 41
                                                    APPENDIX 8



action in the pending guardianship cases four years after the Court’s voluntary recusal.

Consequently, Judge Butts cannot rule in the pending guardianship cases.

         16.      Additionally, the probate court cannot bifurcate or sever multiple proceedings on the

application of a will to probate. See TEX. ESTATE CODE § 256.101 (previously Tex. Probate Code

§ 83(a)); see also Harkins v. Crews, 907 S.W.2d 51, 57 (Tex. App. – San Antonio 1995, writ denied)

(probate code favors the use of a single proceeding to determine validity of wills). Consequently,

the settlement of the guardianship and the probate of the Decedent’s Will should be in a single

probate court before one judge. Bifurcating the proceedings will lead to inconsistent rulings

regarding the same estate.

         17.      All of these cases involve the same parties and same issues. Carolyn James is still

the applicant. Richard Stephen Calkins is still the respondent. The question of whether the 2007

testamentary documents were obtained by undue influence and/or fraudulent inducement is still

present.

                           Personal opinion of Court offered without evidence.

         18.      During the hearing on July 15, 2015, Applicant sought emergency intervention to

obtain an autopsy of Decedent to substantiate the diagnosis refuted by Respondent for more than

seven years that Decedent suffered senile dementia, Alzheimer’s type. Under Texas law, Carolyn

James is entitled to request and obtain an autopsy to establish the cause of death. See TEX. CODE

OF CRIM. PROC. ART 49.13          (a)(2). In the midst of the July 15th hearing, the parties agreed to the

autopsy on the record. See Transcript of hearing, attached as Exhibit F.

         19.      Despite the Rule 11 Agreement, and the pending contest, Judge Butts declined to rule

on Applicant’s motion. Instead, she opined that she had no jurisdiction yet. See Exhibit F. Judge

Butts then opined that in her opinion, she did not think an autopsy should be performed. See id.

Applicant Carolyn James’ Motion to Recuse and Motion to Consolidate with Guardianship case              6


               Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                       Page 6 of 41
                                                    APPENDIX 8



Effectively, the Judge Butts refused to enforce the Rule 11 Agreement. Additionally, Applicant

asserts that this opinion is extra-judicial and gratuitous. Further, because the Court declined to hear

the dispute, the opinion was issued without any evidence.

                                                   Timely motion.

         20.      Applicant Carolyn James is obligated to raise this motion to recuse before the

Honorable Christine Butts rules on any motions in the probate case, or Applicant may waive her

objection.

         21.      This motion to recuse is timely and properly verified. See TEX. R. CIV. P. 18a. See

Verification of G. Wesley Urquhart, attached as Exhibit G. Applicant Carolyn James hereby

requests a hearing on her motion to recuse pursuant to TEX. R. CIV. P. 18a.

                                                    CONCLUSION.

         22.      In sum, Applicant CAROLYN JAMES respectfully asserts that a reasonable member of

the public at large, knowing all the facts in the public domain concerning the judge's conduct, would

have a reasonable doubt that the judge is actually impartial. Recusal is sought because there is a

reasonable question as to the Judge’s impartiality and the conduct of the Court reflects a personal

bias or prejudice against Applicant Carolyn James and/ or in favor of Carolyn James’ opponents in

this case.

         23.      In sum, Applicant Carolyn James respectfully requests that the Honorable Christine

Butts recuse herself from presiding over this matter on the grounds set forth in TEX. R. CIV. P. 18a

& 18b (2). Further, Applicant Carolyn James requests that the Honorable Christine Butts recuse

herself from presiding over any case involving Applicant Carolyn James for the same grounds.

         24.      In the alternative, should the Court not recuse itself, Applicant CAROLYN JAMES

respectfully requests that this motion be heard by the Hon. Olen Underwood, the presiding Judge

Applicant Carolyn James’ Motion to Recuse and Motion to Consolidate with Guardianship case           7


               Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                       Page 7 of 41
                                                    APPENDIX 8



of the Second Administrative Judicial Region of Texas charged with reviewing motions to recuse

for Harris County. TEX. R. CIV. P. 18a(c); see also TEX. GOV'T CODE ANN. § 74.059(c)(3); Brosseau

v. Ranzau, 911 S.W.2d at 892; In re Rio Grande Valley Gas Co., 987 S.W.2d 167, 180 (Tex. App.

– Corpus Christi 1999, orig. proceeding).

                                                        Prayer.

         WHEREFORE, PREMISES CONSIDERED, Applicant Carolyn James prays that this

Honorable Court set this matter for hearing, and after notice and hearing, the Court will grant this

motion to recuse, and further asks that it be granted such other and further relief, special or general,

legal or equitable, that Applicant Carolyn James is justly entitled to receive.

                                                        Respectfully submitted,

                                                        G. WESLEY URQUHART, P.C

                                                               /s/ G. Wesley Urquhart
                                                        By__________________
                                                        State Bar No. 20415575
                                                        P.O. Box 35520
                                                        Houston, Texas 77235-5520
                                                        Telephone: (713) 582-0803
                                                        Email: wes@wesjustice.com

                                                        ATTORNEY FOR APPLICANT
                                                        CAROLYN CALKINS JAMES


                                    CERTIFICATE OF CONFERENCE

      I hereby certify by that my office has contacted opposing counsel and counsel for
Respondent is opposed. Thus, judicial intervention is necessary.

                                                              /s/ G. Wesley Urquhart
                                                        By__________________
                                                        G. Wesley Urquhart




Applicant Carolyn James’ Motion to Recuse and Motion to Consolidate with Guardianship case            8


               Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                       Page 8 of 41
                                                    APPENDIX 8



                                        CERTIFICATE OF SERVICE

        I hereby certify by my signature below that a true and correct copy of the foregoing legal
document has been served on all parties and/or their attorneys of record in the above numbered and
captioned cause in accordance with Rule 21a, Texas Rules of Civil Procedure by certified mail,
return receipt requested, facsimile, or hand-delivery on this 29th day of July, 2015.

                                                              /s/ G. Wesley Urquhart
                                                        By__________________
                                                        G. Wesley Urquhart

                                                    SERVICE LIST

Mr. Joseph Libby
DYER & LIBBY
1305 Prairie St #100
Houston, Texas 77002
Telephone: (713) 222-7757
Facsimile: (713) 222-7758
josephlibbyattorney@yahoo.com
Counsel for Richard S. Calkins


Phillip Calkins Strauss,
200 Bohls Rd.
Wimberly, TX 78676
phillip.strauss@gmail.com
Pro Se




Applicant Carolyn James’ Motion to Recuse and Motion to Consolidate with Guardianship case      9


               Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                       Page 9 of 41
                                           APPENDIX 8

     rTTTr

                                                                        DATA ENTRY
                                             No. 378,993                PICKDPTHSDAfy
              924225
     IN RE:                                       §             PROBATE COURT

     MARY OLIVE CALKINS,                          §             NUMBER FOUR                   C0URT4
     AN INCAPACITATED PERSON                      §             HARRIS COUNTY, TEXAS

                                         RECUSALORDER



              On this day, theCourton its own motion finds that it is in thebestinterest of the
     above-referenced cause of action for the Court to recuse herself, and the Court hereby
     recuses herself from the above-referenced cause of action and all associated sub-

     dockets, including 378,993-401, pursuant to Tex.Govt.Code §25.00255.

5^            IT ISTHEREFORE ORDERED that the Harris County Clerk shall randomly
D)
     assign this case to a judge of one of the other Harris County Probate Courts pursuant to
9
N    Section 4.3 of the LocalRules for the Probate Courts of Harris County as approved by
1
iV   the Supreme Court of Texas on June 25,2007.
              IT ISFURTHER ORDERED that judge Christine Buttswill take no further action-
     in this cause.
N
              Costs associated with this order are waived.                       $ ^        k.

              Signed this    //      day of March, 2011.



                                                CHristine
                                                 !lnnstine Butts,Judge
                                                           Butts, Judge
                                                Harris County Probate Court No. 4




                                                                                         EXHIBIT


                Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                        Page 10 of 41
                                                                                          A
                                                              APPENDIX 8


                                                                                        PICK ITP Tim DATg

                                                        CAUSE NO. 378,993                                  probate couFrr4
                       908270
        ESTATE OF                                                                       IN THE PROBATE COURT


                                                                          §
        MARY OUVE CALKINS,                                                §             NUMBER ONE OF
                                                                          §

        AN INCAPACITATED PERSON                                                         HARRIS COUNTY, TEXAS


                                                      ORDER OF RECUSAL




               On this the y^day of March, 2011 the Court, on its own motion recuses itself from the
        above-referenced cause of action and all associated sub-dockets, including 378,993-401, pursuant

        to Tex. Govt. Code § 25.00255.
• .1?
   I           IT IS THEREFORE ORDERED that this matter be randomly reassigned by the county

        clerk to a judge of one of the other Harris County statutory probate courts pursuant to Tex.. Govt.

        Code § 25.00255(gXl)(B).

               IT IS FURTHER ORDERED thatall costs incident to this orderarelereby #live(L




                                                                     SIGNED this               day of March, 2011

                  CM




                 m
                  I
                 osz



                                                                                  LoydPWright
                                                                                  Judge, Probate Court No. One
                                    RECORnER'S ?>!EVORANDUM;
                             At tho timo of focoici,3!:jii, iliir. i.nsirument was                                  EXHIBIT
                            found to be ina'.:scu3l!.- for tho i>e.<5t pl;otograpl)ic
                              reprcductioii hecauao of iiiogibility, carbon or
                            pholo copy, discolored paper, etc. .''.Il blockouts,
                             additions and f.na.'.j;eswfro pra.sontat the time
                             tho instrument v.as filed and recorded.
                 Appendix 8, Ms.    James Motion Recuse Hon Butts and Consolidate
                                                                                                                    B
                                                      Page 11 of 41
                                                    APPENDIX 8




      La   s             733009                      No. 378,993                            probate COURT #4

           IN RE:                                           §            PROBATE COURT


           MARY OLIVE CALKINS,                              §            NUMBER FOUR

           AN ADULT INCAPACITATED PERSON                    §            HARRIS COUNTY, TEXAS

                                                 RECUSAL ORDER


                    On this day, the Court on its own motion finds that it is in the best interest of the
           above-refereneed cause and all related litigation for the Court to recuse himself. It is
           therefore

                    ORDERED that the Honorable William C. McCulloch recuses himself from

ai         Cause No. 378,993 together with all subdockets, if any; and it is further
(I)
f)                  ORDERED that the Honorable William C. McCulloch will take no further action

           in this cause except to refer this cause to the presiding statutory probate judge for the
M          State of Texas.

                    Pursuant to Section25 of the Texas Governrr^il Cdlie^ the undersigned hereby
N.
           requests that the presiding statutory probate judge for the State of Texas, the Honorable
           Guy Herman, assign a statutory probate judge to preside in this cause.


                    Signed August              ,2010.


                    vO
                    in
                                X

                    a
                          •>-
               a
               UJ

                    CM          El              William C. McCulloch, Judge
                                                Harris County Probate Court No. 4
                    S

                           4
                                                                                                       EXHIBIT

                                                                                                        c
                         Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                                 Page 12 of 41
                                                              APPENDIX 8

I   -J


                   illflrMnTrWJ
                                                                                                               , ;XAT£C0UP[T#2
                                                               CAUSE NO. S9ap23

                        IN RE:                                                                                 IN THE PROBATE


                        MARY OLIVE CAULKINS                                                                    COURT #2OF

                                                                                                         HARRIS COUNTY, TEXAS


     /•   i
                                                      ORDER ON MOTION TO RECUSE
                                                           AFTER HEARING



    I i                           On March 5,2009 came on to be heard, theMotion to Recuse filed pursuant to TRCP 18a
                        in the above captioned cause. The Court hasconsidered the Motion, all attachments thereto, and
                                                                                                    o

                        all evidence presented, all citations of authority and arguments of counsel.
                                  Therefore,IT IS ORDERED that the Motion to Recusebe and is hereby GRANTED.
                                  IT IS FURTHER ORDERED that the Clerk of the Court shall forward a certified copy of
    ! ;f»
          Ui            this Order to;
    'u                                          Presiding Judge
                                                Second Administrative Judicial Region of Texas
                                                207 West Phillips, 3"* Floor          .
                                                Conroe, Texas 77301
                                                Fax No. 409 538-8167

              ui                  SIGNED this S"" of March, 2009.




                                                                                                                         v.?

                                                                                                                                 TKi
                                                                                                                                   t    13
                                                                                                                                  Ul    f—
                                                                     WECOROeR'SMeMORAWUM.                                                m
                                                                                                                          i-      3P»
                                                          At tttfl iknToTrecoTdatlofi. iWs ^natrumenl                .                  o
                                                          SLJdtolS KuSe ior tho b«st photo»ap«^
                                                          ottoto copy, Olscotored paper, etc. M
                                                          eddltions and ctianoes
                                                          \heinstninwnl     Wed ^ere jwyt at
                                                                                  nsooraed              t»me

                                                                                                                               EXHIBIT

                                  Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                                          Page 13 of 41
                                                                                                                               D
                                         APPENDIX 8




                                    CAUSE NO. 275,123

DSfRE:                                          §                         INTKEPROBATE
                                                §
DICKaCAUIXINS                                   §                         COURT #20F
TESTAMENTARYTRUSTS                              §
                                                §               HARRIS COUNTY, TEXAS


                            ORDER ON MOTION TO RECUSE
                                 AFTER HEARING



         On March 5,2009 came on to be heard, the Motion to Recuse Bled pursuant to TRCP 18a
in die above cE^tLoned cause. TheCourthas considered the Motion, all attacbments theretio,.and
all evidencepresented, all citations ofauthorityand argumentsofconnsel.
         Therefore, IT IS ORDERED that the Motion to Recuse be and is hereby GRANTED.
         IT IS FURTHER ORDERED that the Clerk ofthe Court shall forward a ceatifiedcopy of
this Order to:

                      Presiding Judge
                      Second AdministrativeJudicialRegion ofTexas
                      207 West Philips, 3"" Ploor
                      Conroc, Texas 77301
                      Fax No. 409 538-8167

         SIOffiDaiiss"" ofMatch, 2009.




           Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                   Page 14 of 41
                                             APPENDIX 8

    DATA BNTHY
    Pick UP TH^S DATE RULES OF THE PROBATE COURTS
                                    OF HARRIS COUNTY, TEXAS

    RULE 1: OBJECTIVE


            1.1 : •The objective ofthese rules is to establish procedural and administrative rules to
    assist the courts^ litigants and attorneys to resolve pending cases in a fair, just and efficient
    manner.


    RULE 2: REPORTS AND NUMBERING SYSTEM

            2.1 Reports. The County Clerk shall supply to each Probate Judge of Harris County,
    on a monthly basis, information concerning the number of filings, dispositions, trials and other
    judicial activities, including mental health proceedings, in each Hams County Probate Court
    With the exception of the County Clerk's report, these rules to not apply to mental health
    matters.


           2.2       Case Numbering - New Matters. All new estate administrations, guardianships,
    trust matters (including testamentary trusts when the underlying estate has been closed) that are
    filed in the Probate Courts of Harris County shall be assigned to a court in accordance with
M   Section 25.1034 of the Government Code. Bach case shall be assigned a docket number
M   sequentially. All matters relating or appertaining to an estate or guardianship that has not been
S   closed as provided in the Probate Code, including proceedings upon trusts created by a
^   decedent's will, shall remain in such court subject to an order of transfer as with any case, and
^   shall retain the original docket number with an appropriate sub-file number. Each subsequent
i   matter filed involving the same decedent or proposed ward shall be filed in the original file,
    under the same docket number and in the same court as the original filing. If wills are filed for
Y   probate at the same time for a husband and wife, both cases shall be filed in the court in which
J   the lowest numbered case is assigned. If adecedent's estate is filed in which the decedent was a
L   ward of aHarris County probate court, the decedent's estate shall be filed in the court in which
^   the guardianship was pending.
           2.3       Case Numbering - Closed Matters. All matters relating or appertaining to an
    estate, trust, guardianship or other matter that has been closed shall remain in the original court
    and shall retain the original docket number with an appropriate sub-file number as provided by
    these rules. The Clerk shall retrieve the closed files and maintain them with the new matter until
    the new matter is closed.

           2.4     Sub-File Numbers.      All matters relating to an estate or guardianship
    administration shall have only the sequential docket number. All ancillary matters shall be
    assigned the original docket number plus a suffix commencing with 4. For example, the Estate
    of Mary Doe, Deceased, shall be assigned number 123,456. An ancillary matter shall be
    assigned cause number 123,456-401. The Clerk shall maintain separate files for each sub-file
    number.


               2.5   Core Matters that belong in the principal file. Those matters that are principally
    concerned with the administration of the estate are "core matters" and should be filed under the
    main cause number:


                                                                                        ^"exhibit
                                                    -1

                Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                        Page 15 of 41
                                                                                                e
                                              APPENDIX 8




                    2.5.1 Probate of wills, issuance of letters testamentary, administration and
                            guardianship;
                    2.5.2   Determination of heirsliip;
                    2.5.3 Contest to will, heirship, administration (before and after the grant of
                            letters);
                    2.5.4 Contest or objection to actions during admimstration (sales, fees,
                            accounting, etc.)
                    2.5.5 Construction and interpretation of wills and testamentary trusts;
                    2.5.6 All claims pursuant to the claims-presentation process;
                    2.5.7 Removal of personal representative;
                    2.5.8 § 5B/§ 608 motions to transfer an ancillary case (but if thetransfer comes
                            in, it will go to an ancillary-case file);.
                    2.5.9 Heirship determination within an administration or guardianship;
                    2.5.10 Release of Independent Executor pursuant to § 149E, which may include
                            an action pursuantto C.P.R.C. Chapter37;
                    2.5.11 Heirship determination or declaratory judgment as part of a Muniment of
                            Title proceeding;
                    2.5.12 Testamentary Trust Actions involving court interpretation or construction
                            of the trust.
^           Any of the proceedings described as "core matters" may be severed as an ancillary
g    proceeding at the Court's discretion.
M           2.6     Ancillarv Matters that belong in a different file with an ancillarv or related case
 j   designation. Those contested matters that bear no direct relationship to the administration of the
^    estate and that would have the possibility of becoming an independently-tried lawsuit (each
y&   potentially with its own docket control and discovery schedules, etc.):
 I                  2.6.1 Foreclosure ofpreferred debt and lien;
J                   2.6.2 Action for the trial oftitle toland and enforcement ofliens thereon;
M                   2.6.3   Actions for the right oftrial to property;
gh                  2.6.4 Testamentary Trust Actions (other than construction issues);
                    2.6.5 Intervivos Trust Actions (settlor is decedent in probate pending in subject
                            court);
                    2.6.6 Declaratory judgments (after the will is admitted to probate);
                    2.6.7 Interpleader actions (fundstenderedinto registry during adiniriistration);
                    2.6.8   Divorces, child custody, paternity actions
                    2.6.9 Claims such as personal injury claims or suits on a claim that was rejected
                            in its entirety or in part.

            2.7    New Filings. Those matters which are within the jurisdiction of the probate court
     but which are not part of a pending matter will be designated new files and assigned to a court
     and given a cause number as in Rule 2.2. Examples include, by description and not by way of
     limitation:
                                                                                                 c=s




                    2.7.1 Intervivos Trust Action (where settlor is still living);               J
                    2.7.2 Motion to appoint successor custodian;                                 ^        3j
                    2.7.3 Sale of a ward's interest in property;                                 oo       P"
                                                                                                 3 5
              Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                      Page 16-of
                                              2 -41                                       i      4r
                                              APPENDIX 8



                      2.7.4 Testamentary trust actions (where the original probate is in another
                             jurisdiction).

               2.8    Dunhcation. In the event a docket number has been previously assigned to an
     estate, guardianship or trust matter, all matters shall be filed under such previously ^signed
     number. When such a situation isdisclosed for the first time after a hearing begins, the judge of
     the court presiding over the hearing shall terminate the hearing and order the case transferred to
     the court in which the case first originated.

               2.9    Clerk's Duties. The County Clerk ofHarris County shall file, docket, transfer and
     assign cases as directed by these rules. Neither the admimstrative judge nor the Presiding Judge
     may direct the County Clerk to do otherwise, except upon the consent ofthe majority of the
     probatejudges in Harris County:

     RULE NO. 3. ADMINISTRATIVE JUDGE

               3.1    Administrative Judge. The local administrative statutory probate courtjudge (the
     "administrative judge") shall be elected to serve for a term ofnot more than two years. The first
     term ofthe administrative judge shall commence upon his or her election after the enactment of
     these rules and the approval hereof by the Supreme Court. The administrative judge may not be
     elected or appointed upon the basis of rotation or seniority, and may not succeed himself in
     office.

               3.2    Duties of Administrative Judge.          The administrative judge shall have the
     following duties and no other:
I
U)
                      3.2.1 Implement these local rules;
                      3.2.2 Recommend to the Presiding Judge of the Statutory Probate Courts any
J                           needs for assignment firom outside the county to dispose of court
L                           caseloads;
J                     3.2.3 Provide to the office of court adniinistration or the Presiding Judge any
                             requested statistical and management information;
                      3.2.4 Coordinate and cooperate with any other local administrative court judge
                             in the county in the assignment of cases in tlie courts' concurrent
                             jurisdictionfor the efficient operation of the court system andthe effective
                             adrniiiistration ofjustice; and
                      3.2.5 Perform other duties as may be directed by the Presiding Judge with the
                            approval of a majority of the statutory probate judges of Harris County.

     RULE NO. 4: CASE TRANSFERS


               4.1.   Transfers. All case transfers between probate courts in Flarris County shall be
     done on the written order of the transferringand receiving courts. It sliall be the responsibility of
     the attomey representing the party desiring a transfer to obtain the agreement of the judges of the
     courts firom which the transfer is sought and to which the case will be transferred.

           4.2.   Prior Filings. Any matter filed after a non-suit, dismissal for want of prosecution,
     or other disposition of a previous case involving the same decedent, proposed ward, or

                Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                        Page 17-3
                                                of 41
                                                APPENDIX 8



      substantiEilly related parties and claims shall be assigned by the administrative judge to the court
      where the prior matter was pending.

             4.3. Recusal and Disn. If a judge voluntarily recuses himself, or if a
      motion to recusal or disqualification is granted by any judge, the case shall be re-assigned by the
      Harris County Clerkby random assignment to another Hams County probate court.

      RULE 5: CONFLICTING TRIAL SETTINGS

              5.1     Inter-Countv.      The Regional Rules of Administration of the Second
      Administrative Judicial Region of Texas and the Civil Trial Division of the Hams County
      District Courts shall control conflicting engagements in die event of a conflicting trial setting as
      to parties and lead counsel in the probate courts. When a party or lead counsel is previously
      assigned to a trialin a different court, a matter thatis subsequently assigned to trial in theprobate
      court shall be heldin abeyance butwill proceed to trial as soon aspractical after theparty orlead
      counsel ceases to be engaged in the prior proceeding. The lead counsel shall notify the probate
      court immediately of his or her availability.

              5.2       Intra-Countv. Among the trial courts sitting in Harris County, including the
      probate courts:

                        (A) Trial/Non-Trial. Trial settingstake precedence over conflictingnon-trial
                        settings.
fi!
                        (B) Trial/Trial. A trial setting that is assigned takes precedence over a conflicting
 I                      trial setting that is not assigned.
iii           5.3       Waiver. The court vrith precedence may yield.

             5.4    Lead Counsel. This rule operates only when lead counsel, as defined by Rule 8,
      Texas Rules of Civil Procedure, is affected unless the court expands coverage to other counsel.

      RULE 6: VACATIONS

              6.1    Vacations. Attorneys will be allowed the same vacations as provided by the
      Rules of the Civil Trial Division of the Harris County District Courts. Vacation notices properly
      and timely filed for lead counsel with the District Clerk of Harris County will be honored. This
      rule operates only when lead counsel, as defined by Rule 8, Texas Rules of Civil Procedure, is
      affected, unless the court expands coverageto other counsel.

      RULE 7: DISMISSAL DOCKETS

             7.1     Want of Prosecution. All contested cases which are not set for trial and which
      have been on file for more than three (3) years are subject to dismissal. Upon request of the
      court, the Court staff shall furnish notice to all parties and their counsel tliat any contested case
      will be dismissed for want of prosecution pursuant to the provisions of Rule 165a of the Texas
      Rules of Civil Procedure. The procedures for notice of dismissal and retention shall be in
      compliance with Rules 165a and 306a ofthe Texas Rules of Civil Procedure.

               Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                       Page 18-4
                                               of 41
                                            APPENDIX 8




     RULE 8: ANCILLARY AND/OR EMERGENCY PROCEEDINGS

            8.1     F.mftrp^ftncv PrnReedinps.   All proceedings for restraining orders, teniporary
     injunctions, writs of habeas corpus, receiverships, temporary administrations, temporary
     guardianships, small estates, or matters involving the payment of small claims without
     guardianships pursuant to Sections 133 through 137 ofthe Texas Probate Code, and proceedings
     for the examination and delivery of the contents of safe deposit boxes or any papers of the
     decedent pursuant to Sections 36B and through 36F ofthe Texas Probate Code will be heard by
     the judge ofthe probate court to which the matter has been assigned and docketed, or ifthe judge
     ofthe court to which the matter is assigned and docketed is not available, then by any available
     probate court in Harris County. If such emergency proceeding is a new matter, it will first be
     assigned a case number and court as provided in Rule 2, and may be heard by any available
     probate judge if thejudge of theassigned court is not available.

     RULE 9: SUBSTITUTION OR WITHDRAWAL OF COUNSEL

            9.1     Motions to Withdraw or Substitute Counsel. All motions for "withdrawal and/or
     substitution of counsel shall conform to the provisions of Rule 10, Texas Rules of Civil
     Procedure.

     RULE 10: MOTIONS

S           10.1 Form. Motions and applications shall be in writing on letter sized paper and shall
I    be accompanied by a proposed order granting the relief sought. The proposed order shall be a
^    separate instrument but may be attached to the back ofthe motion or application.
H)          10.2 Responses. All responses shall be in writing and shall be accompanied by a
     proposed "written order. The proposed order shall be a separate instrument but may be attached
     to the back of the motion or application.

            10.3 LSuhmi.ssinn. Motions and applications may be heai'd by written submission. All
     uncontested motions and applications (except applications for probate of will, for appointment of
     administrator, and for appointment ofguarian) shall be heard by written submission, unless the
     court directs otherwise. While a case is on submission and remains undecided for 30 days or
     more any party may request and obtain an oral hearing before the Court.

            10.4 Oral Hearings.           Settings for imcontested hearings on applications for
     administration, muniments of title, guardianships and heirships shall be requested firom the staff
     of the court or the County Clerk. Settings for oral hearings on all other matters should be
     requested firom the staff of the applicable court. Notices of hearings shall include the date, time
     and identity of the court. An order tendered to the court after a contested hearing shall be
     approved as to form by counsel for all parties present at the hearing.

             10.5 Certificates. All certificates required by the Texas Rules of Ci"vil Procedure are
     required in all contested matters before the probate courts.



              Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                      Page 19-5-
                                              of 41
                                             APPENDIX 8



     RULE 11: TRIALS

              1i.1 APR. Except for good cause shown, only cases that have undergone apreviously
     ordered ADRprocedure will be tried.

              11.2   Manner of Setting. All trials may be set by any party, lead counsel, or the court,
     by requesting adocket setting or scheduling conference from the proper personnel ofthe court in
     which the matter is pending and serving notice of the date and time of such scheduling
     conference upon all opposing parties or their lead counsel. At the scheduling conference, the
     court shall hear announcements from the parties and shall assign a date and time for trial ofthe
     matter on its merits and may enter a docket control orderor scheduling order.

              11.3   Date of Setting. Contested cases shall be set for trial for a date certain. More
     than one case may be set for the same time or day and, if so, the cases will be heard indie order
     established by court. If a case is not assigned to trial within 10 days ofits setting date, the court
     shall conduct another scheduling conference, set a new trial date, or sign a new docket control
     order.

             11.4 Agreed Continuances. Any trial setting may be continued by written agreement
     of all parties or their lead counsel, withthe approval of the court.

              11.5   Assigned to Trial. A case is assigned to trial when counsel are called to court to
     commence trial on the merits of the case. For purposes of engaged counsel, no court may have
     more than one case assigned to trial at any one time.
N
              11.6   Dead Weeks. Except witli the consent of all parties, no courtwill assign cases to
     trial on the merits, or set oral hearings on motions, during:
y)
t                    11.6.1 The week ofthe spring stateor regional judicial conference;
                     11.6.2 The week of the State Bar Convention;
                     11.6.3 The week of the Conference of the Judicial Section of the State Bar of
^                           Texas;
                     11.6.4 Any December week or weeks in which the Monday of that week begins
                            with the dates December 22-31.

     RULE 12: APPOINTEES


             12.1 AppointeeDefined. An appointee, for purposes of the Supreme Court order
     effective April 1,1994 is a person chosen by the judge who takes his or her position by virtue of
     an order signed by the judge. An appointee does not include an attorney hired by a personal
     representative or guardian whose fees must be approved by the court pursuant to the probate
     code.


             12.2 Appointee Fee Order. Each person appointed by a judge of a probate court to a
     position for which any lype of fee may be paid shall be paid pursuant to a separate order before
     any judgment, dismissal or nonsuit is signed by the court. This order is required for every
     appointment wherein a fee is awarded of Five Hundred Dollars ($500.00) or more. The title of
     an appointee fee order shall include the word "Appointee".

               Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                       Page 20-6-
                                               of 41
                                  APPENDIX 8




          ADOPTED on the      L dayCourt
    upon the approval by the Supreme of ofthe State ofTexas^ksuant.to
                                                               and ORDEKEET^raCTIVE
                                                                      T.R.CJP^^j^/

                                           rSSELL AUSTIN, Judge
                                        Probate Court No. 1
                                        Harris County, Texas



                                        MIKE WOOD, Judge
                                        Probate Court No. 2
                                        Harris County, Texas



                                        RORY Ol^EN, Jujige
                                        ProMte ^urt No. 3
                                        Harns County, Texas




                                        WILLIAM C. McCULLOCH, Judge
                                        Probate Court No. 4
                                        Harris County, Texas

I




                                                              RECORDER'S MEMORANDUIt&r
                                                        At the time of recordation. thia instrument
                                                        faind to be madeqtotefwthf bestphokKjiapfilc
                                                         reprodudion because cf ihecitilir/, c&rbon or
                                                        photo copy, (liscdorec! pape;,' stc.All olockoute
                                                        additions and changes v/eie present at the fime
                                                              the instrument was filed and lecofded




          Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                  Page 21-7-
                                          of 41
                                  APPENDIX 8



1
                                      REPORTER'S RECORD


2                                       VOLUME   1   OF   1


3                     TRIAL COURT CAUSE NO.                   441.165

4                         APPELLATE NO.


     THE   ESTATE   OF:
                                                          )    IN THE PROBATE COURT
     MARY OLIVE HULL CALKINS,                             )    NUMBER 4 (FOUR) OF
     DECEASED                                             )    HARRIS COUNTY, TEXAS




                          *   *   *    ***********
10


11                  MOTION FOR EMERGENCY INTERVENTION TO

12          COMPEL RELEASE OF DECEDENT'S BODY FOR AUTOPSY
                          **************
13


14


15


16


17             On the 15th day of July, 2015, the following

18   proceedings came to be heard in the above-entitled and
19   numbered cause before the Honorable Christine Butts

20   Judge of Probate Court No. 4, held in Houston, Harris
21   County,    Texas:
                                                                           EXHIBIT
22
                                                                          _F_
23


24              Proceedings reported by Machine Shorthand

25


      Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
           HIPOLITA G. LOPEZ, Page 22 of 41
                                      CERTIFIED     SHORTHAND REPORTER
                                 APPENDIX 8



                               A-P-P-E-A-R-A-N-C-E-S:


     Mr.    G.   Wesley Urquhart              Mr.    Joseph Libby
     Attorney at        Law                   Attorney at Law
     SEN    20415575                          SEN    12318500
     G.    Wesley Urquhart,        P.C        Mr. James Dyer
     314    N.   Post   Oak Ln.               Attorney at Law
     Houston,      Texas      77024           SEN    06315700
     713.661.5590                             DYER    &    LIEEY
                                              1305    Prairie          Street
                                              Suite       100
                                              Houston,          Texas     77002
                                              713 .222.7757


     ATTORNEY      FOR APPLICANT,             ATTORNEYS          FOR
     CAROLYN      CALKINS     JAMES           RICHARD       CALKINS


     Mr.    Kenneth A.        Zimmern
10   Attorney at Law
     SEN    22276880
11   Zimmern Law Firm
     3700 Montrose Elvd.
12   Houston,      Texas       77006
     713.529.4999
13
     CO COUNSEL FOR APPLICANT,
14   CAROLYN CALKINS JAMES


15


16


17


18


19


20


21


22


23


24


25


      Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
           HIPOLITA G. LOPEZ, Page 23 CERTIFIED
                                      of 41         SHORTHAND REPORTER
                           APPENDIX 8



1                                 VOLUME   1
              (MOTION FOR EMERGENCY INTERVENTION TO
2         COMPEL RELEASE OF DECEDENT'S BODY FOR AUTOPSY)

3    July 15, 2015                                       Page       Vol

4    PROCEEDINGS                                            4           1

5    ARGUMENT BY MR.    URQUHART                            8           1

6    ARGUMENT BY MR.    LIBBY                               9           1

 7   COURT'S RULING                                       13            1

 8   COURT REPORTER'S CERTIFICATE                         16            1




10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
         HIPOLITA G. LOPEZ,  Page 24 CERTIFIED
                                     of 41         SHORTHAND REPORTER
                             APPENDIX 8



1    July 15,    2015

2                                PROCEEDINGS


3                       THE COURT:    Good afternoon.       Please   be


4    seated.


5                        Calling to order Cause Number 441.165, In

 6   The Estate of Mary Olive Hull Calkins.

 7                       We're here on a    Motion For Emergency

 8   Intervention To Compel The Release of The Decedent's

 9   Body For Autopsy.        And this was filed by Applicant
10   Carolyn Calkins James.

11                       We have a lot of attorneys,     it looks like,

12   in the courtroom; and so if we could start here and make

13   announcements - that will make it easier,           I think, for

14   everyone.


15                       MR. J. URQUHART:     Your Honor,    John

16   Urquhart, and I'm not attorney of record in this case -

17   I'm just helping out.         I'm not making an appearance.

18                       THE COURT:   Okay.

19                       MR. W. URQUHART:     Your Honor, my name is

20   Wes Urquhart.        John -- Attorney John Urquhart

21   is my son; he's observing.

22                       THE COURT:   Okay.

23                       MR. W. URQUHART:     And I represent Carolyn

24   Calkins    James.


25                       THE COURT:   Thank you.

     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
          HIPOLITA G. LOPEZ, Page 25 CERTIFIED
                                     of 41         SHORTHAND REPORTER
                             APPENDIX 8



 1                     MR.   ZIMMERN:     I'm not appearing,                Your

 2   Honor; do you wish me to make a statement?                       I won't be

 3   commenting or speaking at the hearing today.

 4                     Okay.    My name is Ken Zimmern, and I'm not

 5   making an appearance;       I'm here just to assist

 6   co-counsel.


 7                     THE COURT:       Okay.

 8                     MR.   ZIMMERN:     Mr.    Urquhart.

 9                     THE COURT:       Okay.        Thank you.

10                     MR.   ZIMMERN:     He    is    counsel    of    record.

11                     MR.   LIBBY:     Good afternoon.          Your Honor,

12   I'm Joseph Libby;       I'm with the firm of Dyer-Libby.

13   You're looking at the whole firm.                 We're here on behalf

14   of   Richard   Calkins.


15                     THE COURT:       Okay.        Terrific.        So,    Mr.

16   Libby and Mr.     Dyer?

17                     MR.   DYER:    Dyer,     D-Y-E-R.

18                     THE COURT:       Okay.        Thank you.        L-I-B-B-Y?

19                     MR.   LIBBY:     Yes,    Your Honor.

20                     THE   COURT:     And    D-Y-E-R?


21                     MR.   DYER:    Yes,     Your    Honor.

22                     THE COURT:       Okay.        Great.     Thank you.

23                     Alrighty.      And you guys represent Richard

24   Calkins?


25                     MR.   LIBBY:     Richard       Calkins.


     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
         HIPOLITA G. LOPEZ,  Page 26CERTIFIED
                                     of 41        SHORTHAND REPORTER
                              APPENDIX 8



1                         THE COURT:   Okay.   Well any time you're

2    ready, Mr.      Urquhart:

3                         MR. URQUHART:    Yes, Your Honor - thank

4    you.

5                         Let me raise up one thing that Counsel was

 6   kind enough to point out.

 7                        There is a heated, disputed guardianship

 8   case involving the decedent, Carolyn James' mother and
 9   Richard Calkins' mother.          And there were a number of

10   recusals in that case, a number of transfers of court.

11   And Your Honor did recuse herself from the guardianship

12   case on your own motion at one point in time.             The

13   guardianship case was not in your court very long.                 But
14   you did recuse yourself.          And Counsel commented or

15   reminded us of that.          I didn't remember that until

16   Counsel reminded me of it.            And he said he thought we

17   ought -- you ought to be informed that you had recused
18   yourself.

19                        I don't have a problem with the Court

20   presiding over the probate case not withstanding the
21   recusal of the guardianship case, but there are

22   different lawyers involved now for Mr. Calkins than were

23   at     the   time.


24                        THE COURT:   And that was my issue - was

25   the lawyers involved who represented Mr. Calkins.                  So,

     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
          HIPOLITA G. LOPEZ, Page 27 CERTIFIED
                                     of 41         SHORTHAND REPORTER
                                 APPENDIX 8



1     if that's not an issue anymore/                I don't know that I need

2     to recuse myself.

3 .                       MR.   URQHUART:      I    agree.       And I don't -- my

4     position is Your Honor does not make a recusal of

 5    herself.        And I think Mr. Libby doesn't have a position

 6    on that either,       but I ' l l let him speak to that.

 7                        THE COURT:        Okay.

 8                        MR.   LIBBY:      Your Honor,      I    chose only to

 9    remind Your Honor.           I    didn't think i t would be fair with

10    all the questions you had.              And this was a contentious

11    case.     I   know that several other judges recused

12    themselves as well.              And I'm very late in this.          I

13    wasn't in any of the previous litigation, and I thought

14    it only wise to point out that you had, on your own

15    notion,       recused yourself so that I          thought was a matter

16    of conscience with you.              And if your conscience approves

17    then we'll proceed.              It's on you.    Judge Butts.

18                        THE COURT:        Okay.     Well I      don't see a

19    reason to recuse myself.              I had worked -- Ms. Norman was

20    on the case previously,             and that was the reason I

21    recused myself because I had some previous dealings with

22    her,    and I    felt like that -- I          just felt like it was

23    appropriate for me to recuse myself.

24                        MR.    URQHUART:     If we're over that then

25    I ' l l go forward,       Judge,    if you're ready.

      Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
          HIPOLITA G. LOPEZ,  Page 28CERTIFIED
                                      of 41        SHORTHAND REPORTER
                               APPENDIX 8
                                                                                                  8




 1                       THE COURT;          Did I      hear you say Ms.              Norman

 2   is   still    involved?


 3                       MR.   DYER:         I    don't      know how      -- oh,      I'm

 4   sorry.

 5                       MR.   LIBBY:        We've had so many discussions

 6   with her recently trying to catch up the last two days.

 7   You know, we've only had a few days.                           The Deceased just

 8   past way just this last week.                     So,    we hurried up to try

 9   and find out what we could about                     the case;        and of

10   course,      the best source of information was                       from Ms.

11   Norman which she's not            associated with our                 firm or been

12   employed by my client, Richard,                    to represent her in this

13   matter.


14                       THE COURT:          Okay.        Very good.

15                       MR.   LIBBY:        I'm sure there's ongoing

16   matters that        she has with Richard,                but    I   don't   --

17   nothing to do with us.

18                       THE,COURT:          Okay.        Well at this point,                I

19   feel   safe proceeding.

20                       MR.   URQHUART:           Well,      Your Honor,        may I       go

21   forward      now?


22                       THE COURT:          Certainly.

23                        ARGUMENT      BY       MR.   UROUHART:


24                       MR.   URQHUART:           Your Honor,           an issue in

25   this case,      in the guardianship case,                  and in this case is

     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
         HIPOLITA G. LOPEZ,  Page 29CERTIFIED
                                     of 41        SHORTHAND REPORTER
                                     APPENDIX 8



1    Decedent,        Mrs.     Calkins',         illness in 2006,       she was

2    diagnosed with senile... what's it called?                             Dementia and

3    Alzheimer's.             And she -- there was a dispute in the

 4   guardianship case.                   Mr. Calkins disputed the finding

 5   that his mother was incapacitated because of

 6   Alzheimer's.


 7                                  ARGUMENT      BY   MR.   LIBBY;


 8                            MR.    LIBBY:      Your Honor,        may I   interrupt?

 9   I    think that I         could save a            lot of the Court's time by

10   sifting a lot of Counsel's well-recent argument that by

11   telling the Court that we really do not object to having

12   an autopsy.           We don't feel like there's any reason why

13   we should object.                We're in favor of an onset -- an

14   autopsy.          It's    --

15                            MR.    URQUHART:          That's a    new development

16   because         the   funeral        home   that Mrs.       Calkins was    at was

17   told -- told me that Mr. Calkins did object to releasing

18   the body for an autopsy.                    And the pathologist. Dr. --

19                            MR. LIBBY:          Judge,     this is just hearsay;

20   i t ' s not argument            --

21                            THE COURT:          Well if you both agree --

22                            MR.    URQHUART:          Excuse me.     Judge,    the

23   pathologist. Dr. Adamay (sic)...                         What's his first name?

24   Is    it   on    here?


25                            MR.    ZIMMERN:          Jessie.


     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
         HIPOLITA G. LOPEZ,  Page 30 CERTIFIED
                                     of 41         SHORTHAND REPORTER
                            APPENDIX 8
                                                                           10




1                     MR.   URQUHART:      Dr.   Jessie Adamay was

2    recommended to us by the Harris County Office, and he is

3    a board certified pathologist that Carolyn James,               my

 4   client, has already paid to perform the autopsy.                And

 5   right now the funeral home that has Mrs. Calkins will

 6   not do anything and agreed not to do anything and keep

 7   Mrs. Calkins until we get a court order on the funeral

 8   home.   And the reason -- on the autopsy.             The reason we

 9   need the autopsy is because Mrs. Calkins was diagnosed

10   with Alzheimer's.       Mr.   Calkins contested the

11   guardianship case for a number of four years, and it

12   never got resolved.

13                    There were,     I    think,   10 recusals of judges

14   in that case.     There was no judge assigned to the

15   guardianship case for the last year and a half,

16   approximately.      Over a year.        So, with the death and the

17   filing of this case, we now have a judge, and we need an

18   autopsy so it can produce evidence of the status and

19   condition of Mrs. Calkins'           brain, principally, along

20   with her medical records and opinions of the doctors for

21   evidence to show that -- to prove that she was

22   incapacitated in the past.            There is more than one will.

23   There's a   dispute.

24                    THE COURT:      Well I'm -- so,      Mr.   Libby,    do

25   I   understand you correctly that you guys do not --

     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
         HIPOLITA G. LOPEZ,  Page 31 CERTIFIED
                                     of 41         SHORTHAND REPORTER
                                APPENDIX 8
                                                                            11




1                        MR.   LIBBY:    We   do   not.


2                        THE COURT:      You're fine with the autopsy?

3                        MR.   LIBBY:    We're just worried about

4    the   - -


 5                       THE COURT:      The particular pathologist --

 6                       MR.   LIBBY:    We were wondering if you might

 7   have a suggestion, that way to assure our client that

 8   somebody just didn't pick one out of the sky.                  We see he

 9   looks like a very qualified person, but we feel very

10   much more comfortable if we didn't have to pay for it or

11   at least we don't think we should have to pay and the

12   Court       --


13                       MR.   URQHUART:      Your Honor,    my client has

14   already paid Dr. Adamay to perform the autopsy, and he's

15   well qualified.           We didn't pick him.        He was referred to

16   us by the Harris County Medical Examiner's Office.

17   Never had him as any kind of witness ever, and we

18   believe that he's independent and his autopsy will be

19   independent.

20                       MR. LIBBY:      I have no problem with any of

21   that. Your Honor, except to say that when I called the

22   Harris County Medical Examiner's Office, they refused to

23   give me a recommendation and said that that wasn't

24   their -- that would not be appropriate.                 So,   I have

25   different        information.


     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
         HIPOLITA G. LOPEZ,  Page 32 CERTIFIED
                                     of 41         SHORTHAND REPORTER
                                 APPENDIX 8
                                                                                      12




1                          But we were just hoping that you might

2    appoint somebody; otherwise, we'd like them to pay for

3    it.


4                          THE COURT:     I    think i t be   --    I   don't know

 5   anyone,    and I wouldn't know who to appoint.                     And

 6   honestly,      I think that it's -- I probably would not

 7   order an autopsy on this poor 93 year-old woman who has

 8   been, you know, the pawn in a guardianship proceeding

 9   for a long time.            I think it's just,       to be honest,           I

10   think i t ' s -- she's finally gone.               She should be allowed

11   to rest.       I personally don't think that gathering

12   evidence to prove that she was demented for the purpose

13   of dividing up her estate is worth the --

14                         MR.   URQUHART:      Well,   Judge,     if I    may.

15   There's    a   will    contest.


16                         THE COURT:      I   know that.     But       there is a

17   lot of evidence out there as to her incapacity aside

18   from a pathology report.             And there's no -- it's

19   distasteful, in my opinion, beyond distasteful, to think

20   that we're going to carve this woman up for purposes of

21   discovering evidence that she was incapacitated just so

22   that the children can prove that they deserve more money

23   from the estate.            And I   think that's disgraceful,            to be

24   honest.


25                         MR.   URQHUART:      Well,   unfortunately,        I

     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
         HIPOLITA G. LOPEZ,  Page 33 CERTIFIED
                                     of 41        SHORTHAND REPORTER
                                      APPENDIX 8
                                                                                         13_


1    believe that all of the assets in the estate,                             except for

2    her home,          has already been stolen from the estate.

3    So   --


 4                             THE COURT:        I    think the poor woman should

 5   be allowed to rest.                 And if you guys want to do an

 6   autopsy,       I     don't want to be a part of it.                 So,    if you

 7   guys want to enter into a                  Rule 11 --

 8                             MR.   URQUHART:         They don't oppose the

 9   motion for autopsy,                and I    --

10                             MR.    LIBBY:    We agree with the judge.              We

11   think -- we thank you for the ruling,                        and I ' l l draw an

12   order to that effect if you so approve.

13                                       COURT'S       RULING


14                             THE COURT:        I    don't   think I   have    the

15   jurisdiction to order either way because we don't have

16   an estate opened, number one.                       I don't really think

17   that's a ruling,                and I didn't really couch it in that

18   way;      I was just giving you my personal opinion on the

19   matter.         And even if -- I'm saying that was my personal

20   opinion, but I don't think I have jurisdiction because

21   this      is   not    a   matter t h a t ' s     incident   to and related to

22   an estate at this point.                    We don't have an

23   administration open.                 And the proper way to proceed in

24   this matter is             for someone to seek a            temporary

25   administration             and    then    the    administrator     would


     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
         HIPOLITA G. LOPEZ,  Page 34CERTIFIED
                                     of 41        SHORTHAND REPORTER
                            APPENDIX 8                                       14




1    automatically have the power to seek an autopsy,                  I

2    believe.


3                    Now they would be well advised to get a

 4   court order to back them up for that, yes; but I'm just

 5   telling you now that my personal opinion is that this

 6   poor woman should be allowed to rest in peace.

 7                   MR.    URQHUART:    Your Honor,       I   think

 8   preservation of evidence is important in any case, and

 9   an autopsy is only to preserve evidence.

10                    THE COURT:     Well I   don't have any showing.

11   There was no -- nothing that I saw in the pleading that

12   indicates that this evidence couldn't be gathered in

13   another way or that the evidence -- how,              how is her

14   condition today, or on July 8th, going to relate back to

15   her estate planning of 2007?         That's --

16                    MR.   URQHUART:    That's a    --    I   think that's

17   a function of the pathologist to see if he finds

18   evidence of how long.

19                    THE COURT:     But we have many reports about

20   her -- she was getting evaluated all the time during --

21                    MR.   URQUHART:    Actually,       she wasn't.       Your

22   Honor.


23                    THE COURT:     Well she's got -- she had many

24   mental status exams starting back in,           I    think,   2001 or

25   2003.    She started getting these status examinations.

     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
         HIPOLITA G. LOPEZ,  Page 35CERTIFIED
                                     of 41        SHORTHAND REPORTER
                               APPENDIX 8                                    15




 1   And I    think that      there's   a    lot of evidence that can be

2    gathered by that.          I   just -- I'm giving you my personal

 3   opinion about -- I'm just telling you how I                feel about

 4   it.     But I   don't think I      have jurisdiction any way to

 5   rule today.

 6                      MR.    LIBBY:       Thank you,   Your Honor.

 7                      THE COURT:          Thank you.

 8


 9                                   *****




10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25



     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
         HIPOLITA G. LOPEZ,  Page 36CERTIFIED
                                     of 41        SHORTHAND REPORTER
                                  APPENDIX 8
                                                                                 16




 1   The   State of Texas                 )

 2   County       of     Harris           )

 3


 4            I,       Hipolita Lopez,        Official Court Reporter in and

 5   for the Probate Court Number Four of Harris County,

 6   State of Texas,         do hereby certify that the above and

 7   foregoing contains a true and correct transcription of

 8   all portions of evidence and other proceedings requested

 9   in writing by counsel for the parties to be included in

10   this volume of the Reporter's Record,                      in the

11   above-styled and numbered cause, all of which occurred

12   in open court or in chambers and were reported by me.

13            I    further certify that this Reporter's Record

14   truly and correctly reflects the exhibits,                        if any,

15   admitted by the respective parties.

16            I    further certify that the total cost for the

17   preparation of this Reporter's Record is $100.00

18   and will be paid by G.            Weslev Urauhart P.C.

19            WITNESS MY OFFICIAL HAND this the 27th day of

20            July,       2015.

21
                              /s/    Hipolita     G.    Lopez
22                            HIPOLITA G.        LOPEZ,    Texas CSR #6298
                              Expiration Date:  12-31-16
23                            Official Court Reporter
                              Probate     Court       Number    Four
24                            Harris County,           Texas
                              201 Caroline,           7th Fl.
25                            Houston,        Texas    77002


     Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
         HIPOLITA G. LOPEZ,  Page 37CERTIFIED
                                     of 41        SHORTHAND REPORTER
                                     APPENDIX 8



                                    VERIFICATION


THE STATE OF TEXAS         §
                           §
COUNTY OF HARRIS           §


     BEFORE ME, on this day did personally appear G. Wesley
Urquhart, who, being known to me through personal knowledge, and his
driver's license or other identification card, to be the person who
did depose and state as follows:

          1.   My name is G. Wesley Urquhart. I am over the age of
eighteen (18) years.  I am fully competent to make this affidavit.
I am of sound mind, and I have personal knowledge of the facts
stated herein and they are true and correct.

          2.   I am counsel for the Applicant in the cause of action
styled Cause No. 441,165; In re Mary Olive Hull Calkins, Decedent;
in Probate Court No. Four of Harris County, Texas.      I have read
Applicant's Motion to Recuse the Honorable Christine Butts as
presiding judge of Cause No. 441,165 and Motion to Consolidate, to
which this verification is attached, and the facts recited therein
are within my personal knowledge, and they are true and correct.

     FURTHER AFFIANT           SAYETH NOT




                                                  Wesley



     SUBSCRIBED AND SWORN TO BEFORE ME, on this the 29^ day of July
2015, to certify which witness my hand and official seal of office.




               ANACONTRERAS
         Y\ MY COMMISSION EXPIRES
                                              j/UL vPijJlAlAnzi
                                        NOTARY    PUBLIC     IN AND      FOR
                Januaiy9,2017
                                        THE   STATE   OF T   E   X   A   S




                                                                               EXHIBIT


        Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                Page 38 of 41
                                            APPENDIX 8



                                       CAUSE NO. 441,165

IN THE ESTATE OF                                  §                        IN PROBATE COURT
                                                  §
MARY OLIVE HULL CALKINS,                          §                          NUMBER FOUR OF
                                                  §
DECEASED                                          §                  HARRIS COUNTY, TEXAS


                ORDER GRANTING APPLICANT’S MOTION TO RECUSE


       Came onto be heard, the Applicant Carolyn Calkins James’s Motion to Recuse the Honorable

Christine Butts as presiding judge over Cause No. 441,165 in Probate Court Number Four. Having

considered the motions, the response, and the arguments of counsel, the Court is of the opinion that

the Applicant Carolyn James’ Motion to Recuse should be GRANTED. It is therefore,

       ORDERED, ADJUDGED and DECREED that the Applicant Carolyn Calkins James’s

Motion to Recuse the Honorable Christine Butts as presiding judge over Cause No. 441,165 in

Probate Court Number Four, and in any other case involving Carolyn James is GRANTED. This

Court finds good cause for this recusal. It is further,

       ORDERED, ADJUDGED and DECREED that the Applicant Carolyn Calkins James’ Motion

to Consolidate is also GRANTED. Cause No. 441,165 shall be consolidated with Cause Nos.

378,993, 378,993-401, 275,123, and 275,123-401.



       SIGNED and ENTERED this _____ day of _______________________, 2015.




                                                          JUDGE PRESIDING




             Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                     Page 39 of 41
                                                    APPENDIX 8



APPROVED AS TO FORM and CONTENT:

G. WESLEY URQUHART, P.C

         /s/ G. Wesley Urquhart
By__________________
State Bar No. 20415575
P.O. Box 35520
Houston, Texas 77235-5520
Telephone: (713) 582-0803
Email: wes@wesjustice.com

ATTORNEY FOR APPLICANT
CAROLYN CALKINS JAMES




Applicant Carolyn James’ Motion to Recuse and Motion to Consolidate with Guardianship case   11


               Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                                       Page 40 of 41
                        APPENDIX 8




Appendix 8, Ms. James Motion Recuse Hon Butts and Consolidate
                        Page 41 of 41
                                  --       --    ··--------------
                                                                        APPENDIX 8.1

                      ,,                                      0                                          0

          ."~~
          \.,.'                                                             CAUSE NO. 441,165
          r.n
          "u"
          ·~-
          -~·-
                                IN THE ESTATE OF                                     §                         IN PROBATE COURT
          t..~-'
          '\
          .,~   ...                                                                  §
                               MARY OLIVE HULL CALKINS,                              §                           NUMBER FOUR OF
          ,.~~


          \.,.'                                                                      §
          ~'J                  DECEASED                                              §                   HARRIS COUNTY, TEXAS
          co
          !"'\

          \,(\                                       ORDER GRANTING APPLICANT'S MOTION TO RECUSE
          (:)
          l\1
          C:'J                            Came onto be heard, the Applicant Carolyn Calkins James's Motion to Recuse the Honorable
          ·"'
          ;,.,)
          o:;                  Christine Butts as presiding judge over Cause No. 441,165 in Probate Court Number Four. Having
          ',,)
                               considered the motions, the response, and the arguments of counsel, the Court is of the opinion that

                               the Applicant Carolyn James~ Motion to Recuse should be GRANTED. It is therefore,
                                                                  i.   -.

                                          ORDERED, ADJUDGED and DECREED that the Applicant Carolyn Calkins James's

                               Motion to Recuse the Honorable Christine Butts as presiding judge over Cause No. 441,165 in

                               Probate Court Number Four, and in any other case involving Carolyn James is GRANTED. This

                               Court finds good cause for this recusal. .lt. is fv"ller,

                                          OR OlilR ED   0
                                                            P R !DO£D and DECRf:Bfl !hal !l   • nliieaet Garei~'B Gall@Hs .JaHuJs' Ugti9JI
                               te Comoiidale is also         GJ:bAt~lTBD.   Cauie No 441 ,1~~ sllaU   ee eaasglidated witb Cam·e N~.
                               378,993,    37~,993-401,      n3,1:!3, and 27$,12.~ 49+.



                                          SIGNED and ENTERED this           _3Q_ day of--"~t!""=f'-------' 2015.



                                                                                              ~fk;;;-
                                   .:l'                                                    JUDGE PRESIDING
                                   -
                                   X:
                           0       a..
                           w
                           _J
                                   M
                           lL
                                   ...,
                                   -J
                                   ::)

                                   ~


                                   =
                                  ,~        '·'1'
                                            1/ ,.·




     Confidential information may have been redacted from the document in compliance with the Public Information Act.


A Certified Copy
Attest: 10/30/2015
Stan Stanart, County Clerk
Harris County, Texas                                 Appendix 8.1, Hon. Butts Re-Recusal
                                                             At James' Request
                                                                 Page 1 of 2
                                                                                  APPENDIX 8.1

                                                                        0                                   Q

                       APPROVED AS TO FORM and CONTENT:

                       G. WESLEY URQUHART, P.C

                                     Is/ G. Wesley Urquhart
                       By
                       Sta-,te-:-B::ar--::N-:-o-.-:-2704-:-:1:-::5-:-5:::75-::-
                       P.O. Box 35520
                       Houston, Texas 77235-5520
                       Telephone: (713) 582-0803
                       Email: wes@wesjustice.com

                       ATTORNEY FOR APPLICANT
                       CAROLYN CALKlNS JAMES




                                                                                                                          t
                                                                                                                          If
                       Applicanl Carolyn James' Motion lo Recu3e and Molion 10 Conso!ida!e with Guardianship eliSe   11   \
                                                                                                                          !
                                                                                                                          J
                                                                                                                          I
                                                                                                                          I
                                                                                                                          l
                                                                                                                          }
                                                                                                                          ~
                                                                                                                          l


         ------------------------------------------------




     Confidential information may have been redacted from the document in compliance with the Public Information Act.


A Certified Copy
Attest: 10/30/2015
Stan Stanart, County Clerk
Harris County, Texas                                 Appendix 8.1, Hon. Butts Re-Recusal
                                                             At James' Request
                                                                 Page 2 of 2
               APPENDIX 7




Appendix 6, Hon. Sebesta Voluntary Recusal
         From All Calkins Cases
               Page 1 of 1
                                                                      APPENDIX 6
Certified Document Number: 54896009 - Page 1 of 1




                                                    Appendix 6, Hon. Weiman Order Dismiss James Case
                                                          Due Lack Standing & Lack of Capacity
                                                                        Page 1 of 2
                                                        APPENDIX 6




     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this March 1, 2013


     Certified Document Number:        54896009 Total Pages: 1




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




                          Appendix 6, Hon. Weiman Order Dismiss James Case
                                 Due Lack Standing & Lack of Capacity
In accordance with Texas Government Code 406.013 electronically
                                              Page  2 of 2      transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                  B9/B9/2Bl5    11:38    5128544418
                                                      APPENDIX 11
                                                                                                                 PAGE     B3/B3




                                                   Presiding Statutory Probate Judge
                                                              of the
                                                          State of Texas
                                                      MINUTE ORDER 2015-065


                             After the recusai ofJudge Christine Butts ofHarris County Probate Court No. 4 in

                          Cause number 44 I, I 65, styled as In the Estate ofMary Olive Hull Calkins, Deceased,

                         the Harris County Probate Clerk requested that the undersigned Presiding Judge of the

                         Statutory Probate Courts of Texas assign a Judge to hear the above-referenced case.
           ~1

                             Pursuant to the provisions ofHarris County Probate Courts' Local Rules 2.2 & 2.5

                         and Section 25.0022 of the Texas Government Code, I, as Presiding Judge of the

                         Statutory Probate Courts of Texas, hereby order the Harris County Clerk to transfer

                         the above-styled matter to Probate Court No.2 of Harris County.

                            Costs, if any, for this filing are hereby waived.

                            SIGNED this 8th day of September, 2015.




                                                                                   an, Presiding Judge
                                                                                Probate Courts of Texas




                                                                                              ~ ~
                                                                                              X>rr -....
                                                                                                          ~
                                                                                                          CD
                                                                                                         . C')
                                                                                              "''"'
                                                                                              ~0
                                                                                                 c:
                                                                                                          -4
                                                                                                                   :]
                                                                                              ""'({/
                                                                                              2::;1 \     U)       r
                                                                                                                   1""1
                                                                                              ~(")~.               0
                                                                                                          5I
                                                                                              ~~l
                                                                                              -::
                                                                                              X

                                                                                              ""'.,,      ...
                                                                                                          '(!
                                                                                                           CJ1




         ·-------------



     Confidential information may have been redacted from the d ocument in compliance with the Public Information Act.


A Certified Copy Appendix 11, Judge Herman Order Transfer to Probate Court 2
Attest: 11/2/2015                       Page 1 of 1
Stan Stanart, County Clerk
. Harris County, Texas
                      APPENDIX 16




Appendix 16, Order Denying Motion to Recuse and Disqualify
                       Page 1 of 1
                                                    APPENDIX 14


                                                                                      APPENDIX 13




Appendix 13, Judge Wood Order Referring
    Motion Recuse and/or Disqualify
               Page 1 of 1
                      Appendix 12




Appendix 12, Sept. 9, 2015 Motion Recuse and/or Disqualify
                        Page 1 of 6
                      Appendix 12




Appendix 12, Sept. 9, 2015 Motion Recuse and/or Disqualify
                        Page 2 of 6
                      Appendix 12




Appendix 12, Sept. 9, 2015 Motion Recuse and/or Disqualify
                        Page 3 of 6
                      Appendix 12




Appendix 12, Sept. 9, 2015 Motion Recuse and/or Disqualify
                        Page 4 of 6
                      Appendix 12




Appendix 12, Sept. 9, 2015 Motion Recuse and/or Disqualify
                        Page 5 of 6
                      Appendix 12




Appendix 12, Sept. 9, 2015 Motion Recuse and/or Disqualify
                        Page 6 of 6
                                                                                                          }-:)o~) ~ ...
                                                                                                             , " t).~ I
                                                                                                                      ECOURT .(l?
                                                                  No. 441165                                                    ...
                                                                                                                              .,.




              ESTATE OF                                                            IN PROBATE COURT

              MARY OUVE HULL CALKINS,                                              NUMBER TWO (2) OF

              DECEASED                                                             HARRIS COUNTY, TEXAS



                                  Order on Motion Re-Urging Constitutional Disqualification of Judge Mike Wood

                   On this day the Court reviewed the Motion Re-Urging Constitutional Disqualification of Judge
          Mike Wood, Based on the Prior, March 5, 2009, Disqualification of Judge Mike Wood In Case Involving
          Mary Olive Calkins, carolyn James, and Richard Stephen Calkins, In Which Hon. Olen Underwood Found
          Carolyn James Joined in the Motion for Disqualification, asking the Court to review its Order dated
          October 16, 201S. The Court does not find any basis In Texas procedural law for a "Motion to Re-urge"
          any ruling the Court has previously made and the Court can deny such motion that has no basis in law.

                  Not withstanding the lack of authority for such a "motion to re-urge", the Court finds that the
          evidence presented to the Court on October 16, 2015, both in pleadings and in oral argument, did not
          present any evidence that showed that Judge Mike Wood had made any rulings in this case that would
          cause him to be recused or disqualified to preside over this case and that the Motion Re-Urglng
          Constitutional Disqualification of Judge Mike Wood should be denied.

                   It Is ORDERED that the Motion Re-Urging Constitutional Disqualification of Judge Mike Wood,
          Based on the Prior, March 5, 2009, Disqualification of Judge Mike Wood in case Involving Mary Olive
          Calkins, Carolyn James, and Richard Stephen Calkins, in Which Hon. Olen Underwood Found Carolyn
          James Joined in the Motion for Disqualification is DENIED.

                        Signed in the Courtroom of Harris County Probate Court Two on November 20, 2015.




                 ce
                  ..
                              '\ ,
                                                                           IU*~
                                                                            Sitting by Assignment


                 = 1 r.
                 ..8

                                          :r.
                 :zt:
                 tCIC
                          ,,~ , ~: :,-
 ..do .

,. . ......
                 e
                          \
                                  r) ;-:., ,:~
                                          'L

                 N            r           '::!"'   ..

                 =--                  (   ( , .1
   I   ....      0
                 Z
                 .."
                                  I .\ i.-
                              ... ~
                              (
                 ~            \(11
                                  I